TESTIMONIO

NUMERO 2881 MINUTA 2534 K115537
CONTRATO DE LICENCIA PARA EXPLORACIÓN Y EXPLOTACIÓN DE

HIDROCARBUROS EN EL LOTE 183
QUE CELEBRAN DE UNA PARTE
PERUPETRO S.A
Y DE LA OTRA PARTE
EHYDROCARBON EXPLORATION PLC, SUCURSAL DEL PERU
CON INTERVENCIÓN DE
HYDROCARBON EXPLORATION PLC
Y EL BANCO CENTRAL DE RESERVA DEL PERÚ
AARRAAARARA RARA RARA RRA RARA RARA RRA RARA AAA KARA RARA AAA
EN LA CIUDAD DE LIMA, DISTRITO DE SAN ISIDRO, A LOS VEINTIOCHO
(28) DIAS DEL MES DE SETIEMBRE DEL AÑO DOS MIL ONCE (2011) ANTE MI
JAIME ALEJANDRO MURGUIA CAVERO, ABOGADO NOTARIO DE ESTA CAPITAL,
COMPARECEN: === ========================
DOÑA ISABEL MERCEDES TAFUR MARÍN, QUIEN MANIFIESTA SER DE
NACIONALIDAD PERUANA, DE ESTADO CIVIL CASADA, DE PROFESIÓN
ABOGADA; IDENTIFICADA CON DOCUMENTO NACIONAL DE IDENTIDAD No.
08203459 Y CON DOMICILIO PARA ESTOS EFECTOS EN AV. LUIS ALDANA No.
320, DISTRITO DE SAN BORJA, PROVINCIA Y DEPARTAMENTO DE LIMA.= ==
QUIEN PROCEDE EN REPRESENTACIÓN DE PERUPETRO S.A., FACULTADA SEGÚN
PODERES INSCRITOS EN LA PARTIDA ELECTRÓNICA No. 00259837, ASIENTO
C000060 DEL REGISTRO DE PERSONAS JURIDICAS DE LIMA.========
DON MAURICIO GONZALEZ SFEIR, QUIEN MANIFIESTA SER DE NACIONALIDAD
BOLIVIANA, DE ESTADO CIVIL CASADO, DE OCUPACIÓN EMPRESARIO;
IDENTIFICADO CON CARNÉ DE EXTRANJERÍA No. 000422412 Y CON

DOMICILIO PARA ESTOS EFECTOS EN MALECON 28 DE JULIO No. 349, INT.

1201, DISTRITO DE MIRAFLORES, PROVINCIA Y DEPARTAMENTO DE LIMA.= =
QUIEN PROCEDE EN REPRESENTACIÓN DE HYDROCARBON EXPLORATION PLC,
SUCURSAL DEL PERU, CON REGISTRO UNICO DE CONTRIBUYENTES No.
20543176894, FACULTADO SEGUN PODER INSCRITO EN LA PARTIDA

ELECTRONICA N* 12658674 DEL REGISTRO DE PERSONAS JURIDICAS DE

DON OSCAR EDUARDO ARRIETA ORJEDA, QUIEN MANIFIESTA SER DE
NACIONALIDAD PERUANA, DE ESTADO CIVIL CASADO, DE PROFESIÓN
ABOGADO; IDENTIFICADO CON DOCUMENTO NACIONAL DE IDENTIDAD No.
07795670 Y CON DOMICILIO PARA ESTOS EFECTOS EN CORONEL INCLAN No:

691, DPTO. 30-31, DISTRITO DE MIRAFLORES, PROVINCIA Y DEPARTAMENTO

DE LIMA 2 a o o 2 a
QUIEN PROCEDE EN REPRESENTACIÓN DE HYDROCARBON EXPLORATION PLC,

FACULTADO SEGÚN PODER INSCRITO EN LA PARTIDA ELECTRONICA No.

12658674 DEL REGISTRO PUBLICO DE HIDROCARBUROS DE LIMA.
DON RENZO GUILLERMO ROSSINI MIÑAN, QUIEN MANIFIESTA SER DE
NACIONALIDAD PERUANA, DE ESTADO CIVIL CASADO, DE PROFESIÓN
ECONOMISTA; IDENTIFICADO CON DOCUMENTO NACIONAL DE IDENTIDAD NO.
0872748B3.=============================
DON MANUEL MONTEAGUDO VALDEZ, QUIEN MANIFIESTA SER DE NACIONALIDAD
PERUANA, DE ESTADO CIVIL CASADO, DE PROFESIÓN ABOGADO;
IDENTIFICADO CON DOCUMENTO NACIONAL DE IDENTIDAD NO. 10275927,
AMBOS CON DOMICILIO PARA ESTOS EFECTOS EN JIRON MIRO QUESADA NO.

441, DISTRITO DE CERCADO DE LIMA, PROVINCIA Y DEPARTAMENTO DE

QUIENES PROCEDEN EN REPRESENTACIÓN DEL BANCO CENTRAL DE RESERVA
DEL PERU, FACULTADOS SEGÚN CONSTA DE LA CARTA No. 020-2011 BCRP
DEL 18 DE MARZO DE 2011 Y EN EL ACTA N* 4250, INSCRITA EN EL
ASIENTO C00059 DE LA PARTIDA REGISTRAL N” 11014549 DEL REGISTRO DE

PERSONAS JURIDICAS DE LIMA. ===================

LOS COMPARECIENTES SON INTELIGENTES EN EL IDIOMA CASTELLANO,
QUIENES SE OBLIGAN CON CAPACIDAD, LIBERTAD Y CONOCIMIENTO
SUFICIENTE DE CONFORMIDAD CON EL EXAMEN QUE LES HE EFECTUADO, DE
LO QUE DOY FE; Y ME ENTREGAN UNA MINUTA FIRMADA Y AUTORIZADA POR

EL LETRADO, LA MISMA QUE ARCHIVO EN SU LEGAJO RESPECTIVO BAJO EL

NUMERO DE ORDEN CORRESPONDIENTE Y CUYO TENOR LITERAL ES COMO

MINUTAS =========================-
SEÑOR NOTARIO DOCTOR JAIME ALEJANDRO MURGUÍA CAVERO: === ===
SÍRVASE USTED EXTENDER EN SU REGISTRO DE ESCRITURAS PÚBLICAS EL
CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE
HIDROCARBUROS EN EL LOTE 183, CUYA SUSCRIPCIÓN HA SIDO APROBADA
tt "O". roo.  oOSOO
DICIEMBRE DE 2010 Y POR DECRETO SUPREMO N* 046-2011-EM, PUBLICADO
O e o o o ss o
TEXTOS DEBERÁ USTED INSERTAR, QUE CELEBRAN DE UNA PARTE PERUPETRO
S.A., CON RUC N* 20196785044, CON DOMICILIO EN AV. LUÍS ALDANA N*
320, DISTRITO DE SAN BORJA, LIMA, REPRESENTADA POR SU GERENTE
GENERAL (E), LA SEÑORA ISABEL MERCEDES TAFUR MARÍN, DE
NACIONALIDAD PERUANA, IDENTIFICADA CON DNI N% 08203459, CON
DOMICILIO LEGAL EN AV. LUÍS ALDANA N* 320, DISTRITO DE SAN BORJA,
LIMA, FACULTADA SEGÚN PODERES INSCRITOS EN LA PARTIDA ELECTRÓNICA
No. 00259837 ASIENTO C000060 DEL REGISTRO DE PERSONAS JURÍDICAS DE
LIMA Y DE LA OTRA PARTE HYDROCARBON EXPLORATION PLC, SUCURSAL DEL
PERÚ, CON REGISTRO ÚNICO DE CONTRIBUYENTE N* 20543176894 Y
DOMICILIO EN MALECÓN 28 DE JULIO NO. 349, INT. 1201, DISTRITO DE
MIRAFLORES, PROVINCIA Y DEPARTAMENTO DE LIMA, INSCRITA EN LA
fp o0oóao)a]”""o"M co yTTTTTTTEEEEE: PT OOO

REGISTRO PÚBLICO DE HIDROCARBUROS DE LIMA, REPRESENTADA POR SU

MANDATARIO NACIONAL, EL SEÑOR MAURICIO GONZALEZ SFEIR, DE
NACIONALIDAD BOLIVIANA, IDENTIFICADO CON CARNÉ DE EXTRANJERÍA N*
0000422412, FACULTADO SEGÚN PODER INSCRITO EN LA PARTIDA

ELECTRÓNICA N* 12658674 DEL REGISTRO DE MANDATOS DEL REGISTRO

PÚBLICO DE HIDROCARBUROS DE LIMA; =========-=
CON LA INTERVENCION DE: OSCAR EDUARDO ARRIETA ORJEDA, QUIEN
MANIFIESTA SER DE NACIONALIDAD PERUANA, DE ESTADO CIVIL CASADO, DE
OCUPACION ABOGADO; IDENTIFICADO CON DOCUMENTO NACIONAL DE
IDENTIDAD No. 07795670 Y CON DOMICILIO PARA ESTOS EFECTOS EN
CORONEL INCLAN No. 691, DPTO. 30-31, DISTRITO DE MIRAFLORES,
PROVINCIA Y DEPARTAMENTO DE LIMA; QUIEN PROCEDE EN REPRESENTACIÓN
DE HYDROCARBON EXPLORATION PLC, FACULTADO SEGÚN PODER INSCRITO EN
LA PARTIDA ELECTRÓNICA No. 12658674 DEL REGISTRO PÚBLICO DE
HIDROCARBUROS DE LIMA.= =====================
CON LA INTERVENCIÓN DEL BANCO CENTRAL DE RESERVA DEL PERÚ, CON
DOMICILIO EN JIRÓN MIRÓ QUESADA N* 441, DISTRITO, PROVINCIA Y
DEPARTAMENTO DE LIMA, REPRESENTADA POR SU GERENTE GENERAL SR.
RENZO GUILLERMO ROSSINI  MIÑÁN, DE NACIONALIDAD PERUANA,
IDENTIFICADO CON DNI NO. 08727483, CASADO, ECONOMISTA Y POR SU
GERENTE JURÍDICO SR. MANUEL MONTEAGUDO VALDEZ, DE NACIONALIDAD
PERUANA, IDENTIFICADO CON DNI NO. 10275927, CASADO, ABOGADO,
AUTORIZADOS CONFORME CONSTA DE LA CARTA NO. 020-2011 BCRP DEL 18
DE MARZO DE 2011 Y EN EL ACTA N* 4250, INSCRITA EN EL ASIENTO
C00059 DE LA PARTIDA REGISTRAL N* 11014549 DEL REGISTRO DE

PERSONAS JURIDICAS DE LIMA. QUE USTED SEÑOR NOTARIO INSERTARÁ; EN

LOS TÉRMINOS Y CONDICIONES SIGUIENTES: =============
CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE

HIDROCARBUROS EN EL LOTE 183= === ===============

QUE CELEBRAN DE UNA PARTE:= =

CLÁUSULA

PRELIMINAR

GENERALIDADES

CLÁUSULA PRIMERA

DEFINICIONES

CLÁUSULA SEGUNDA OBJETO DEL CONTRATO

CLÁUSULA TERCERA PLAZO, CONDICIONES Y GARANTÍA

CLÁUSULA CUARTA EXPLORACIÓN

CLÁUSULA QUINTA EXPLOTACIÓN

CLÁUSULA SEXTA. PRESENTACIÓN DE INFORMACIÓN Y ESTUDIOS

CLÁUSULA SÉTIMA COMITÉ DE SUPERVISIÓN

CLÁUSULA OCTAVA REGALÍA Y VALORIZACIÓN

CLÁUSULA NOVENA TRIBUTOS

CLÁUSULA DÉCIMA DERECHOS ADUANEROS

CLÁUSULA DÉCIMA PRIMERA [DERECHOS FINANCIEROS

CLÁUSULA DÉCIMA SEGUNDA |TRABAJADORES

CLÁUSULA DÉCIMA TERCERA |PROTECCIÓN AMBIENTAL Y RELACIONES
COMUNITARIAS

CLÁUSULA DÉCIMA CUARTA [CONSERVACIÓN DE LOS HIDROCARBUROS Y
PREVENCIÓN CONTRA PÉRDIDAS

CLÁUSULA DÉCIMA QUINTA [CAPACITACIÓN Y TRANSFERENCIA DE
TECNOLOGÍA

CLÁUSULA DÉCIMA SEXTA CESIÓN Y ASOCIACIÓN

CLÁUSULA DÉCIMA SÉTIMA [CASO FORTUITO O FUERZA MAYOR

CLÁUSULA DÉCIMA OCTAVA [CONTABILIDAD

CLÁUSULA DÉCIMA NOVENA [VARIOS

CLÁUSULA VIGÉSIMA NOTIFICACIONES Y COMUNICACIONES

CLÁUSULA VIGÉSIMA PRIMERA|SOMETIMIENTO A LA LEY PERUANA Y SOLUCIÓN

DE CONTROVERSIAS

CLÁUSULA VIGÉSIMA SEGUNDA| TERMINACIÓN

ANEXO "A" DESCRIPCIÓN DEL ÁREA DE CONTRATO

ANEXO “B” MAPA DEL ÁREA DE CONTRATO

ANEXO "C-1" A "C-5" CARTAS FIANZA PARA EL PROGRAMA MÍNIMO DE
TRABAJO

ANEXO "D" GARANTÍA CORPORATIVA

ANEXO "E" PROCEDIMIENTO CONTABLE

ANEXO "F” UNIDADES DE TRABAJO EXPLORATORIO - TABLA

DE EQUIVALENCIAS

CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE
HIDROCARBUROS EN EL LOTE 183==================
PERUPETRO S.A. Y HYDROCARBON EXPLORATION PLC, SUCURSAL DEL PERÚ= =
CLÁUSULA PRELIMINAR.- GENERALIDADES= ==============
I. INTERVIENE PERUPETRO, EN VIRTUD DE LA FACULTAD CONCEDIDA POR
LA LEY N* 26221, PARA CELEBRAR EL CONTRATO DE LICENCIA PARA LA
EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS EN EL LOTE 183.= == =
II. LOS HIDROCARBUROS "IN SITU" SON DE PROPIEDAD DEL ESTADO. EL
DERECHO DE PROPIEDAD SOBRE LOS HIDROCARBUROS EXTRAÍDOS ES
TRANSFERIDO POR PERUPETRO AL CONTRATISTA EN LA FECHA DE
SUSCRIPCIÓN, CONFORME A LO ESTIPULADO EN EL CONTRATO Y EN EL
ARTÍCULO 8% DE LA LEY N* 26221.================
EL CONTRATISTA SE OBLIGA A PAGAR AL ESTADO, A TRAVÉS DE PERUPETRO,
LA REGALÍA EN EFECTIVO EN LAS CONDICIONES Y OPORTUNIDAD
ESTABLECIDAS EN EL CONTRATO.= == ===============
III. DE ACUERDO CON LO DISPUESTO EN EL ARTÍCULO 12% DE LA LEY N?

26221, EL CONTRATO SE RIGE POR EL DERECHO PRIVADO PERUANO,
SIÉNDOLE DE APLICACIÓN LOS ALCANCES DEL ARTÍCULO 1357? DEL CÓDIGO

IV. PARA TODOS LOS EFECTOS RELATIVOS Y DERIVADOS DEL CONTRATO,
LAS PARTES CONVIENEN EN QUE LOS TÍTULOS DE LAS CLÁUSULAS SON
IRRELEVANTES PARA LA INTERPRETACIÓN DEL CONTENIDO DE LAS MISMAS.=
v. CUALQUIER REFERENCIA AL CONTRATO COMPRENDE A LOS ANEXOS. EN
CASO DE DISCREPANCIA ENTRE LOS ANEXOS Y LO ESTIPULADO EN EL CUERPO
DEL CONTRATO, PREVALECERÁ ESTE ÚLTIMO.=============
CLAUSULA PRIMERA.- DEFINICIONES= == =============
LAS DEFINICIONES ACORDADAS POR LAS PARTES EN LA PRESENTE CLÁUSULA
TIENEN POR FINALIDAD DAR EL SIGNIFICADO REQUERIDO A LOS TÉRMINOS
QUE SE EMPLEAN EN EL CONTRATO Y DICHO SIGNIFICADO SERÁ EL ÚNICO
ACEPTADO PARA LOS EFECTOS DE SU INTERPRETACIÓN EN LA EJECUCIÓN DEL
MISMO, A MENOS QUE LAS PARTES LO ACUERDEN EXPRESAMENTE POR ESCRITO
DE OTRA FORMA, === =====================
LOS TÉRMINOS DEFINIDOS Y UTILIZADOS EN EL CONTRATO, SEAN EN
SINGULAR O EN PLURAL, SE ESCRIBIRÁN CON LA PRIMERA LETRA EN
MAYÚSCULA Y TENDRÁN LOS SIGUIENTES SIGNIFICADOS:=========

1.1 AFILIADAS === ===================

CUALQUIER ENTIDAD, CUYO CAPITAL ACCIONARIO CON DERECHO A VOTO SEA
DE PROPIEDAD, DIRECTA O INDIRECTAMENTE, EN UNA PROPORCIÓN IGUAL AL
CINCUENTA POR CIENTO (50%) O MÁS DE PERUPETRO O DEL CONTRATISTA O
CUALQUIER ENTIDAD O PERSONA QUE SEA PROPIETARIA, DIRECTA O
INDIRECTAMENTE, DEL CINCUENTA POR CIENTO (50%) O MÁS DEL CAPITAL
ACCIONARIO CON DERECHO A VOTO DE PERUPETRO O DEL CONTRATISTA; O
CUALQUIER ENTIDAD CUYO CAPITAL ACCIONARIO CON DERECHO A VOTO SEA
DE PROPIEDAD, DIRECTA O INDIRECTAMENTE, EN CINCUENTA POR CIENTO
(50%) O MÁS DEL MISMO ACCIONISTA O ACCIONISTAS QUE POSEA O POSEAN,

DIRECTA O INDIRECTAMENTE, EL CINCUENTA POR CIENTO (50%) O MÁS DEL
CAPITAL ACCIONARIO CON DERECHO A VOTO DE PERUPETRO O DEL

CONTRATISTA.

PERÍODO DE DOCE (12) MESES CONSECUTIVOS DE ACUERDO AL CALENDARIO

GREGORIANO, CONTADO DESDE UNA FECHA ESPECÍFICA.= ========

1.3 ÁREA DE CONTRATO:
ÁREA DESCRITA EN EL ANEXO “A” Y QUE SE MUESTRA EN EL ANEXO “B”,
DENOMINADA LOTE 183, ENTRE LAS PROVINCIAS DE UCAYALI Y REQUENA DE
LA REGIÓN LORETO, SAN MARTÍN DE LA REGIÓN SAN MARTÍN, CON UNA
EXTENSIÓN DE TRESCIENTOS NOVENTA Y SEIS MIL  OCHOCIENTOS

VEINTICINCO PUNTO SEISCIENTOS CINCUENTA Y SIETE HECTÁREAS

(396,825.657 HA). =====================
EL ÁREA DE CONTRATO QUEDARÁ REDEFINIDA LUEGO DE EXCLUIR LAS ÁREAS

DE LAS QUE HAGA SUELTA EL CONTRATISTA, DE ACUERDO A LOS TÉRMINOS

DEL CONTRATO.
EN CASO DE EXISTIR ALGUNA DISCREPANCIA ENTRE LO MOSTRADO EN EL

ANEXO "B" Y LO DESCRITO EN EL ANEXO "A", PREVALECERÁ EL ANEXO "A".

UNIDAD DE MEDIDA DE CAPACIDAD DE LOS HIDROCARBUROS LÍQUIDOS
FISCALIZADOS QUE CONSISTE EN CUARENTA Y DOS (42) GALONES DE LOS
ESTADOS UNIDOS DE AMÉRICA, CORREGIDOS A UNA TEMPERATURA DE SESENTA
GRADOS FAHRENHEIT (60% F), A PRESIÓN DEL NIVEL DEL MAR, SIN AGUA,

BARRO U OTROS SEDIMENTOS (BS8W). === =============

1.5
UNIDAD TÉRMICA BRITÁNICA. EL CALOR REQUERIDO PARA ELEVAR LA
TEMPERATURA DE UNA LIBRA DE AGUA EN UN GRADO FAHRENHEIT. ES

EQUIVALENTE A 1055,056 JOULES= == ==============

1.6 CASO FORTUITO O FUERZA MAYOR

SE ENTIENDE COMO TAL, ENTRE OTROS LOS SIGUIENTES: INCENDIOS,

TEMBLORES, TERREMOTOS, MAREMOTOS, DERRUMBES, AVALANCHAS,
INUNDACIONES, HURACANES, TEMPESTADES, EXPLOSIONES, ACTOS FORTUITOS
IMPREVISIBLES, CONFLICTOS BÉLICOS, GUERRILLAS, ACTOS TERRORISTAS,
SABOTAJE, CONMOCIÓN CIVIL, BLOQUEOS, DEMORAS INCONTROLABLES EN EL
TRANSPORTE, HUELGAS, PAROS, IMPOSIBILIDAD DE OBTENER, NO OBSTANTE
HABERLO PREVISTO, FACILIDADES ADECUADAS PARA EL TRANSPORTE DE
MATERIALES, EQUIPOS Y SERVICIOS, ASÍ COMO LAS AUTORIZACIONES,
APROBACIONES, LICENCIAS Y PERMISOS A CARGO DE LAS AUTORIDADES
COMPETENTES; O CUALQUIER OTRA CAUSA, YA SEA SIMILAR O DISTINTA DE
AQUELLAS ESPECÍFICAMENTE ENUMERADAS AQUÍ, QUE ESTÉN FUERA DEL

CONTROL RAZONABLE Y NO PUDIERAN SER PREVISTAS O QUE, HABIENDO SIDO

1.7
ÓRGANO CONFORMADO POR LAS PARTES, A TRAVÉS DEL CUAL PERUPETRO
VERIFICA EL CUMPLIMIENTO Y LA EJECUCIÓN DEL CONTRATO, CUYA
CONFORMACIÓN Y ATRIBUCIONES ESTÁN ESTABLECIDAS EN LA CLÁUSULA
SÉTIMA.===========================
1.8 COMITÉ TÉCNICO DE CONCILIACIÓN= == ==========-=
ÓRGANO NO PERMANENTE, FORMADO PARA PRONUNCIARSE SOBRE LAS
DISCREPANCIAS QUE SURJAN EN RELACIÓN CON LAS OPERACIONES, EL MISMO
QUE SE ESTABLECERÁ DE ACUERDO A LO ESTIPULADO EN EL ACÁPITE 21.2
DEL CONTRATO.= == ======================
1.9 CONDENSADOS= == ====================
HIDROCARBUROS LÍQUIDOS FORMADOS POR LA CONDENSACIÓN DE LOS
HIDROCARBUROS SEPARADOS DEL GAS NATURAL, DEBIDO A CAMBIOS EN LA
PRESIÓN Y TEMPERATURA CUANDO EL GAS NATURAL DE LOS RESERVORIOS ES
PRODUCIDO O CUANDO PROVIENE DE UNA O MÁS ETAPAS DE COMPRESIÓN DE
GAS NATURAL. PERMANECEN LÍQUIDOS A LA TEMPERATURA Y PRESIÓN

ATMOSFÉRICA. =========================

1.10 CONDENSADOS FISCALIZADOS= ==
CONDENSADOS PRODUCIDOS EN EL ÁREA DE CONTRATO Y MEDIDOS EN UN
PUNTO DE FISCALIZACIÓN DE LA PRODUCCIÓN.============
CO. DDD SC Co"?+>+" PPP TP
EYDROCARBON EXPLORATION PLC, SUCURSAL DEL PERU, INSCRITA EN EL

REGISTRO PÚBLICO DE HIDROCARBUROS EN EL ASIENTO A00001 DE LA

Il

PARTIDA N* 12658672 DEL LIBRO DE CONTRATISTAS DE OPERACIONES.= =

1.12 CONTRATO:
EL PRESENTE ACUERDO AL QUE HAN LLEGADO LAS PARTES, EN EL CUAL SE
ESTIPULAN LOS TÉRMINOS Y CONDICIONES QUE SE ENCUENTRAN CONTENIDOS
EN ESTE DOCUMENTO Y EN LOS ANEXOS QUE LO INTEGRAN, COMPRENDE LOS
ACUERDOS ADICIONALES A LOS QUE LLEGUEN LAS PARTES EN VIRTUD DE
ESTE DOCUMENTO Y LAS MODIFICACIONES QUE SE HAGAN AL MISMO
CONFORME A LEY, ========================
1.13 DECLARACIÓN DE DESCUBRIMIENTO COMERCIAL DE HIDROCARBUROS = =
ES LA COMUNICACIÓN ESCRITA DEL CONTRATISTA A PERUPETRO S.A.,
MEDIANTE LA CUAL DECLARA QUE HA REALIZADO EL DESCUBRIMIENTO DE
RESERVAS DE HIDROCARBUROS, QUE EN OPINIÓN DEL CONTRATISTA PERMITE
SU EXPLOTACIÓN COMERCIAL. ===================
1.14 DESARROLLO= == =====================
EJECUCIÓN DE CUALQUIER ACTIVIDAD APROPIADA PARA LA PRODUCCIÓN DE
HIDROCARBUROS, TAL COMO LA PERFORACIÓN, COMPLETACIÓN Y
PROFUNDIZACIÓN DE POZOS, ASÍ COMO EL DISEÑO, CONSTRUCCIÓN E
INSTALACIÓN DE EQUIPOS, TUBERÍAS, TANQUES DE ALMACENAMIENTO Y
OTROS MEDIOS E INSTALACIONES, INCLUYENDO LA UTILIZACIÓN DE MÉTODOS
DE PRODUCCIÓN ARTIFICIAL Y SISTEMAS DE RECUPERACIÓN PRIMARIA Y

MEJORADA, EN EL ÁREA DE CONTRATO Y FUERA DE ELLA EN CUANTO RESULTE

NECESARIO.

INCLUYE LA CONSTRUCCIÓN DEL SISTEMA DE TRANSPORTE Y

|
|
|

ALMACENAMIENTO, DE LAS INSTALACIONES DEL PUNTO DE FISCALIZACIÓN DE !
LA PRODUCCIÓN, DEL DUCTO PRINCIPAL Y DE SER EL CASO, PLANTAS DE
DESTILACIÓN PRIMARIA PARA LA MANUFACTURA DE PRODUCTOS A SER

UTILIZADOS EN LAS OPERACIONES O PLANTAS DE PROCESAMIENTO DE GAS

NATURAL.
1.15 Días =========================-= |
PERÍODO DE VEINTICUATRO (24) HORAS QUE SE INICIA A LAS CERO HORAS
(00:00) Y TERMINA A LAS VEINTICUATRO HORAS (24:00).=======
IT DIA DIT. =-. o o ooo O
TODOS LOS DÍAS DE LUNES A VIERNES INCLUSIVE, SALVO LOS DÍAS QUE
SEAN DECLARADOS TOTAL O PARCIALMENTE NO LABORABLES, EN LA CIUDAD

DE LIMA, POR LA AUTORIDAD COMPETENTE.= === ==========

1.17 DÓLAR Ó US$ ======================
UNIDAD MONETARIA DE LOS ESTADOS UNIDOS DE AMÉRICA.========
TS DUCTO PERICIA as
TUBERÍA PRINCIPAL QUE EL CONTRATISTA PODRÁ CONSTRUIR Y OPERAR Y
QUE PARTIENDO DEL FINAL DEL SISTEMA DE TRANSPORTE Y ALMACENAMIENTO |
CONDUCE LOS HIDROCARBUROS PRODUCIDOS DEL ÁREA DE CONTRATO HASTA UN

DUCTO PROPIEDAD DE TERCEROS, HASTA UN PUNTO DE VENTA O EXPORTACIÓN

O HASTA UN PUNTO DE FISCALIZACIÓN DE LA PRODUCCIÓN, SIN PERJUICIO, |
DE SER EL CASO, DE LA APROBACIÓN DISPUESTA EN EL ACÁPITE 2.3,
PUDIENDO COMPRENDER PUNTOS DE MEDICIÓN CONECTADOS A LA TUBERÍA,
ÁREAS DE ALMACENAMIENTO Y EMBARQUE REQUERIDOS, TUBERÍAS MENORES,
ESTACIONES DE BOMBEO O COMPRESIÓN, SISTEMA DE COMUNICACIONES,

CARRETERAS DE ACCESO Y DE MANTENIMIENTO Y CUALESQUIERA OTRAS

INSTALACIONES QUE SEAN NECESARIAS Y REQUERIDAS PARA EL TRANSPORTE
DE HIDROCARBUROS EN FORMA PERMANENTE Y OPORTUNA; INCLUYENDO EL

DISEÑO, CONSTRUCCIÓN, MANTENIMIENTO Y EQUIPAMIENTO DE TODO LO

El
e
1%)
Z
El
z
a
1]
e]
Z2
>
e]
Oo
al
ul
>»
ra]
Q
El
m
o
>
15)
a]
El
a
El
o
mu
E
Q
<á
>
e
0
a
El
El
Es)
u
=]
e
2]
el
e)
Es)
[a]
z
a
a]
Ke
a]
En
SERÁ DESDE EL INICIO DEL QUINTO AÑO, CONTADO A PARTIR DE LA FECHA

PLANEAMIENTO, EJECUCIÓN Y EVALUACIÓN DE TODO TIPO DE ESTUDIOS
GEOLÓGICOS, GEOFÍSICOS, GEOQUÍMICOS Y OTROS, ASÍ COMO LAS
ACTIVIDADES GEOFÍSICAS, LA PERFORACIÓN DE POZOS EXPLORATORIOS Y
DEMÁS ACTIVIDADES CONEXAS NECESARIAS PARA EL DESCUBRIMIENTO DE
HIDROCARBUROS, INCLUYENDO LA PERFORACIÓN DE POZOS CONFIRMATORIOS

PARA LA EVALUACIÓN DE LOS RESERVORIOS DESCUBIERTOS.=======

1.20 EXPLOTACIÓN= =

DESARROLLO Y/O PRODUCCIÓN.

1.21 FECHA DE INICIO DE LA EXTRACCIÓN COMERCIAL= = = =
FECHA DE LA PRIMERA MEDICIÓN DE HIDROCARBUROS EN UN PUNTO DE

FISCALIZACIÓN DE LA PRODUCCIÓN; QUE DA LUGAR AL PAGO DE LA

REGALÍA.
PARA EFECTOS DE ESTA DEFINICIÓN NO SE CONSIDERAN LOS VOLÚMENES
PRODUCIDOS EN PRUEBAS DE FORMACIÓN Y PRODUCCIÓN, U OTROS FINES QUE
ESPECÍFICAMENTE ACUERDEN LAS PARTES. DICHOS VOLÚMENES ESTARÁN
AFECTOS AL PAGO DE REGALÍAS SALVO QUE NO SEAN COMERCIALIZADOS. = =
1.22 FECHA DE SUSCRIPCIÓN= == ==============-==
EL 28 DE SETIEMBRE DE 2011 FECHA EN QUE PERUPETRO Y EL
CONTRATISTA, SUSCRIBEN EL CONTRATO.===============
1.23 FECHA EFECTIVAS == ===================
FECHA EN LA QUE EL CONTRATISTA DEBERÁ DAR INICIO A LAS
OPERACIONES, QUE SERÁ ESTABLECIDA DENTRO DE LOS SESENTA (60) DÍAS

A PARTIR DE LA FECHA DE SUSCRIPCIÓN. == ============

1.24 FISCALIZACIÓN=
ACCIONES QUE, CONFORME A LOS DISPOSITIVOS LEGALES Y NORMAS

TÉCNICAS, REALIZA OSINERGMIN (ORGANISMO SUPERVISOR DE LA INVERSIÓN

i

SÁ. Murgula Cover

EN ENERGÍA Y MINERÍA) SOBRE LAS ACTIVIDADES DE EXPLORACIÓN Y

EXPLOTACIÓN REALIZADAS POR EL CONTRATISTA.===========

1.25 GAS NAT
MEZCLA DE HIDROCARBUROS QUE A CONDICIONES INICIALES DE RESERVORIO
SE ENCUENTRA EN ESTADO GASEOSO O EN DISOLUCIÓN CON EL PETRÓLEO.
COMPRENDE EL GAS NATURAL ASOCIADO Y EL GAS NATURAL NO ASOCIADO.= =
1.26 GAS NATURAL ASOCIADO= ==================

GAS NATURAL PRODUCIDO CON LOS HIDROCARBUROS LÍQUIDOS DEL

RESERVORIO.
1.27 GAS NATURAL FISCALIZADO= =================
GAS NATURAL PRODUCIDO EN EL ÁREA DE CONTRATO Y MEDIDO EN UN PUNTO
DE FISCALIZACIÓN DE LA PRODUCCIÓN.= == ============
1.28 GAS NATURAL NO ASOCIADO= =================
GAS NATURAL CUYA OCURRENCIA TIENE LUGAR EN UN RESERVORIO EN EL
QUE, A CONDICIONES INICIALES, NO HAY PRESENCIA DE HIDROCARBUROS
LÍQUIDOS.===========================
1.29 HIDROCARBUROS= == ===================
TODO COMPUESTO ORGÁNICO, GASEOSO, LÍQUIDO O SÓLIDO, QUE CONSISTE
PRINCIPALMENTE DE CARBONO E HIDRÓGENO.= == ==========
1.30 HIDROCARBUROS FISCALIZADOS= ===============
HIDROCARBUROS PRODUCIDOS EN EL ÁREA DE CONTRATO Y MEDIDOS EN UN
PUNTO DE FISCALIZACIÓN DE LA PRODUCCIÓN.= ===========
1.31 HIDROCARBUROS LÍQUIDOS = =================
PETRÓLEO, CONDENSADOS Y EN GENERAL TODOS AQUELLOS HIDROCARBUROS
QUE BAJO CONDICIONES ATMOSFÉRICAS DE TEMPERATURA Y PRESIÓN, SE
ENCUENTRAN EN ESTADO LÍQUIDO EN EL LUGAR DE SU MEDICIÓN,
INCLUYENDO AQUELLOS HIDROCARBUROS QUE SE ENCUENTRAN EN ESTADO
LÍQUIDO A UNA TEMPERATURA MAYOR A LA TEMPERATURA ATMOSFÉRICA. = =

1.32 HIDROCARBUROS LÍQUIDOS FISCALIZADOS= ===========

HIDROCARBUROS LÍQUIDOS PRODUCIDOS EN EL ÁREA DE CONTRATO Y MEDIDOS
EN UN PUNTO DE FISCALIZACIÓN DE LA PRODUCCIÓN.= ========-=
1.33 LEY N” 26221= ======================
DOS  =P->=>OSC CCOO TCTÑFPTTTTETOE, PO
HIDROCARBUROS, APROBADO POR DECRETO SUPREMO N” 042-2005-EM,
AMPLIATORIAS, REGLAMENTARIAS Y MODIFICATORIAS. ==========
1.34 LGN O LÍQUIDOS DEL GAS NATURAL= =============
HIDROCARBUROS LÍQUIDOS OBTENIDOS DEL GAS NATURAL COMPUESTOS POR
MEZCLAS DE ETANO, PROPANO, BUTANO Y OTROS HIDROCARBUROS MÁS
._—.—.... ] . o. o  ..
cr ii rc cr. o << ÁÉÁMRARARARM
1.35 LGN FISCALIZADOS O LÍQUIDOS DEL GAS NATURAL FISCALIZADOS = =
LÍQUIDOS DEL GAS NATURAL MEDIDOS EN UN PUNTO DE FISCALIZACIÓN DE

LA PRODUCCIÓN. = == =====================

PERÍODO CONTADO A PARTIR DE CUALQUIER DÍA DE UN MES CALENDARIO QUE

TERMINA EL DÍA ANTERIOR AL MISMO DÍA DEL MES CALENDARIO SIGUIENTE

O, EN CASO DE NO EXISTIR ÉSTE, EL ÚLTIMO DÍA DE DICHO MES.= == =

MIL (1000) PIES CÚBICOS ESTÁNDAR (SCF). UN (1) SCF ES EL VOLUMEN
DE GAS NECESARIO PARA LLENAR UN ESPACIO DE UN (1) PIE CÚBICO A
14.6959 LIBRAS POR PULGADA CUADRADA DE PRESIÓN ABSOLUTA A UNA
TEMPERATURA BASE DE SESENTA GRADOS FAHRENHEIT (60 *F).======
1.38 OPERACIONES= ======================
TODA ACTIVIDAD DE EXPLORACIÓN Y EXPLOTACIÓN Y TODAS LAS DEMÁS
ACTIVIDADES MATERIA DEL CONTRATO O RELACIONADAS CON LA EJECUCIÓN

DEL MISMO. == ========================

1.39 PARTES= =

PERUPETRO Y EL CONTRATISTA.

1.40 PERUPETROS =======================
PERUPETRO S.A., ES LA EMPRESA ESTATAL DE DERECHO PRIVADO DEL

SECTOR ENERGÍA Y MINAS, CREADA POR LA LEY N* 26221.=======

1.41 PETRÓLEO:
HIDROCARBUROS QUE A CONDICIONES INICIALES DE PRESIÓN Y TEMPERATURA
DE RESERVORIO SE ENCUENTRA EN ESTADO LÍQUIDO Y QUE MAYORMENTE SE
MANTIENE EN ESTADO LÍQUIDO EN CONDICIONES ATMOSFÉRICAS; NO INCLUYE
CONDENSADOS, LÍQUIDOS DE GAS NATURAL O GAS NATURAL LICUADO. == =
142) PETRÓLEO FISCALIZADO= O
PETRÓLEO PRODUCIDO EN EL ÁREA DE CONTRATO Y MEDIDO EN UN PUNTO DE
FISCALIZACIÓN DE LA PRODUCCIÓN.= ===============
1.43 PETRÓLEO PESADO == ==================
HIDROCARBUROS LÍQUIDOS, QUE POR SU DENSIDAD Y VISCOSIDAD REQUIEREN
PARA SU EXPLOTACIÓN EL EMPLEO DE MÉTODOS NO CONVENCIONALES Y/O
QUE, PARA SU TRANSPORTE, REQUIEREN PROCESOS DE CALENTAMIENTO U
OTROS PROCEDIMIENTOS, EXCLUYENDO LA MEZCLA CON PETRÓLEO PRODUCIDO
EN EL MISMO YACIMIENTO, QUE DÉ COMO RESULTADO PETRÓLEO LIVIANO.= =
1.44 POZO CONFIRMATORIO= ===================

POZO QUE SE PERFORA PARA EVALUAR LOS RESERVORIOS DE HIDROCARBUROS

DESCUBIERTOS.
1.45 POZO DE DESARROLLO= ==================-=

POZO QUE SE PERFORA PARA LA PRODUCCIÓN DE LOS HIDROCARBUROS

DESCUBIERTOS.

POZO QUE SE PERFORA CON EL PROPÓSITO DE DESCUBRIR UN NUEVO

RESERVORIO, ASÍ COMO LOS POZOS QUE SE PERFORAN EN LAS
CULMINACIONES ESTRUCTURALES QUE SE ENCUENTRAN GEOLÓGICAMENTE
SEPARADAS DE LA PARTE DE LA MISMA ESTRUCTURA PREVIAMENTE

INVESTIGADA.= == ======================

1.47 PRODUCCIÓN= =======================
TODO TIPO DE ACTIVIDADES EN EL ÁREA DE CONTRATO O FUERA DE ELLA EN
LO QUE RESULTE NECESARIO, CUYA FINALIDAD SEA LA EXTRACCIÓN Y
MANIPULEO DE HIDROCARBUROS DEL ÁREA DE CONTRATO, Y QUE INCLUYE LA
OPERACIÓN Y REACONDICIONAMIENTO DE POZOS, INSTALACIÓN Y OPERACIÓN
DE EQUIPOS, TUBERÍAS, SISTEMA DE TRANSPORTE Y ALMACENAMIENTO,
DUCTO PRINCIPAL, TRATAMIENTO Y MEDICIÓN DE HIDROCARBUROS Y TODO

TIPO DE MÉTODOS DE RECUPERACIÓN PRIMARIA Y MEJORADA. =======

LUGAR O LUGARES UBICADOS POR EL CONTRATISTA EN EL ÁREA DE
CONTRATO, O UBICADOS POR ACUERDO DE LAS PARTES FUERA DE ELLA,
DONDE SE REALIZAN LAS MEDICIONES Y DETERMINACIONES VOLUMÉTRICAS,
DETERMINACIONES DEL CONTENIDO DE AGUA Y SEDIMENTOS Y OTRAS
MEDICIONES, A FIN DE ESTABLECER EL VOLUMEN Y CALIDAD DE LOS

HIDROCARBUROS FISCALIZADOS, DE ACUERDO A LAS RESPECTIVAS NORMAS

AGA, APT Y ASTM.=======================

ESTRATO O ESTRATOS BAJO LA SUPERFICIE Y QUE FORMAN PARTE DE UN
YACIMIENTO, QUE ESTÉN PRODUCIENDO O QUE SE HAYA PROBADO QUE SEAN
CAPACES DE PRODUCIR HIDROCARBUROS Y QUE TENGAN UN SISTEMA COMÚN DE
PRESIÓN EN TODA SU EXTENSIÓN. =================
1.50 SISTEMA DE TRANSPORTE Y ALMACENAMIENTO= ==========
CONJUNTO DE TUBERÍAS, ESTACIONES DE BOMBEO, ESTACIONES DE
COMPRESIÓN, TANQUES DE ALMACENAMIENTO, INSTALACIONES FLUVIALES,
SISTEMAS DE ENTREGA, CAMINOS, DEMÁS INSTALACIONES Y TODO OTRO
MEDIO NECESARIO Y ÚTIL PARA EL TRANSPORTE DE LOS HIDROCARBUROS
PRODUCIDOS EN EL ÁREA DE CONTRATO HASTA UN PUNTO DE FISCALIZACIÓN
DE LA PRODUCCIÓN, HASTA EL DUCTO PRINCIPAL O HASTA UN DUCTO DE

TERCEROS INCLUYENDO EL DISEÑO, CONSTRUCCIÓN, MANTENIMIENTO Y

Do

TODA PERSONA NATURAL O JURÍDICA, NACIONAL O EXTRANJERA, CONTRATADA
POR EL CONTRATISTA PARA PRESTAR SERVICIOS RELACIONADOS CON LAS
OPERACIONES. =========================
1.52 SUPERVISIÓN= === ===================
ACCIONES QUE PERUPETRO REALIZA PARA VERIFICAR EL CUMPLIMIENTO DE
LAS OBLIGACIONES CONTRACTUALES DEL CONTRATISTA. =========
1.53 TRIBUTOS= === =====================
COMPRENDE IMPUESTOS, CONTRIBUCIONES Y TASAS, CONFORME A LO
ESTABLECIDO EN EL CÓDIGO TRIBUTARIO. ==============
1.54 UNIDADES DE TRABAJO EXPLORATORIO (UTE)===========
SON VALORES NUMÉRICOS QUE REPRESENTAN LA ACTIVIDAD DE EXPLORACIÓN
QUE SE INDICAN EN EL PROGRAMA MÍNIMO DE TRABAJO..========
1.55 VIGENCIA DEL CONTRATO= ==================
PERÍODO COMPRENDIDO ENTRE LA FECHA DE SUSCRIPCIÓN Y EL VENCIMIENTO

DEL PLAZO PERTINENTE ESTABLECIDO EN EL ACÁPITE 3.1 DEL CONTRATO.=

1.56 YACIMIENTO= =
ÁREA SUPERFICIAL DEBAJO DE LA CUAL EXISTEN UNO O MÁS RESERVORIOS
QUE ESTÉN PRODUCIENDO O QUE SE HAYA PROBADO QUE SON CAPACES DE

PRODUCIR HIDROCARBUROS. = == =================

CLÁUSULA SEGUNDA.- OBJETO DEL CONTRATO:
2.1  PERUPETRO AUTORIZA AL CONTRATISTA LA REALIZACIÓN DE LAS
OPERACIONES, DE ACUERDO CON LO ESTABLECIDO EN LA LEY N* 26221, LA
LEGISLACIÓN PERTINENTE Y LAS ESTIPULACIONES DEL CONTRATO, CON EL

OBJETO COMÚN DE DESCUBRIR Y PRODUCIR HIDROCARBUROS EN EL ÁREA DE

CONTRATO.
2.2 EL CONTRATISTA TENDRÁ EL DERECHO DE PROPIEDAD SOBRE LOS

HIDROCARBUROS EXTRAÍDOS EN EL ÁREA DE CONTRATO, DE CONFORMIDAD CON

LO ESTABLECIDO EN EL NUMERAL II DE LA CLÁUSULA PRELIMINAR.= = ==
2.3 EL CONTRATISTA EJECUTARÁ LAS OPERACIONES DE ACUERDO A LOS
TÉRMINOS QUE SE ESTIPULAN EN EL CONTRATO Y LAS LLEVARÁ A CABO,
DIRECTAMENTE O A TRAVÉS DE SUBCONTRATISTAS. EN CASO DE OPERACIONES
DE CAMPO FUERA DEL ÁREA DE CONTRATO SE REQUERIRÁ APROBACIÓN DE
PR o o
2.4 PERUPETRO EJERCE LA SUPERVISIÓ/N DE ACUERDO A LEY Y DE
CONFORMIDAD CON EL CONTRATO.= == ===============

OSINERGMIN EJECUTARÁ LAS ACCIONES DE FISCALIZACIÓN DE ACUERDO A

2.5 LOS REPRESENTANTES DE PERUPETRO REALIZARÁN LA SUPERVISIÓN EN
CUALQUIER MOMENTO, PREVIA NOTIFICACIÓN, DEBIENDO IDENTIFICARSE Y
ESTAR AUTORIZADOS PARA TAL FUNCIÓN POR PERUPETRO. EL CONTRATISTA
PROPORCIONARÁ TODAS LAS FACILIDADES, QUE RAZONABLEMENTE ESTÉN A SU
ALCANCE EN SUS OPERACIONES, A FIN DE QUE DICHOS REPRESENTANTES

PUEDAN CUMPLIR SU MISIÓN, LA QUE SERÁ LLEVADA A CABO DE MODO QUE

NO INTERFIERA CON ÉSTAS.= =

LOS GASTOS Y COSTOS CORRESPONDIENTES A LOS REPRESENTANTES DE
PERUPETRO SERÁN DE CUENTA Y CARGO DE PERUPETRO. =========
2.6 EL CONTRATISTA PROPORCIONARÁ Y SERÁ RESPONSABLE DE TODOS LOS
RECURSOS TÉCNICOS Y ECONÓMICO FINANCIEROS QUE SE REQUIERAN PARA LA

EJECUCIÓN DE LAS OPERACIONES.= === =============

3.1 EL PLAZO PARA LA FASE DE EXPLORACIÓN POR HIDROCARBUROS ES DE
SIETE (7) AÑOS, EL QUE SE PUEDE EXTENDER DE ACUERDO A LEY. ESTE
PLAZO SE CUENTA A PARTIR DE LA FECHA EFECTIVA; SALVO QUE DE
CONFORMIDAD CON LO ESTABLECIDO EN OTRAS ESTIPULACIONES DEL

CONTRATO, VARÍE DICHO PLAZ0.==================
EL PLAZO PARA LA FASE DE EXPLOTACIÓN DE PETRÓLEO, ES EL QUE RESTE
DESPUÉS DE TERMINADA LA FASE DE EXPLORACIÓN HASTA COMPLETAR EL
PLAZO DE TREINTA (30) AÑOS, CONTADO A PARTIR DE LA FECHA EFECTIVA,
A MENOS QUE DE CONFORMIDAD CON LO ESTABLECIDO EN OTRAS
ESTIPULACIONES DEL CONTRATO, VARÍE ESTE PLAZO.==========
EL PLAZO PARA LA FASE DE EXPLOTACIÓN DE GAS NATURAL NO ASOCIADO Y
DE GAS NATURAL NO ASOCIADO Y CONDENSADOS, ES EL QUE RESTE DESPUÉS
DE TERMINADA LA FASE DE EXPLORACIÓN HASTA COMPLETAR EL PLAZO DE
CUARENTA (40) AÑOS, CONTADO A PARTIR DE LA FECHA EFECTIVA, A MENOS
QUE DE CONFORMIDAD CON LO ESTABLECIDO EN OTRAS ESTIPULACIONES DEL
CONTRATO, VARÍE ESTE PLAZO. ==================

3.2 LA FASE DE EXPLORACIÓN SE DIVIDE EN “5” PERÍODOS:== === =

SUBACÁPITE | PERÍODO DURACION DE:

ESE PRIMER DOCE (12) MESES CONTADOS A PARTIR
PERÍODO DE LA FECHA EFECTIVA.

3.2.2 SEGUNDO DIECIOCHO (18) MESES CONTADOS A
PERÍODO PARTIR DE LA TERMINACIÓN DEL PLAZO

SEÑALADO EN EL SUBACÁPITE 3.2.1.

S50s) TERCER DIECIOCHO (18) MESES CONTADOS A
PERÍODO PARTIR DE LA TERMINACIÓN DEL PLAZO

SEÑALADO EN EL SUBACÁPITE 3.2.2.

3.2.4 CUARTO DIECIOCHO (18) MESES CONTADOS A
PERÍODO PARTIR DE LA TERMINACIÓN DEL PLAZO

SEÑALADO EN EL SUBACÁPITE 3.2.3.

3.2.5 QUINTO DIECIOCHO (18) MESES CONTADOS A
PERÍODO PARTIR DE LA TERMINACIÓN DEL PLAZO

SEÑALADO EN EL SUBACÁPITE 3.2.4

3.3 DURANTE LA FASE DE EXPLORACIÓN EL CONTRATISTA PODRÁ PASAR AL
SIGUIENTE PERÍODO SIEMPRE QUE COMUNIQUE A PERUPETRO CON TREINTA
(30) DÍAS DE ANTICIPACIÓN AL VENCIMIENTO DE UN PERÍODO EN CURSO,
SU INTENCIÓN DE CONTINUAR CON EL SIGUIENTE PERÍODO, Y EN TANTO QUE
EL CONTRATISTA NO HAYA INCURRIDO EN LA CAUSAL DE TERMINACIÓN
PREVISTA EN EL SUBACÁPITE 22.3.1. LA TERMINACIÓN POR DICHA CAUSAL
DARÁ LUGAR A LA CORRESPONDIENTE EJECUCIÓN DE LA FIANZA. === =
3.4 SI DURANTE CUALQUIERA DE LOS PERÍODOS INDICADOS EN EL ACÁPITE
3.2, EL CONTRATISTA SE VIERA IMPEDIDO, POR RAZONES TÉCNICAS O
ECONÓMICAS DEBIDAMENTE SUSTENTADAS, DE CONCLUIR EL RESPECTIVO
PROGRAMA MÍNIMO DE TRABAJO, PODRÁ EXTENDER DICHO PERÍODO HASTA
POR UN MÁXIMO DE SEIS (6) MESES, SIEMPRE Y CUANDO HAYA SOLICITADO
LA APROBACIÓN DE PERUPETRO PARA DICHA EXTENSIÓN CON UNA
ANTICIPACIÓN NO MENOR DE TREINTA (30) DÍAS AL VENCIMIENTO DEL
PERÍODO EN CURSO, Y QUE LAS RAZONES QUE SUSTENTEN LA SOLICITUD
HAYAN SIDO COMPROBADAS Y APROBADAS POR PERUPETRO. EN ESTE CASO, EL
CONTRATISTA ANTES DEL VENCIMIENTO DEL PERÍODO EN CURSO, PRESENTARÁ
UNA NUEVA FIANZA O PRORROGARÁ LA EXISTENTE, POR EL NUEVO PLAZO
ESTABLECIDO, CONFORME A LOS REQUISITOS ESTIPULADOS EN EL ACÁPITE
3.10. EN EL CASO QUE LAS EXTENSIONES OTORGADAS EXTINGAN EL PLAZO
DEL ÚLTIMO PERÍODO DE LA FASE DE EXPLORACIÓN Y EL CONTRATISTA
DECIDA CONTINUAR CON LOS TRABAJOS EXPLORATORIOS, LAS OBLIGACIONES
DE DICHO PERÍODO SE CUMPLIRÁN EN UNA EXTENSIÓN DE LA FASE DE
EXPLORACIÓN A SER ACORDADA POR LAS PARTES, DE ACUERDO A LEY. ==
LUEGO DEL CUMPLIMIENTO DEL PROGRAMA MÍNIMO DE TRABAJO DEL PERÍODO
EN CURSO, DENTRO DEL PLAZO CORRESPONDIENTE ESTABLECIDO EN EL
ACÁPITE 3.2, DE HABER HECHO USO DE LA EXTENSIÓN A QUE SE REFIERE
EL PÁRRAFO ANTERIOR, DE SER EL CASO, Y SIEMPRE QUE EL TRABAJO HAYA
CONSISTIDO EN LA PERFORACIÓN DE POR LO MENOS UN POZO EXPLORATORIO,
EL CONTRATISTA PODRÁ SOLICITAR LA APROBACIÓN DE PERUPETRO DE UN

PLAZO EXTRAORDINARIO DE HASTA SEIS (6) MESES PARA REEVALUAR TODA
LA INFORMACIÓN Y RESULTADOS OBTENIDOS HASTA EL PERÍODO EN CURSO,
CON LA FINALIDAD DE REALIZAR UN ESTUDIO PARA PODER TOMAR LA
DECISIÓN DE PASAR AL SIGUIENTE PERÍODO. ========== ==
LAS APROBACIONES A QUE SE REFIERE ESTE ACÁPITE, SERÁN OTORGADAS A
CRITERIO DE PERUPETRO.= == ===================
3.5 LA FASE DE EXPLORACIÓN PODRÁ CONTINUAR, A ELECCIÓN DEL
CONTRATISTA, DESPUÉS DE LA FECHA DE INICIO DE LA EXTRACCIÓN
COMERCIAL HASTA EL VENCIMIENTO DEL PLAZO DE ESTA FASE, QUE SE
INDICA EN EL ACÁPITE 3.1. EN DICHO CASO, LA EXONERACIÓN DE
TRIBUTOS CONTEMPLADA EN EL ACÁPITE 10.3 REGIRÁ HASTA EL
VENCIMIENTO DE LA FASE DE EXPLORACIÓN, MIENTRAS QUE EL MÉTODO DE
AMORTIZACIÓN LINEAL REFERIDO EN EL ACÁPITE 9.6 SE APLICARÁ DESDE
LA FECHA DE INICIO DE LA EXTRACCIÓN COMERCIAL, CONFORME A LEY. =
3.6 EN CASO QUE EL CONTRATISTA REALICE UN DESCUBRIMIENTO O
DESCUBRIMIENTOS DE HIDROCARBUROS DURANTE CUALQUIER PERÍODO DE LA
FASE DE EXPLORACIÓN, QUE NO SEA COMERCIAL SÓLO POR RAZONES DE
TRANSPORTE, PODRÁ SOLICITAR UN PERÍODO DE RETENCIÓN, DE HASTA
CINCO (5) AÑOS, POR EL YACIMIENTO O YACIMIENTOS DESCUBIERTOS, CON
EL PROPÓSITO DE HACER FACTIBLE EL TRANSPORTE DE LA PRODUCCIÓN. =
EL DERECHO DE RETENCIÓN ESTARÁ SUJETO, CUANDO MENOS, A QUE
CONCURRAN LOS SIGUIENTES REQUISITOS:===============
A) QUE EL CONTRATISTA PUEDA DEMOSTRAR A SATISFACCIÓN DE
PERUPETRO, QUE LOS VOLÚMENES DE HIDROCARBUROS DESCUBIERTOS EN EL

ÁREA DE CONTRATO SON INSUFICIENTES PARA JUSTIFICAR ECONÓMICAMENTE

B) QUE EL CONJUNTO DE DESCUBRIMIENTOS EN ÁREAS CONTIGUAS MÁS
LAS DEL CONTRATISTA, ES INSUFICIENTE PARA JUSTIFICAR
ECONÓMICAMENTE LA CONSTRUCCIÓN DE UN DUCTO PRINCIPAL; Y, ====
c) QUE EL CONTRATISTA DEMUESTRE, SOBRE UNA BASE ECONÓMICA,

QUE LOS HIDROCARBUROS DESCUBIERTOS NO PUEDEN SER TRANSPORTADOS
DESDE EL ÁREA DE CONTRATO A UN LUGAR PARA SU COMERCIALIZACIÓN, POR

NINGÚN MEDIO DE TRANSPORTE.

3.7 EN CASO QUE EL CONTRATISTA REALICE UN DESCUBRIMIENTO DE GAS
NATURAL NO ASOCIADO O DE GAS NATURAL NO ASOCIADO Y CONDENSADOS
DURANTE CUALQUIER PERÍODO DE LA FASE DE EXPLORACIÓN, PODRÁ
SOLICITAR UN PERÍODO DE RETENCIÓN, DE HASTA DIEZ (10) AÑOS, POR EL
YACIMIENTO O YACIMIENTOS DESCUBIERTOS, CON EL PROPÓSITO DE
DESARROLLAR EL MERCADO.= == ===================
3.8 EN CASO QUE EL CONTRATISTA REALICE UN DESCUBRIMIENTO DE
PETRÓLEO Y UN DESCUBRIMIENTO DE GAS NATURAL NO ASOCIADO O DE GAS
NATURAL NO ASOCIADO Y CONDENSADOS DURANTE CUALQUIER PERÍODO DE LA
FASE DE EXPLORACIÓN, Y SE PRESENTEN LOS CASOS DESCRITOS EN LOS
ACÁPITES 3.6 Y 3.7, EL CONTRATISTA PODRÁ SOLICITAR UN PERÍODO DE
RETENCIÓN PARA PETRÓLEO Y OTRO PARA GAS NATURAL NO ASOCIADO O GAS
NATURAL NO ASOCIADO Y CONDENSADOS, PARA LOS FINES INDICADOS EN
OS Ac
3.9 EL PERÍODO DE RETENCIÓN, AL QUE SE REFIEREN LOS ACÁPITES 3.6
Y 3.7, EXTIENDE EL PLAZO DEL CONTRATO POR UN TIEMPO IGUAL AL DEL
PERÍODO DE RETENCIÓN OTORGADO POR PERUPETRO.===========
EL PERÍODO DE RETENCIÓN CONSTARÁ POR ESCRITO. PARA ESTE EFECTO, EL
CONTRATISTA PRESENTARÁ UNA SOLICITUD A PERUPETRO, ACOMPAÑANDO
DOCUMENTACIÓN DE SUSTENTO E INCLUYENDO UN CRONOGRAMA DE
ACTIVIDADES A REALIZAR. SEMESTRALMENTE, A PARTIR DEL INICIO DEL
PERÍODO DE RETENCIÓN Y POR EL TIEMPO QUE DEMORE ESTE, EL
CONTRATISTA ESTÁ OBLIGADO A PRESENTAR UN INFORME DE AVANCE DEL
CRONOGRAMA Y CUMPLIMIENTO DE LOS REQUISITOS ESTABLECIDOS EN EL
ACÁPITE 3.6.===========================
CON EL INICIO DEL PERÍODO DE RETENCIÓN TERMINA LA FASE DE
EXPLORACIÓN. CON LA DECLARACIÓN DE DESCUBRIMIENTO COMERCIAL DE

HIDROCARBUROS EN DICHO PERÍODO, SE DARÁ INICIO A LA FASE DE

EXPLOTACIÓN. === ========================
EL OTORGAMIENTO DEL PERÍODO DE RETENCIÓN A QUE SE REFIEREN LOS
ACÁPITES 3.6 Y 3.7 Y LA DURACIÓN DE LOS MISMOS SERÁ DETERMINADO A
CRITERIO DE PERUPETRO, SIN QUE ELLO AFECTE O DISMINUYA LA
OBLIGACIÓN DEL CUMPLIMIENTO DEL PROGRAMA MÍNIMO DE TRABAJO DEL
PERÍODO DE LA FASE DE EXPLORACIÓN EN CURSO. ==========
3.10 EL CONTRATISTA DEBERÁ GARANTIZAR EL CUMPLIMIENTO DEL PROGRAMA
MÍNIMO DE TRABAJO DE CADA UNO DE LOS PERÍODOS DE LA FASE DE
EXPLORACIÓN, DE ACUERDO A LO PREVISTO POR LOS ACÁPITES 3.2 Y 4.6,
MEDIANTE UNA SOLA FIANZA SOLIDARIA, SIN BENEFICIO DE EXCUSIÓN,
INCONDICIONAL, IRREVOCABLE Y DE REALIZACIÓN AUTOMÁTICA EN EL PERÚ,
EMITIDA POR UNA ENTIDAD DEL SISTEMA FINANCIERO DEBIDAMENTE
CALIFICADA Y DOMICILIADA EN EL PERÚ Y ACEPTADA POR PERUPETRO. A
SOLICITUD DE PERUPETRO, EL CONTRATISTA SUSTITUIRÁ CUALQUIER FIANZA
ENTREGADA DEBIENDO CUMPLIR CON PRESENTAR UNA NUEVA FIANZA DENTRO
DEL PLAZO DE QUINCE (15) DÍAS ÚTILES SIGUIENTES A LA FECHA DE
RECEPCIÓN POR EL CONTRATISTA DE LA SOLICITUD DE PERUPETRO. ===
EL MONTO DE LA FIANZA PARA EL PROGRAMA MÍNIMO DE TRABAJO DE CADA
UNO DE LOS PERÍODOS DE LA FASE DE EXPLORACIÓN ES EL QUE APARECE
INDICADO EN LOS ANEXOS "C-1" AL "C-5", QUE ES EL RESULTADO DE
MULTIPLICAR LA EQUIVALENCIA EN DÓLARES QUE, PARA ESTE EFECTO SE
ESTABLECE EN EL ANEXO “F”, POR EL NÚMERO DE UNIDADES DE TRABAJO

EXPLORATORIO QUE CORRESPONDE PARA CADA PERÍODO, SEGÚN EL ACÁPITE

LAS FIANZAS SE EMITIRÁN PARA CADA PROGRAMA MÍNIMO DE TRABAJO CON
LA FORMA INDICADA EN LOS ANEXOS "C-1" AL "C-5", SEGÚN CORRESPONDA.
LAS FIANZAS PARA EL PROGRAMA MÍNIMO DE TRABAJO DE CADA UNO DE LOS
PERÍODOS DE LA FASE DE EXPLORACIÓN SEGÚN EL ACÁPITE 4.6, SERÁN
ENTREGADAS A PERUPETRO ANTES DEL INICIO DE CADA PERÍODO; EN CASO

CONTRARIO, SERÁ DE APLICACIÓN EL SUBACÁPITE 22.3.3. LA FIANZA

4.3 DURANTE LA EJECUCIÓN DEL CONTRATO SE EFECTUARÁN SUELTAS DE LA

MANERA SIGUIENTE :============== a
a) POR LO MENOS VEINTE POR CIENTO (20%) DEL ÁREA DE
CONTRATO ORIGINAL AL TÉRMINO DEL TERCER PERÍODO DESCRITO EN EL
SUBACÁPITE 3.2.3 Y POR LO MENOS EL TREINTA POR CIENTO (30%) DEL

ÁREA DE CONTRATO ORIGINAL AL TÉRMINO DEL QUINTO PERÍODO DESCRITO

EN EL SUBACÁPITE 3.2.5. =
B) AL FINAL DEL QUINTO PERÍODO DESCRITO EN EL SUBACÁPITE 3.2.5.,
EL CONTRATISTA DEBERÁ HABER REALIZADO LA SUELTA DE POR LO MENOS EL
CINCUENTA POR CIENTO (50%) DEL ÁREA DE CONTRATO ORIGINAL,
INCLUYENDO PARA ESTE FIN LA SUELTA REALIZADA SEGÚN LO ESTABLECIDO
EN EL LITERAL A) ANTERIOR, A MENOS QUE EL CONTRATISTA COMPROMETA
EN FORMA EXPRESA ACTIVIDAD EXPLORATORIA, CONFORME A LO ESTABLECIDO
EN EL LITERAL C) SIGUIENTE. ===================
C) AL TÉRMINO DE LA FASE DE EXPLORACIÓN, EL CONTRATISTA PODRÁ
MANTENER EL ÁREA DE CONTRATO DE LA QUE NO HUBIERA HECHO SUELTA, NO
COMPRENDIDA EN EL LITERAL D) SIGUIENTE, PARA LO CUAL DEBERÁ

COMPROMETERSE A PERFORAR UN (1) POZO EXPLORATORIO CADA DOS (2)

D) EN CASO QUE EL CONTRATISTA DECIDA NO CONTINUAR REALIZANDO EL
TRABAJO EXPLORATORIO DESCRITO EN EL LITERAL C), O EN CASO DE
INCUMPLIMIENTO DE DICHO COMPROMISO, Y SIN PERJUICIO DE LA
APLICACIÓN DE LAS ESTIPULACIONES—CONTRACTUALES RESPECTIVAS,
MANTENDRÁ SÓLO LOS YACIMIENTOS DESCUBIERTOS, MÁS UNA ÁREA
CIRCUNDANTE DE CINCO (5) KILÓMETROS, HASTA EL LÍMITE DEL ÁREA DE
CONTRATO. === ==========================
4.4 PARA EFECTO DEL ACÁPITE 4.2 SE HA DIVIDIDO EL ÁREA DE
CONTRATO EN PARCELAS RECTANGULARES, HASTA DONDE HA SIDO POSIBLE,
DE UNA EXTENSIÓN DE VEINTE MIL HECTÁREAS (20,000.00 HA) Y DONDE

NO, CON ÁREA DIFERENTE. NO ES NECESARIO QUE LAS ÁREAS DE LAS QUE

HAGA SUELTA EL CONTRATISTA SEAN CONTIGUAS.= == =========

4.5 CUALQUIER ÁREA DE LA QUE HAGA SUELTA EL CONTRATISTA,

INCLUYENDO LOS YACIMIENTOS QUE SE ENCUENTREN DENTRO DE LA MISMA,

REVERTIRÁ AL ESTADO SIN COSTO ALGUNO PARA ÉSTE NI PARA PERUPETRO.

4.6 EL PROGRAMA MÍNIMO DE TRABAJO PARA CADA UNO DE LOS PERÍODOS

DE LA FASE DE EXPLORACIÓN COMPRENDE LO SIGUIENTE: =======

SUBACÁPITE  |PERÍODO ACTIVIDAD
4.6.1 PRIMER 24 UTE O REPROCESO E
PERÍODO INTERPRETACIÓN DE 200 KM
SÍSMICA 2D Y EVALUACIÓN G£G CON
LA INFORMACIÓN EXISTENTE.
INFORME DE EVALUACIÓN.
4.6.2 SEGUNDO 170 UTE o) REGISTRO E
PERÍODO INTERPRETACIÓN DE 150 KM DE
SÍSMICA 2D. EVALUACIÓN G6G Y
DEFINICIÓN DE LEADS Y/O
PROSPECTOS. INFORME DE
EVALUACIÓN.
4.6.3 TERCER 204 UTE O PERFORACIÓN DE 1 POZO
PERÍODO EXPLORATORIO HASTA 1800 METROS
O 50 METROS EN LA FORMACIÓN
CHONTA.
EE CUARTO 204 UTE O PERFORACIÓN DE 1 POZO
PERÍODO EXPLORATORIO HASTA 1800 METROS
O 50 METROS EN LA FORMACIÓN
CHONTA.

4.6.5 QUINTO 204 UTE O PERFORACIÓN DE 1 POZO
PERÍODO EXPLORATORIO HASTA 1800 METROS
O 50 METROS EN LA FORMACIÓN

CHONTA.

PARA EL CUMPLIMIENTO DE LAS OBLIGACIONES DESCRITAS EN EL PRESENTE
ACÁPITE, SE TENDRÁ EN CUENTA LO SIGUIENTE:============
a) EN EL CASO DEL REGISTRO DE LÍNEAS SÍSMICAS 2D, LOS KILÓMETROS
CORRESPONDIENTES SERÁN CONTADOS DESDE EL PUNTO DE DISPARO INICIAL
HASTA EL PUNTO DE DISPARO FINAL DE CADA LÍNEA SÍSMICA.= == ===
EN EL CASO DEL REGISTRO DE LÍNEAS SÍSMICAS 3D, LOS KILÓMETROS
CUADRADOS SERÁN DETERMINADOS POR EL ÁREA DE SUPERFICIE CUBIERTA
POR EL PROGRAMA EJECUTADO.= ==================
b) LAS UNIDADES DE TRABAJO EXPLORATORIO A QUE SE REFIERE EL
PRESENTE ACÁPITE SERÁN CUMPLIDAS DE CONFORMIDAD CON LA TABLA DE
EQUIVALENCIAS ESTABLECIDA EN EL ANEXO "F",===========
Cc) EN CASO DE PERFORACIÓN DE POZOS EXPLORATORIOS, LAS UNIDADES
DE TRABAJO EXPLORATORIO—QUE SERÁN ACREDITADAS—PARA TRABAJOS
FUTUROS, SERÁN DETERMINADAS CONFORME AL ANEXO "F", SOBRE LA BASE
DE LA DIFERENCIA ENTRE LA PROFUNDIDAD FINAL ALCANZADA Y LA
PROFUNDIDAD ESTABLECIDA EN EL ACÁPITE 4.7.===========
D) ANTES DEL INICIO DE CADA PERÍODO DE LA FASE DE EXPLORACIÓN
EL CONTRATISTA DEBERÁ COMUNICAR A PERUPETRO EL PROGRAMA DE LAS
ACTIVIDADES EXPLORATORIAS PLANIFICADAS PARA CUMPLIR CON EL NÚMERO
DE UNIDADES DE TRABAJO EXPLORATORIO COMPROMETIDAS PARA DICHO
PERÍODO. EL CONTRATISTA DEBERÁ COMUNICAR A PERUPETRO CUALQUIER
MODIFICACIÓN DEL CONTENIDO DE DICHO PROGRAMA, ANTES DE SU
EJECUCIÓN, MEDIANTE UN INFORME TÉCNICO DE SUSTENTO.= ======

4.7 LOS POZOS EXPLORATORIOS QUE SE PERFOREN EN CUMPLIMIENTO DEL

VENCIMIENTO DEL PLAZO DE SESENTA (60) DÍAS INDICADO EN EL ACÁPITE
4.9 DEL CONTRATO.= ========================
LA DECLARACIÓN DE DESCUBRIMIENTO COMERCIAL DE HIDROCARBUROS NO
IMPLICARÁ LA DISMINUCIÓN O SUSPENSIÓN DE LAS OBLIGACIONES DEL
PROGRAMA MÍNIMO DE TRABAJO DEL PERÍODO EN CURSO. =========
4.11 EL DESARROLLO DE LOS HIDROCARBUROS DESCUBIERTOS, SE REALIZARÁ
DE ACUERDO A LOS PROGRAMAS DE TRABAJO PRESENTADOS POR EL

CONTRATISTA A PERUPETRO, CONFORME CON LO ESTIPULADO EN EL ACÁPITE

53. === == =========== === === =====<==
LAS PARTES ACUERDAN QUE CUANDO SEA APROPIADO Y NECESARIO SE PODRÁ
AJUSTAR, EXTENDER O MODIFICAR LOS PLAZOS PARA LA PRESENTACIÓN DEL
"PLAN INICIAL DE DESARROLLO" O DE LOS PROGRAMAS ANUALES DE
TRABAJO, SEGÚN SEA EL CASO. PARA ESTE EFECTO, EL CONTRATISTA
PRESENTARÁ LAS PROPUESTAS CON LAS JUSTIFICACIONES DETALLADAS Y

NECESARIAS A PERUPETRO PARA QUE SE ACUERDEN TALES AJUSTES,

EXTENSIONES O MODIFICACIONES.
4.12 EL VENCIMIENTO DE LA FASE DE EXPLORACIÓN, NO AFECTARÁ LOS
TÉRMINOS Y PLAZOS DE LOS PROCEDIMIENTOS ANTES DESCRITOS QUE
ESTUVIERAN EN EJECUCIÓN A LA FECHA DE PRODUCIDO DICHO VENCIMIENTO.
4.13 EN CASOS EXCEPCIONALES, QUE HAGAN INVIABLE EL CUMPLIMIENTO DE
LAS OBLIGACIONES Y/O PLAZOS DE LOS PERÍODOS DE LOS PROGRAMAS
MÍNIMOS DE TRABAJO ESTIPULADOS EN LOS ACÁPITES 4.6 Y 3.2
RESPECTIVAMENTE, Y A SOLICITUD DEL CONTRATISTA, MEDIANTE LA
PRESENTACIÓN DE UN INFORME DE SUSTENTO, LAS OBLIGACIONES DE LOS
PERÍODOS DEL PROGRAMA MÍNIMO DE TRABAJO PODRÁN SER SUSTITUIDAS Y
LOS PLAZOS DE LOS MISMOS PRORROGADOS, SIEMPRE QUE PERUPETRO ACEPTE
Y APRUEBE LA SOLICITUD DEL CONTRATISTA. EN NINGÚN CASO, LA
SUSTITUCIÓN MODIFICARÁ EL COMPROMISO INICIAL EN UNIDADES DE
TRABAJO EXPLORATORIO PARA LA FASE DE EXPLORACIÓN, DISMINUYENDO

OBLIGACIONES. ===========================

LOS CAMBIOS ACEPTADOS Y APROBADOS POR PERUPETRO EN APLICACIÓN DE
LOS PÁRRAFOS PRECEDENTES DARÁN LUGAR A LA REVISIÓN DE LOS MONTOS Y
PLAZOS DE LAS FIANZAS ESTABLECIDAS; POR LO QUE, DE SER EL CASO,
LAS PARTES CALCULARÁN LOS NUEVOS MONTOS DE LAS FIANZAS Y EL
CONTRATISTA CUMPLIRÁ CON ENTREGAR UNA NUEVA FIANZA O PRORROGAR LA
EXISTENTE, POR EL NUEVO PLAZO ESTABLECIDO, CONFORME A LOS
REQUISITOS ESTIPULADOS EN LOS ACÁPITES 3.4 Y 3.10. LAS UNIDADES DE
TRABAJO EXPLORATORIO TAMBIÉN SERÁN CALCULADAS PARA LA NUEVA ÁREA
INCORPORADA.= ==========

CLÁUSULA QUINTA.- EXPLOTACIÓN=
5.1 LA FASE DE EXPLOTACIÓN SE INICIA AL DÍA SIGUIENTE DE LA
TERMINACIÓN DE LA FASE DE EXPLORACIÓN, SIEMPRE Y CUANDO SE HUBIERE
PRODUCIDO DURANTE LA FASE DE EXPLORACIÓN UNA DECLARACIÓN DE
DESCUBRIMIENTO COMERCIAL DE HIDROCARBUROS. SIN EMBARGO, A OPCIÓN
DEL CONTRATISTA, SE PODRÁ DAR INICIO ANTICIPADO A LA FASE DE
EXPLOTACIÓN Y TERMINARÁ LA FASE DE EXPLORACIÓN EN LA FECHA DE
INICIO DE LA EXTRACCIÓN COMERCIAL. EN CASO DE PERÍODO DE
RETENCIÓN UNA VEZ EFECTUADA LA DECLARACIÓN DE DESCUBRIMIENTO

COMERCIAL DE HIDROCARBUROS, SE DARÁ INICIO A LA FASE DE

EXPLOTACIÓN.
5.2 EL CONTRATISTA DESPLEGARÁ ACCIONES RAZONABLES PARA QUE LA
FECHA DE INICIO DE LA EXTRACCIÓN COMERCIAL TENGA LUGAR EN LA FECHA
QUE SE ESTABLEZCA DE CONFORMIDAD A LOS ACÁPITES 4.8 Y 4.9. ====
5.3 CON UNA ANTICIPACIÓN NO MENOR DE SESENTA (60) DÍAS A LA
TERMINACIÓN DE CADA AÑO CALENDARIO A PARTIR DE LA PRESENTACIÓN DEL

PLAN INICIAL DE DESARROLLO, EL CONTRATISTA PRESENTARÁ A PERUPETRO,

a) UN PROGRAMA ANUAL DE TRABAJO Y EL PRESUPUESTO DETALLADO
DE INGRESOS, COSTOS, GASTOS E INVERSIONES CORRESPONDIENTE AL

SIGUIENTE AÑO CALENDARIO.= ====================

==
5
z
El
ES
3

Jade

b) UN PROGRAMA ANUAL DE TRABAJO Y EL PRESUPUESTO DETALLADO
DE INGRESOS, COSTOS, GASTOS E INVERSIONES PARA LA EXPLORACIÓN,
TENDENTE A BUSCAR RESERVAS ADICIONALES, DE SER EL CASO. ====
c) UN PROGRAMA DE TRABAJO Y SU PROYECCIÓN DE INGRESOS,
COSTOS, GASTOS E INVERSIONES CORRESPONDIENTES PARA EL DESARROLLO
Y/O PRODUCCIÓN PARA LOS SIGUIENTES CINCO (5) AÑOS CALENDARIO. ==

EL CONTRATISTA PODRÁ REAJUSTAR O CAMBIAR DICHOS PROGRAMAS EN EL

COMITÉ DE SUPERVISIÓN.= = =
5.4 PARA EJECUTAR CADA PROGRAMA DE TRABAJO, EL CONTRATISTA
UTILIZARÁ EL EQUIPO Y/O MÉTODOS QUE SEAN NECESARIOS Y APROPIADOS
PARA PERMITIR LA EVALUACIÓN Y SEGUIMIENTO DE LAS OPERACIONES. ==
5.5 EL CONTRATISTA ESTÁ OBLIGADO A LA EXPLOTACIÓN Y RECUPERACIÓN
ECONÓMICA DE LAS RESERVAS DE HIDROCARBUROS DEL ÁREA DE CONTRATO,
DE CONFORMIDAD CON LOS PROGRAMAS A QUE SE REFIERE ESTA CLÁUSULA
QUINTA Y LA LLEVARÁ A CABO DE ACUERDO A LOS PRINCIPIOS TÉCNICOS Y
ECONÓMICOS GENERALMENTE ACEPTADOS Y EN USO POR LA INDUSTRIA
INTERNACIONAL DE HIDROCARBUROS.==================
5.6 EL CONTRATISTA TIENE EL DERECHO A UTILIZAR EN SUS OPERACIONES
LOS HIDROCARBUROS PRODUCIDOS EN EL ÁREA DE CONTRATO SIN COSTO
ALGUNO, NO SIENDO POR LO TANTO CONSIDERADOS PARA EFECTOS DE
DETERMINAR LA REGALÍA. DICHOS HIDROCARBUROS PODRÁN SER PROCESADOS
EN PLANTAS DE DESTILACIÓN PRIMARIA DEL CONTRATISTA PARA SER
UTILIZADOS EXCLUSIVAMENTE EN LAS OPERACIONES. ==========
EN CASO QUE LA PLANTA DE DESTILACIÓN PRIMARIA SE ENCUENTRE FUERA
DEL ÁREA DE CONTRATO, LAS PARTES MEDIRÁN EL VOLUMEN DE
HIDROCARBUROS A SER PROCESADOS EN LA PLANTA Y EL VOLUMEN DE LOS
PRODUCTOS OBTENIDOS PARA SER USADOS COMO COMBUSTIBLE; LA
DIFERENCIA DE DICHOS VOLÚMENES SERÁ CONSIDERADA PARA EFECTOS DE LA

DETERMINACIÓN DE LA REGALÍA.= ==

5.7 EL CONTRATISTA TENDRÁ EL DERECHO DE RECUPERAR LOS

HIDROCARBUROS LÍQUIDOS DE CUALQUIER GAS NATURAL QUE HAYA PRODUCIDO
EN EL ÁREA DE CONTRATO Y DE EXTRAERLOS EN CUALQUIER ETAPA DE
MANIPULEO DE DICHO GAS NATURAL.= =================
Los LÍQUIDOS ASÍ SEPARADOS SERÁN CONSIDERADOS COMO LÍQUIDOS DEL
GAS NATURAL PARA EFECTOS DE DETERMINAR LA REGALÍA DEL
CONTRATISTA, SALVO QUE POR RAZONES ECONÓMICAS U OPERATIVAS NO SEA
POSIBLE SU RECOLECCIÓN Y PUEDA MEZCLARSE CON EL PETRÓLEO Y
FISCALIZARSE JUNTOS.=======================
5.8 EL GAS NATURAL QUE NO SEA UTILIZADO POR EL CONTRATISTA EN LAS
OPERACIONES DE ACUERDO AL ACÁPITE 5.6, PODRÁ SER COMERCIALIZADO,
REINYECTADO AL RESERVORIO O AMBOS POR EL CONTRATISTA. =====
EN LA MEDIDA EN QUE EL GAS NATURAL NO SEA UTILIZADO,
COMERCIALIZADO O REINYECTADO, EL CONTRATISTA PODRÁ QUEMAR EL GAS,
PREVIA APROBACIÓN DEL MINISTERIO DE ENERGÍA Y MINAS. =====
5.9 CUANDO UN YACIMIENTO O YACIMIENTOS  COMERCIALMENTE
EXPLOTABLES, SE EXTIENDAN EN FORMA CONTINUA DEL ÁREA DE CONTRATO A
OTRA U OTRAS ÁREAS, EL CONTRATISTA Y LOS CONTRATISTAS QUE TENGAN
ESTAS ÁREAS, DEBERÁN PONERSE DE ACUERDO EN LA REALIZACIÓN DE UN
PLAN DE EXPLOTACIÓN UNITARIO O UN PLAN COMÚN DE EXPLOTACIÓN. DE NO
LLEGAR A UN ACUERDO, EL MINISTERIO DE ENERGÍA Y MINAS DISPONDRÁ EL
SOMETIMIENTO DE LAS DIFERENCIAS AL COMITÉ TÉCNICO DE CONCILIACIÓN
REFERIDO EN EL ARTÍCULO 32% DE LA LEY N” 26221 Y SU RESOLUCIÓN
SERÁ DE OBLIGATORIO CUMPLIMIENTO. ================
ASIMISMO, CUANDO UN YACIMIENTO O YACIMIENTOS COMERCIALMENTE
EXPLOTABLES, SE EXTIENDAN EN FORMA CONTINUA DEL ÁREA DE CONTRATO
HACIA ÁREAS ADYACENTES NO ASIGNADAS A UN CONTRATISTA O QUE NO
ESTÉN EN PROCESO DE NEGOCIACIÓN, CONCURSO, LICITACIÓN O EN PROCESO
DE SELECCIÓN DE CONTRATISTA Y NO EXISTA LIMITACIÓN EN CUANTO A
PROTECCIÓN AMBIENTAL, PREVIA APROBACIÓN DE PERUPETRO A LA

SOLICITUD DEL CONTRATISTA, DICHAS ÁREAS ADYACENTES SERÁN

INCORPORADAS AL ÁREA DE CONTRATO.= ===============
5.10 TERMINADA LA PERFORACIÓN DE UN (1) POZO, EL CONTRATISTA DEBE
INFORMAR A PERUPETRO LA OPORTUNIDAD EN QUE EL POZO SERÁ PROBADO Y
EL PROGRAMA DE PRUEBAS A SEGUIR, DE SER EL CASO. LA PRUEBA DEL
POZO DEBERÁ REALIZARSE DENTRO DE LOS TRES (3) MESES SIGUIENTES AL
TÉRMINO DE LA PERFORACIÓN, SALVO QUE POR RAZONES TÉCNICAS, EL
CONTRATISTA REQUIERA UN MAYOR PLAZO PARA REALIZAR LA PRUEBA. ==
5.11 PERUPETRO PODRÁ EN TODO MOMENTO INSPECCIONAR Y PROBAR LOS
EQUIPOS E INSTRUMENTOS DE MEDICIÓN UTILIZADOS PARA MEDIR EL
VOLUMEN Y DETERMINAR LA CALIDAD DE LOS HIDROCARBUROS FISCALIZADOS.
LOS EQUIPOS E INSTRUMENTOS DE MEDICIÓN SERÁN PERIÓDICAMENTE
CALIBRADOS CONFORME LAS NORMAS APLICABLES. LOS REPRESENTANTES DE
PERUPETRO PODRÁN ESTAR PRESENTES EN EL ACTO. ==========
5.12 ANTES DE LA FECHA DE INICIO DE LA EXTRACCIÓN COMERCIAL Y PARA
LA DETERMINACIÓN DE LOS VOLÚMENES Y CALIDAD DE LOS HIDROCARBUROS

FISCALIZADOS, LAS PARTES ACORDARÁN LOS EQUIPOS, MÉTODOS Y

PROCEDIMIENTOS DE MEDICIÓN CORRESPONDIENTE.=
5.13 PARA LA PRODUCCIÓN DE PETRÓLEO PESADO EN EL ÁREA DE CONTRATO,
ÉSTE SE PODRÁ MEZCLAR CON PETRÓLEO LIVIANO PRODUCIDO FUERA DEL
ÁREA CONTRATO. DICHO PETRÓLEO LIVIANO SERÁ MEDIDO Y FISCALIZADO
POR LAS PARTES EN UN PUNTO DE MEDICIÓN AL INGRESAR AL ÁREA DE
CONTRATO.
EL VOLUMEN DE DICHOS HIDROCARBUROS PRODUCIDOS FUERA DEL ÁREA DE
CONTRATO SERÁ DESCONTADO DEL VOLUMEN DE HIDROCARBUROS FISCALIZADOS
EN EL ÁREA DE CONTRATO PARA EFECTOS DE LA DETERMINACIÓN DE LA
REGALÍA A PAGAR POR EL CONTRATISTA.================
5.14 EL AGUA DE FORMACIÓN PRODUCIDA CONJUNTAMENTE CON LOS
HIDROCARBUROS, DEBERÁ SER REINYECTADA DESDE EL INICIO DE LA
PRODUCCIÓN COMERCIAL. ======================

CLÁUSULA SEXTA.- PRESENTACIÓN DE INFORMACIÓN Y ESTUDIOS = ===

6.1 EL CONTRATISTA MANTENDRÁ A PERUPETRO OPORTUNA ay
PERMANENTEMENTE INFORMADO SOBRE LAS OPERACIONES, PROPORCIONÁNDOLE
TODA LA INFORMACIÓN EN LA FORMA PREVISTA EN ESTA CLÁUSULA, EN LA
REGLAMENTACIÓN QUE LE RESULTE APLICABLE Y EN LOS FORMATOS QUE
PERUPETRO ESTABLEZCA. ASIMISMO, PROPORCIONARÁ INFORMACIÓN RESPECTO
DE OTROS RECURSOS NATURALES O RESTOS ARQUEOLÓGICOS QUE ENCUENTRE O
DESCUBRA EN LA EJECUCIÓN DE LAS OPERACIONES DURANTE LA VIGENCIA
DEL CONTRATO.===========================
LA INFORMACIÓN TÉCNICA, ESTUDIOS, DATOS——PROCESADOS Y NO
PROCESADOS, ASÍ COMO RESULTADOS QUE PROPORCIONE EL CONTRATISTA A
PERUPETRO DE ACUERDO A LA PRESENTE CLÁUSULA, SERÁ LA DE MEJOR
CALIDAD QUE HAYA OBTENIDO EL CONTRATISTA. SI AL OBTENER
INFORMACIÓN Y RESULTADOS SE HUBIESE UTILIZADO MÉTODOS O SISTEMAS
QUE SON DE SU PROPIEDAD EXCLUSIVA, NO ESTARÁ OBLIGADO A REVELAR
DICHOS MÉTODOS O SISTEMAS CUANDO PROPORCIONE LA INFORMACIÓN. ==
6.2 EL CONTRATISTA DEBERÁ [PROPORCIONAR UNA COPIA DE LOS ESTUDIOS
GEOLÓGICOS, GEOFÍSICOS Y DE RESERVORIOS RELACIONADOS CON EL
DESARROLLO DE LOS YACIMIENTOS, QUE PREPARE CON LA INFORMACIÓN
TÉCNICA OBTENIDA DEL ÁREA DE CONTRATO. EL CONTRATISTA
PROPORCIONARÁ TAMBIÉN CUALQUIER ACLARACIÓN QUE LE SOLICITE
PERUPETRO EN RELACIÓN CON DICHOS ESTUDIOS.============
6.3 EL CONTRATISTA PRESENTARÁ A PERUPETRO LA INFORMACIÓN QUE
CORRESPONDA A LAS OBLIGACIONES DEL PROGRAMA MÍNIMO DE TRABAJO
ANTES DE LA FECHA DE VENCIMIENTO DE CADA UNO DE LOS PERÍODOS DE LA
FASE DE EXPLORACIÓN ESTIPULADOS EN EL ACÁPITE 3.2. =======
ADICIONALMENTE, DENTRO DE LOS NOVENTA (90) DÍAS SIGUIENTES AL
VENCIMIENTO DE CADA PERÍODO DE LA FASE DE EXPLORACIÓN, EL
CONTRATISTA DEBERÁ PRESENTAR A PERUPETRO, UN INFORME FINAL DE
EVALUACIÓN INTEGRAL QUE INCLUYA, DE SER EL CASO, LOS ESTUDIOS Y/O

INTERPRETACIÓN GEOLÓGICA, GEOFÍSICA, GEOQUÍMICA, PETROFÍSICA Y DE

sÁ. Murguía Cavero |

RESERVORIOS CON RELACIÓN A LAS ACTIVIDADES EXPLORATORIAS
REALIZADAS EN EL PERÍODO VENCIDO, INCLUYENDO LAS DEL PROGRAMA
MÍNIMO DE TRABAJO CORRESPONDIENTE. ================
EN EL CASO QUE EL PROGRAMA MÍNIMO DE TRABAJO DEL PRIMER PERIODO
SEA LA ELABORACIÓN Y PRESENTACIÓN DE UN ESTUDIO, EL CONTRATISTA
DEBE ENTREGAR A PERUPETRO EL ESTUDIO, ANTES DEL VENCIMIENTO DEL
REFERIDO PERIODO.= ========================
6.4 EL CONTRATISTA PRESENTARÁ A PERUPETRO UN "INFORME MENSUAL DE
PRODUCCIÓN" Y UN "INFORME MENSUAL DE INGRESOS Y EGRESOS”. AMBOS
INFORMES SE-PRESENTARÁN EN LOS FORMATOS QUE PERUPETRO ENTREGARÁ AL
CONTRATISTA PARA TAL FIN, A MÁS TARDAR TREINTA (30) DÍAS DESPUÉS
DE CADA MES CALENDARIO. EN LA MISMA OPORTUNIDAD EL CONTRATISTA
PRESENTARÁ EN FORMATO DIGITAL LA DATA DE PRODUCCIÓN POR POZO
PROMEDIO MENSUAL, QUE CONTENGA PRODUCCIÓN DE PETRÓLEO, GAS Y AGUA,
DÍAS DE PRODUCCIÓN DURANTE EL MES Y CONDICIÓN OPERATIVA DE CADA

POZO.=

6.5 EL CONTRATISTA DEBERÁ ENTREGAR A PERUPETRO COPIA DE TODA LA
INFORMACIÓN QUE PROPORCIONE AL BANCO CENTRAL DE RESERVA DEL PERÚ,
DE ACUERDO A LA CLÁUSULA DÉCIMO PRIMERA, CUANDO PERUPETRO LO
REQUIERA. = === =========================
6.6 DENTRO DE LOS TREINTA (30) DÍAS SIGUIENTES AL TÉRMINO DE CADA
MES CALENDARIO, EL CONTRATISTA DEBERÁ ENTREGAR A PERUPETRO LA
RELACIÓN DE LOS CONTRATOS SUSCRITOS CON SUS SUBCONTRATISTAS EN

DICHO MES, Y CUANDO ASÍ LO SOLICITE, ENTREGARLE COPIA DE LOS

CONTRATOS QUE PERUPETRO REQUIERA. ================
6.7  PERUPETRO O EL CONTRATISTA PUEDE REVELAR LA INFORMACIÓN
OBTENIDA DE LAS OPERACIONES SIN APROBACIÓN DE LA OTRA PARTE, EN
LOS SIGUIENTES CASOS:=======================
A) A UNA AFILIADA;=======================

B) EN RELACIÓN CON FINANCIACIONES U OBTENCIÓN DE SEGUROS,
SUSCRIBIENDO UN COMPROMISO DE CONFIDENCIALIDAD; ========
Cc) EN TANTO ASÍ SE REQUIERA POR LEY, REGLAMENTO O RESOLUCIÓN DE
AUTORIDAD COMPETENTE, INCLUYENDO SIN LIMITACIÓN, LOS REGLAMENTOS O
RESOLUCIONES DE AUTORIDADES GUBERNAMENTALES, ORGANISMOS
ASEGURADORES O BOLSA DE VALORES EN LA QUE LOS VALORES DE DICHA
PARTE O DE LAS AFILIADAS DE DICHA PARTE ESTÉN REGISTRADOS; Y, ==
D) A CONSULTORES, CONTADORES, AUDITORES, FINANCISTAS,
PROFESIONALES, POSIBLES ADQUIRENTES O CESIONARIOS DE LAS PARTES O
DE UNA PARTICIPACIÓN EN EL CONTRATO, CONFORME SEA NECESARIO CON
RELACIÓN A LAS OPERACIONES OBTENIENDO UN COMPROMISO DE

CONFIDENCIALIDAD.

EN LOS CASOS EN QUE LAS PARTES ACUERDEN COMUNICAR CIERTA
INFORMACIÓN DE CARÁCTER CONFIDENCIAL O RESERVADA A TERCEROS,
DEBERÁN DEJAR EXPRESA CONSTANCIA DEL CARÁCTER DE TAL INFORMACIÓN,
A FIN DE QUE ÉSTA NO SEA DIVULGADA POR DICHOS TERCEROS.======
6.8 PERUPETRO TIENE EL DERECHO DE PUBLICAR O DE CUALQUIER OTRA
FORMA DAR A CONOCER LOS DATOS E INFORMES GEOLÓGICOS, CIENTÍFICOS Y

TÉCNICOS REFERIDOS A LAS ÁREAS DE LAS QUE EL CONTRATISTA HAYA

HECHO SUELTA.= =
EN EL CASO DE LAS ÁREAS EN OPERACIÓN, EL DERECHO A QUE SE REFIERE
EL PÁRRAFO ANTERIOR SERÁ EJERCIDO AL VENCIMIENTO DEL SEGUNDO AÑO
DE RECIBIDA LA INFORMACIÓN O ANTES SI LAS PARTES ASÍ LO ACUERDAN.
CLÁUSULA SÉTIMA.- COMITÉ DE SUPERVISIÓN= =============
7.1 EL COMITÉ DE SUPERVISIÓN ESTARÁ INTEGRADO DE UNA PARTE, POR
TRES (3) MIEMBROS DEL CONTRATISTA O SUS ALTERNOS, Y DE LA OTRA
PARTE, POR TRES (3) MIEMBROS DE PERUPETRO O SUS ALTERNOS. UN
REPRESENTANTE DE PERUPETRO SAR PRESIDIRÁ EL COMITÉ DE
SUPERVISIÓN.= === =======================
DICHO COMITÉ DE SUPERVISIÓN SE INSTALARÁ Y APROBARÁ SU

CORRESPONDIENTE REGLAMENTO DE FUNCIONAMIENTO DENTRO DE LOS SESENTA

urgula Gavero

Mo

a A

(60) DÍAS SIGUIENTES A LA FECHA DE SUSCRIPCIÓN. =========
7.2 EL COMITÉ DE SUPERVISIÓN TENDRÁ LAS SIGUIENTES ATRIBUCIONES:
A) EL INTERCAMBIO Y DISCUSIÓN ENTRE SUS MIEMBROS DE TODA LA
INFORMACIÓN RELATIVA A LAS OPERACIONES; ============
B) EVALUAR LA EJECUCIÓN DE LOS PROGRAMAS MÍNIMOS DE TRABAJO DE
EXPLORACIÓN A QUE SE REFIERE EL ACÁPITE 4.6; ==========
Cc) EVALUAR LOS PLANES Y PROGRAMAS DE TRABAJO A QUE SE REFIEREN
LOS ACÁPITES 4.8 Y 5.3., ASÍ COMO LA EJECUCIÓN DE LOS MISMOS;

D) VERIFICAR LA EJECUCIÓN DE LAS OPERACIONES, PARA LO CUAL LOS
REPRESENTANTES DE LAS PARTES ACREDITADOS ANTE EL COMITÉ DE
SUPERVISIÓN PODRÁN CONTAR CON LA ASESORÍA NECESARIA; ======
E) VERIFICAR EL CUMPLIMIENTO DE TODAS LAS OBLIGACIONES RELATIVAS
A LAS OPERACIONES QUE SE ESTABLECEN EN EL CONTRATO O QUE LAS
PARTES ACUERDEN POR CUALQUIER OTRO DOCUMENTO; Y, ========

F) LAS DEMÁS ATRIBUCIONES QUE SE ESTABLECEN EN EL CONTRATO O QUE

LAS PARTES ACUERDEN.
7.3 EL COMITÉ DE SUPERVISIÓN SE REUNIRÁ CADA VEZ QUE LO SOLICITE
CUALESQUIERA DE LAS PARTES Y CON LA PERIODICIDAD QUE ESTABLEZCA SU
REGLAMENTO. SE REQUERIRÁ LA ASISTENCIA DE POR LO MENOS UN MIEMBRO
REPRESENTANTE DE CADA PARTE PARA QUE SE CONSIDERE CONSTITUIDO EL
COMITÉ DE SUPERVISIÓN.======================
CADA UNA DE LAS PARTES SE HARÁ CARGO DE LOS GASTOS QUE IMPLIQUE
MANTENER A SUS RESPECTIVOS MIEMBROS EN EL COMITÉ DE SUPERVISIÓN.
7.4 EN LA EVENTUALIDAD DE PRODUCIRSE Y MANTENERSE EN EL COMITÉ DE
SUPERVISIÓN UNA DISCREPANCIA ENTRE LAS PARTES, CADA UNA DE ELLAS
PODRÁ SOLICITAR LAS OPINIONES TÉCNICAS O LEGALES QUE ESTIME
CONVENIENTES Y LAS SOMETERÁ AL COMITÉ DE SUPERVISIÓN EN REUNIÓN
EXTRAORDINARIA. DE NO LLEGARSE A UN ACUERDO EN LA REUNIÓN

EXTRAORDINARIA, EL ASUNTO SERÁ ELEVADO A LAS GERENCIAS GENERALES

DE LAS PARTES PARA SU SOLUCIÓN. EN CASO DE GSUBSISTIR LA
DISCREPANCIA, SERÁ DE APLICACIÓN LO DISPUESTO EN EL ACÁPITE 21.2.
CLÁUSULA OCTAVA.- REGALÍA Y VALORIZACIÓN ===========

8.1 EL CONTRATISTA PAGARÁ LA REGALÍA EN EFECTIVO, SOBRE LA BASE
DE LOS HIDROCARBUROS FISCALIZADOS, VALORIZADOS EN UNO O MÁS PUNTOS
DE FISCALIZACIÓN DE LA PRODUCCIÓN, DE CONFORMIDAD CON LOS ACÁPITES
8.3, 8.4 Y 8.5. EN CASO DE PÉRDIDA DE HIDROCARBUROS SERÁ DE
APLICACIÓN LO ESTIPULADO EN EL ACÁPITE 14.2.===========
8.2 PARA LOS EFECTOS DE ESTA CLÁUSULA, LOS SIGUIENTES TÉRMINOS
TENDRÁN LOS SIGNIFICADOS QUE SE INDICAN A CONTINUACIÓN: =====
8.2.1COSTO DE TRANSPORTE Y ALMACENAMIENTO: ES EL COSTO, EXPRESADO
EN DÓLARES POR BARRIL O DÓLARES POR MMBTU, SEGÚN SEA EL CASO, QUE
COMPRENDE:= === ========================
A) LA TARIFA PAGADA A TERCEROS O LA TARIFA ESTIMADA, EXPRESADA
EN DÓLARES POR BARRIL O DÓLARES POR MILLONES DE BTU, SEGÚN SEA EL
CASO, POR EL TRANSPORTE Y ALMACENAMIENTO NECESARIO DE LOS
HIDROCARBUROS FISCALIZADOS DESDE UN PUNTO DE FISCALIZACIÓN DE LA
PRODUCCIÓN HASTA UN PUNTO DE VENTA O EXPORTACIÓN, INCLUYENDO EL
ALMACENAMIENTO EN ESE PUNTO; Y,==================
B) GASTOS DE MANIPULEO Y DESPACHO, ASÍ COMO DE EMBARQUE QUE
CORRESPONDAN, DE LOS HIDROCARBUROS FISCALIZADOS HASTA LA BRIDA
FIJA DE CONEXIÓN AL BUQUE O HASTA LAS INSTALACIONES NECESARIAS
PARA LLEVAR A CABO LA VENTA.= ==================
8.2.2 PERÍODO DE VALORIZACIÓN: ES CADA QUINCENA DE UN MES
CALENDARIO, ENTENDIÉNDOSE QUE LA PRIMERA QUINCENA ES EL PERÍODO
COMPRENDIDO DESDE EL PRIMERO HASTA EL DECIMOQUINTO DÍA DE DICHO
MES CALENDARIO, Y LA SEGUNDA QUINCENA ES EL PERÍODO QUE FALTA PARA
LA FINALIZACIÓN DE DICHO MES CALENDARIO. =============
POR ACUERDO DE LAS PARTES, Y EN TANTO LAS NORMAS LEGALES

CORRESPONDIENTES LO PERMITAN, EL PERÍODO DE VALORIZACIÓN PODRÁ SER

EXTENDIDO O ACORTADO,= = =====================
8.2.3 PRECIO DE CANASTA: ES EL PRECIO EXPRESADO EN DÓLARES POR
BARRIL, QUE REPRESENTA EL VALOR FOB PUERTO DE EXPORTACIÓN PERUANO,
DETERMINADO DE CONFORMIDAD CON EL GSUBACÁPITE 8.4.1 PARA EL
PETRÓLEO FISCALIZADO, CON EL SUBACÁPITE 8.4.2 PARA LOS CONDENSADOS
FISCALIZADOS Y CON EL SUBACÁPITE 8.4.3 PARA LOS LÍQUIDOS DEL GAS
NATURAL FISCALIZADOS. ======================
8.2.4 PRECIO REALIZADO: ES EL PRECIO, EXPRESADO EN DÓLARES POR
MMBTU, EFECTIVAMENTE PAGADO O PAGADERO POR UN COMPRADOR AL
CONTRATISTA POR EL GAS NATURAL FISCALIZADO Y QUE DEBE INCLUIR
CUALQUIER OTRO CONCEPTO QUE SE DERIVE DIRECTAMENTE DE LA VENTA DE
GAS NATURAL FISCALIZADO Y DEL VOLUMEN EFECTIVAMENTE ENTREGADO DE
GAS NATURAL FISCALIZADO.====================-=
NO SE TOMARÁN EN CONSIDERACIÓN PARA EL CÁLCULO DEL PRECIO
REALIZADO:============================
A) CUALQUIER PAGO RESULTANTE DE LAS CONCILIACIONES DE VOLÚMENES
DE GAS NATURAL CONTENIDOS EN LOS RESPECTIVOS CONTRATOS DE
COMPRAVENTA; Y, ==========================
B) EL IMPUESTO GENERAL A LAS VENTAS, EL IMPUESTO SELECTIVO AL
CONSUMO, EL IMPUESTO DE PROMOCIÓN MUNICIPAL Y/O CUALQUIER OTRO
IMPUESTO AL CONSUMO.=======================
8.2.5 TARIFA ESTIMADA: ES EL COSTO EXPRESADO EN DÓLARES POR BARRIL
O DÓLARES POR MMBTU, SEGÚN SEA EL CASO, CORRESPONDIENTE AL
TRANSPORTE DESDE UN PUNTO DE FISCALIZACIÓN DE LA PRODUCCIÓN HASTA
UN PUNTO DE VENTA O EXPORTACIÓN O HASTA OTRO DUCTO DE TERCEROS.
DICHO COSTO DEBERÁ TOMAR EN CUENTA LOS CONCEPTOS, METODOLOGÍA Y
PROCEDIMIENTOS REFERIDOS EN EL “REGLAMENTO DE TRANSPORTE DE
HIDROCARBUROS POR DUCTOS”, SUS MODIFICACIONES O EL QUE LO
SUSTITUYA. ============================

8.2.6 VALOR DEL PETRÓLEO FISCALIZADO: ES EL RESULTADO DE

MULTIPLICAR EL PETRÓLEO FISCALIZADO DE UN PERÍODO DE VALORIZACIÓN
POR EL PRECIO DE CANASTA DEL PETRÓLEO FISCALIZADO PARA DICHO
PERÍODO, PRECIO AL CUAL SE LE HABRÁ RESTADO EL COSTO DE TRANSPORTE
Y ALMACENAMIENTO, DE SER EL CAS0.=================
8.2.7 VALOR DE LOS CONDENSADOS FISCALIZADOS: ES EL RESULTADO DE
MULTIPLICAR LOS GCONDENSADOS FISCALIZADOS DE UN PERÍODO DE
VALORIZACIÓN POR EL PRECIO DE CANASTA DE LOS  CONDENSADOS
FISCALIZADOS PARA DICHO PERÍODO, PRECIO AL CUAL SE LE HABRÁ
RESTADO EL COSTO DE TRANSPORTE Y ALMACENAMIENTO, DE SER EL CASO.
8.2.8 VALOR DE LOS LÍQUIDOS DEL GAS NATURAL FISCALIZADOS: ES EL
RESULTADO DE MULTIPLICAR LOS LÍQUIDOS DEL GAS NATURAL FISCALIZADOS
DE UN PERÍODO DE VALORIZACIÓN POR EL PRECIO DE CANASTA DE LOS
LÍQUIDOS DEL GAS NATURAL FISCALIZADOS PARA DICHO PERÍODO, PRECIO
AL CUAL SE LE HABRÁ RESTADO EL COSTO DE TRANSPORTE Y
ALMACENAMIENTO, DE SER EL CAS0.= == ===============
8.2.9VALOR DEL GAS NATURAL FISCALIZADO: ES EL RESULTADO DE
MULTIPLICAR EL GAS NATURAL FISCALIZADO, EN TÉRMINOS DE SU
CONTENIDO CALÓRICO, EN MILLONES DE BTU, DE UN PERÍODO DE
VALORIZACIÓN POR EL PRECIO REALIZADO PARA DICHO PERÍODO, PRECIO AL
CUAL SE LE HABRÁ RESTADO EL COSTO DE TRANSPORTE Y ALMACENAMIENTO,
DE SER EL CAS0.==========================
8.3 PARA DETERMINAR LA REGALÍA POR EL PETRÓLEO FISCALIZADO, POR
Los LÍQUIDOS DEL GAS NATURAL FISCALIZADOS Y POR EL GAS NATURAL

FISCALIZADO, QUE EL CONTRATISTA DEBE PAGAR, SE PROCEDERÁ DE LA

8.3.1. PARA DETERMINAR LA REGALÍA DEL PETRÓLEO FISCALIZADO SE
MULTIPLICARÁ EL VALOR DEL PETRÓLEO FISCALIZADO POR EL PORCENTAJE

DE REGALÍA OBTENIDO DE LA SIGUIENTE TABLA. = =========

FACTOR RA PORCENTAJE (3) DE

REGALÍA

DE 0.0 A MENOS DE 1.0 45%

DE 1.0 A MENOS DE 1.5 50%

DE 1.5 A MENOS DE 2.0 55%

PARA 2.0 Ó MAS 65%

8.3.2. PARA DETERMINAR LA REGALÍA POR LOS  CONDENSADOS
FISCALIZADOS SE MULTIPLICARÁ EL VALOR DE LOS  CONDENSADOS

FISCALIZADOS POR EL PORCENTAJE DE REGALÍA OBTENIDO DE LA SIGUIENTE

FACTOR “R” PORCENTAJE (3) DE

REGALÍA

DE 0.0 A MENOS DE 1.0 45%

DE 1.0 A MENOS DE 1.5 50%

DE 1.5 A MENOS DE 2.0 55%

PARA 2.0 Ó MAS 65%

EL PORCENTAJE DE REGALÍA OBTENIDO DEBERÁ SER REDONDEADO A DOS

DECIMALES.= === ========================

8.3.3. PARA DETERMINAR LA REGALÍA POR LOS LÍQUIDOS DEL GAS

NATURAL FISCALIZADOS SE MULTIPLICARÁ EL VALOR DE LOS LÍQUIDOS DEL

1]
i
p!

z
3 ¿ GAS NATURAL FISCALIZADOS POR EL PORCENTAJE DE REGALÍA OBTENIDO DE
ED]
3 LA SIGUIENTE TABLA.======================== |
El |
E
< | FACTOR “R” PORCENTAJE (3) DE

REGALÍA

DE 0.0 A MENOS DE 1.0 45%

DE 1.0 A MENOS DE 1.5 50%

DE 1.5 A MENOS DE 2.0 55%

PARA 2.0 Ó MAS 65%

EL PORCENTAJE DE REGALÍA OBTENIDO DEBERÁ SER REDONDEADO A DOS

DECIMALES.

8.3.4. PARA DETERMINAR LA REGALÍA POR EL GAS NATURAL
FISCALIZADO SE MULTIPLICARÁ EL VALOR DEL GAS NATURAL FISCALIZADO

POR EL PORCENTAJE DE REGALÍA OBTENIDO DE LA SIGUIENTE TABLA. = =

FACTOR “"R” PORCENTAJE (3) DE

REGALÍA

DE 0.0 A MENOS DE 1.0 45%

DE 1.0 A MENOS DE 1.5 50%

DE 1.5 A MENOS DE 2.0 55%

PARA 2.0 Ó MAS 65%

EL PORCENTAJE DE REGALÍA OBTENIDO DEBERÁ SER REDONDEADO A DOS
DECIMALES.= === === =====================
8.3.5. PARA EL CASO DE OPERACIONES EN RESERVORIOS DE GAS
NATURAL ASOCIADO, EL FACTOR R, REFLEJARÁ UN ÚNICO VALOR
PROVENIENTE DE FACTORES ECONÓMICOS DEL PETRÓLEO Y GAS NATURAL.=

8.3.6. PARA EL CASO DE OPERACIONES EN RESERVORIOS DE GAS
NATURAL NO ASOCIADO, EL FACTOR R, REFLEJARÁ UN ÚNICO VALOR
PROVENIENTE DE FACTORES ECONÓMICOS DE LÍQUIDOS DEL GAS NATURAL Y/O
GAS NATURAL. = === =======================
8.3.7. SE CALCULARÁ UN SOLO FACTOR "R" Y ÉSTE SERÁ UTILIZADO
PARA LA DETERMINACIÓN DEL PORCENTAJE DE LA REGALÍA PARA TODAS LAS

CLASES DE HIDROCARBUROS PRODUCIDOS EN EL ÁREA DE CONTRATO, Y

ESTARÁ DETERMINADO POR LA SIGUIENTE RELACIÓN:= = = =
ACUM[PFP* (PCP-CTAP)] + ACUM[PFC* (PCC-CTAC)] + ACUM[PFG* (PRG-CTAG) ]

+ ACUM[OT]==========================
PFP = PRODUCCIÓN FISCALIZADA DE PETRÓLEO.==========
PCP = PRECIO DE CANASTA PARA PETRÓLEO.= =

CTAP = COSTOS DE TRANSPORTE Y ALMACENAMIENTO PARA PETRÓLEO.= =
PFc = PRODUCCIÓN FISCALIZADA DE CONDENSADOS.========
pcc = PRECIO DE CANASTA PARA CONDENSADOS.= == =======

CTAC =COSTO DE TRANSPORTE Y ALMACENAMIENTO PARA CONDENSADOS .

PFG = PRODUCCIÓN FISCALIZADA DE GAS NATURAL.=========
PRG = PRECIO REALIZADO DE GAS NATURAL.= === =======
CTAG = COSTO DE TRANSPORTE Y ALMACENAMIENTO PARA GAS NATURAL.=
OI = OTROS INGRESOS.= == ===============
No EGRESOS ACUMULADOS DE ACUERDO A LO SIGUIENTE:== === =

ACUM. (INVERSIÓN + GASTOS + REGALÍA + OTROS EGRESOS)= = =
EL DETALLE DE LOS INGRESOS Y EGRESOS ASÍ COMO LA OPORTUNIDAD DEL
REGISTRO DE LOS COMPONENTES DEL FACTOR "R", SE ESPECIFICAN EN EL
ANEXO "E", PROCEDIMIENTO CONTABLE."= ==============
8,4 PARA LOS EFECTOS DEL CONTRATO, EL PRECIO DE CADA UNA DE LAS
CLASES DE HIDROCARBUROS FISCALIZADOS SERÁ EXPRESADO EN DÓLARES POR
BARRIL O EN DÓLARES POR MILLÓN DE BTU, SEGÚN SEA EL CASO Y SERÁ
DETERMINADO CONFORME SE INDICA A CONTINUACIÓN:= = =
8.4.1PARA LA DETERMINACIÓN DEL PRECIO DE CANASTA DEL PETRÓLEO
FISCALIZADO, SE PROCEDERÁ DE LA SIGUIENTE MANERA:========

A) CON UNA ANTICIPACIÓN NO MENOR DE NOVENTA (90) DÍAS A LA FECHA

DE INICIO DE LA EXTRACCIÓN COMERCIAL DE PETRÓLEO LAS PARTES
DETERMINARÁN LA CALIDAD DE PETRÓLEO QUE SE VA A PRODUCIR EN EL
ÁREA DE CONTRATO.====================-===
B) DENTRO DE LOS TREINTA (30) DÍAS SIGUIENTES A LA DETERMINACIÓN
A QUE SE REFIERE EL LITERAL ANTERIOR, LAS PARTES SELECCIONARÁN UNA
CANASTA DE PETRÓLEO DE HASTA UN MÁXIMO DE CUATRO (4) COMPONENTES
LOS QUE DEBERÁN CUMPLIR LO SIGUIENTE:==============
1. QUE SEAN DE CALIDAD SIMILAR AL PETRÓLEO QUE SE VAYA A MEDIR
EN UN PUNTO DE FISCALIZACIÓN DE LA PRODUCCIÓN; =========
2. QUE SUS COTIZACIONES APAREZCAN REGULARMENTE EN LA PUBLICACIÓN
"PLATT'S. OILGRAM PRICE REPORT" U OTRA FUENTE RECONOCIDA POR LA
INDUSTRIA PETROLERA Y ACORDADA POR LAS PARTES; Y,========
3. QUE SEAN COMPETITIVOS EN EL MERCADO O MERCADOS A LOS CUALES
PODRÍA VENDERSE EL PETRÓLEO QUE SE VAYA A MEDIR EN UN PUNTO DE
FISCALIZACIÓN DE LA PRODUCCIÓN.= ==============-=
c) UNA VEZ DETERMINADO LO ESTABLECIDO EN LOS LITERALES
PRECEDENTES, LAS PARTES SUSCRIBIRÁN UN "ACUERDO DE VALORIZACIÓN"
EN EL QUE ESTABLECERÁN LOS TÉRMINOS Y CONDICIONES ADICIONALES A
LOS QUE SE DETALLAN EN ESTE SUBACÁPITE Y QUE SE REQUIERAN PARA SU
CORRECTA APLICACIÓN. = =====================
EN EL "ACUERDO DE VALORIZACIÓN" SE DEFINIRÁN LOS PROCEDIMIENTOS DE
AJUSTE QUE SEA NECESARIO ESTABLECER POR RAZÓN DE CALIDAD. LOS
AJUSTES POR CALIDAD GCONSIDERARÁN PREMIOS Y/O CASTIGOS POR
MEJORAMIENTO Y/O DEGRADACIÓN DE LA CALIDAD DEL PETRÓLEO
FISCALIZADO CON RELACIÓN A LA CALIDAD DE LOS TIPOS DE PETRÓLEO QUE
INTEGRAN LA CANASTA. ASIMISMO, EN EL "ACUERDO DE VALORIZACIÓN" SE
ESTABLECERÁ SU VIGENCIA Y LA PERIODICIDAD CON QUE DEBERÁ REVISARSE
LOS MÉTODOS Y PROCEDIMIENTOS QUE SE ACUERDEN, DE MANERA QUE EN

TODO MOMENTO SE GARANTICE UNA DETERMINACIÓN REALISTA DE LOS
PRECIOS DEL PETRÓLEO FISCALIZADO. SI ALGUNA DE LAS PARTES EN
CUALQUIER MOMENTO CONSIDERA QUE LA APLICACIÓN DE LOS MÉTODOS Y
PROCEDIMIENTOS ESTABLECIDOS EN EL "ACUERDO DE VALORIZACIÓN" NO DA
COMO RESULTADO UNA DETERMINACIÓN REALISTA DEL VALOR FOB PUERTO DE
EXPORTACIÓN PERUANO DEL PETRÓLEO FISCALIZADO, LAS PARTES PODRÁN
ACORDAR LA APLICACIÓN DE OTROS MÉTODOS Y PROCEDIMIENTOS QUE
EFECTIVAMENTE PRODUZCAN DICHO RESULTADO.= == =========
D) CADA SEIS (6) MESES O ANTES SI ALGUNA DE LAS PARTES LO
SOLICITA, LAS PARTES PODRÁN REVISAR LA CANASTA ESTABLECIDA PARA LA
VALORIZACIÓN DEL PETRÓLEO FISCALIZADO, A FIN DE VERIFICAR QUE
SIGUE CUMPLIENDO CON LAS CONDICIONES ANTES ENUMERADAS. SI SE
VERIFICA QUE ALGUNA DE DICHAS CONDICIONES YA NO SE CUMPLE, LAS
PARTES DEBERÁN MODIFICAR LA CANASTA DENTRO DE LOS TREINTA (30)
DÍAS SIGUIENTES A LA FECHA EN QUE SE INICIÓ LA REVISIÓN DE LA
CANASTA. SI VENCIDO ESTE PLAZO LAS PARTES NO HUBIERAN ACORDADO UNA

NUEVA CANASTA, SE PROCEDERÁ DE CONFORMIDAD CON LO ESTIPULADO EN EL

SUBACÁPITE 8.4.5.=====================
SI SE VERIFICA QUE LA GRAVEDAD API (PROMEDIO PONDERADO), CONTENIDO
DE AZUFRE, U OTRO ELEMENTO QUE MIDA LA CALIDAD DEL PETRÓLEO
FISCALIZADO HUBIERA VARIADO SIGNIFICATIVAMENTE CON RELACIÓN A LA
CALIDAD DE LOS COMPONENTES QUE INTEGRAN LA CANASTA (PROMEDIO
ARITMÉTICO SIMPLE), LAS PARTES DEBERÁN MODIFICAR LA COMPOSICIÓN DE

LA CANASTA CON EL OBJETO DE QUE LA MISMA REFLEJE LA CALIDAD DEL

PETRÓLEO FISCALIZADO.=
E) EN LA EVENTUALIDAD QUE EN EL FUTURO EL PRECIO DE UNO O MÁS DE
LOS TIPOS DE PETRÓLEO QUE INTEGRAN LA CANASTA FUERA COTIZADO EN
MONEDA DISTINTA A DÓLARES, DICHOS PRECIOS SERÁN CONVERTIDOS A
DÓLARES A LAS TASAS DE CAMBIO VIGENTES EN LAS FECHAS DE CADA UNA
DE LAS REFERIDAS COTIZACIONES. LOS TIPOS DE CAMBIO A UTILIZARSE

SERÁN EL PROMEDIO DE LAS TASAS DE CAMBIO COTIZADAS POR EL CITIBANK

N.A. DE NUEVA YORK, NUEVA YORK. A FALTA DE ESTA INSTITUCIÓN, LAS
PARTES ACORDARÁN OTRA QUE LA SUSTITUYA ADECUADAMENTE.= = === =
F) EL PRECIO DE CANASTA QUE SE UTILIZARÁ PARA CALCULAR LA

VALORIZACIÓN DEL PETRÓLEO  FISCALIZADO EN UN PERÍODO DE

ELO SE DETERMINA EL PRECIO PROMEDIO DE CADA UNO DE LOS TIPOS DE
PETRÓLEO QUE INTEGRAN LA CANASTA, CALCULANDO LA MEDIA ARITMÉTICA
DE SUS COTIZACIONES PUBLICADAS EN EL PERÍODO DE VALORIZACIÓN.
SÓLO SE CONSIDERARÁN LOS DÍAS EN LOS QUE TODOS LOS COMPONENTES QUE
INTEGRAN LA CANASTA, HAYAN SIDO COTIZADOS. QUEDA ENTENDIDO QUE SI
EN UNA EDICIÓN REGULAR DEL "PLATT'S OILGRAM PRICE REPORT"
APARECIERAN DOS O MÁS COTIZACIONES PARA EL MISMO COMPONENTE DE LA
CANASTA, SE UTILIZARÁ LA COTIZACIÓN DE FECHA MÁS CERCANA A LA
FECHA DE LA PUBLICACIÓN ("PROMPT MARKET"); Y,==========
2. LOS PRECIOS PROMEDIO RESULTANTES DE ACUERDO A LO ANTES
INDICADO, PARA CADA UNO DE LOS COMPONENTES DE LA CANASTA, SERÁN A
SU VEZ PROMEDIADOS, PARA ASÍ OBTENER EL PRECIO DE CANASTA
CORRESPONDIENTE AL VALOR DEL PETRÓLEO FISCALIZADO.= =======
8.4.2PARA LA DETERMINACIÓN DEL PRECIO DE CANASTA DE LOS
CONDENSADOS FISCALIZADOS SE PROCEDERÁ DE ACUERDO A LO ESTABLECIDO
EN EL SUBACÁPITE 8.4.1, EN LO QUE RESULTE APLICABLE. LAS PARTES
PODRÁN ACORDAR LOS AJUSTES NECESARIOS PARA QUE EL PRECIO DE
CANASTA REFLEJE EN LA MEJOR FORMA EL VALOR DE LOS CONDENSADOS
FISCALTZADOS.= == ======================
8.4.3PARA LA DETERMINACIÓN DEL PRECIO DE CANASTA DE LOS LÍQUIDOS
DEL GAS NATURAL FISCALIZADOS SE PROCEDERÁ DE ACUERDO A LO
ESTABLECIDO EN EL SUBACÁPITE 8.4.1, EN LO QUE RESULTE APLICABLE.
LAS PARTES PODRÁN ACORDAR LOS AJUSTES NECESARIOS PARA QUE EL

PRECIO DE CANASTA REFLEJE EN LA MEJOR FORMA EL VALOR DE LOS
uEro

A. Murguta Ca

LÍQUIDOS DEL GAS NATURAL FISCALIZADOS.= ============
8.4.4 EL PRECIO DEL GAS NATURAL FISCALIZADO ESTARÁ REPRESENTADO POR
EL PRECIO REALIZADO, EL MISMO QUE DEBERÁ REFLEJAR EL PRECIO DE
VENTA EN EL MERCADO NACIONAL O EN UN PUNTO DE EXPORTACIÓN DENTRO
DEL TERRITORIO NACIONAL, SEGÚN FUERA EL CASO. EL VALOR MÍNIMO A
APLICAR COMO PRECIO REALIZADO, SERÁ DE 0.60 US$ / MMBTU.= == ==
8.4.5EN CASO QUE LAS PARTES NO PUDIERAN LLEGAR A CUALQUIERA DE LOS
ACUERDOS CONTEMPLADOS EN ESTE ACÁPITE, SERÁ DE APLICACIÓN LO
DISPUESTO EN EL ACÁPITE 21.2.=================
8.5 SIN PERJUICIO DE LO ESTIPULADO EN EL LITERAL D) DEL NUMERAL
2.5 DEL ANEXO "E", PROCEDIMIENTO CONTABLE; SI EN CUALQUIER MOMENTO
LAS PARTES ESTABLECIERAN QUE HA HABIDO UN ERROR EN EL CÁLCULO DEL
FACTOR R Y QUE DE DICHO ERROR RESULTARA QUE DEBE APLICARSE UN
FACTOR R DISTINTO AL APLICADO O QUE DEBIÓ APLICARSE EN UN MOMENTO
DISTINTO A AQUEL EN QUE SE APLICÓ, SE PROCEDERÁ A REALIZAR LA
CORRESPONDIENTE CORRECCIÓN CON EFECTO AL PERÍODO EN QUE SE
INCURRIÓ EN EL ERROR, REAJUSTÁNDOSE A PARTIR DE ESE PERÍODO EL
PORCENTAJE DE REGALÍA. TODO AJUSTE PRODUCTO DE UN MENOR PAGO DE
LA REGALÍA, DEVENGARÁ INTERESES A FAVOR DE LA PARTE AFECTADA DESDE
EL MOMENTO EN QUE SE COMETIÓ EL ERROR. LAS DEVOLUCIONES QUE SE
HAGA AL CONTRATISTA POR UN MAYOR PAGO DE LA REGALÍA SERÁN

REALIZADAS CON CARGO A LOS SALDOS QUE PERUPETRO TENGA QUE

TRANSFERIR AL TESORO.= = =
8.6 EL MONTO DE LA REGALÍA SE CALCULARÁ PARA CADA PERÍODO DE
VALORIZACIÓN. EL PAGO RESPECTIVO SE HARÁ EN DÓLARES A MÁS TARDAR
EL SEGUNDO DÍA ÚTIL DESPUÉS DE FINALIZADA LA QUINCENA
CORRESPONDIENTE, DEBIENDO PERUPETRO EXTENDER EL CERTIFICADO
RESPECTIVO A NOMBRE DEL CONTRATISTA CONFORME A LEY. EL VOLUMEN DE

LOS HIDROCARBUROS FISCALIZADOS DE CADA QUINCENA ESTARÁ SUSTENTADO
POR LAS BOLETAS DE FISCALIZACIÓN QUE PERUPETRO CUMPLIRÁ CON

ENTREGAR AL CONTRATISTA DEBIDAMENTE FIRMADAS EN SEÑAL DE

CONFORMIDAD.
8.7 POR EL CONTRATO, EN EL CASO QUE EL CONTRATISTA NO CUMPLA CON
PAGAR A PERUPETRO, EN TODO O PARTE EL MONTO DE LA REGALÍA DENTRO
DEL PLAZO ESTIPULADO EN EL ACÁPITE 8.6, EL CONTRATISTA PONDRÁ A
DISPOSICIÓN DE PERUPETRO EN EL LUGAR FORMA Y CONDICIONES QUE ÉSTE
SEÑALE, LOS HIDROCARBUROS DE SU PROPIEDAD EXTRAÍDOS DEL ÁREA DE
CONTRATO, EN LA CANTIDAD NECESARIA QUE CUBRA EL MONTO ADEUDADO,
LOS GASTOS INCURRIDOS Y LOS INTERESES CORRESPONDIENTES SEGÚN EL
ACÁPITE 19.6. ========================
3.8 CUANDO EL DESTINO FINAL DEL GAS NATURAL SEA LA EXPORTACIÓN,
EL VALOR DE LA REGALÍA, EXPRESADA EN DÓLARES POR MILLÓN DE BTU, NO
PODRÁ EN NINGÚN CASO SER INFERIOR AL VALOR PROMEDIO DE LA REGALÍA
DEL GAS NATURAL DESTINADO AL MERCADO INTERNO.==========
CLÁUSULA NOVENA.- TRIBUTOS ==================
9.1 EL CONTRATISTA ESTÁ SUJETO AL RÉGIMEN TRIBUTARIO COMÚN DE LA
REPÚBLICA DEL PERÚ, QUE INCLUYE AL RÉGIMEN TRIBUTARIO COMÚN DEL
IMPUESTO A LA RENTA, ASÍ COMO A LAS NORMAS ESPECÍFICAS QUE AL

RESPECTO SE ESTABLECE EN LA LEY NO. 26221, VIGENTES EN LA FECHA DE

SUSCRIPCIÓN.
EL ESTADO, A TRAVÉS DEL MINISTERIO DE ECONOMÍA Y FINANZAS,
GARANTIZA AL CONTRATISTA, EL BENEFICIO DE ESTABILIDAD TRIBUTARIA
DURANTE LA VIGENCIA DEL CONTRATO, POR LO CUAL QUEDARÁ SUJETO,
ÚNICAMENTE, AL RÉGIMEN TRIBUTARIO VIGENTE A LA FECHA DE
SUSCRIPCIÓN, DE ACUERDO A LO ESTABLECIDO EN EL “REGLAMENTO DE LA
GARANTÍA DE LA ESTABILIDAD TRIBUTARIA Y DE LAS NORMAS TRIBUTARIAS
DE LA LEY NO. 26221, LEY ORGÁNICA DE HIDROCARBUROS”, APROBADO POR

DECRETO SUPREMO NO. 32-95-EF, EN LA “LEY QUE REGULA LOS CONTRATOS

DE ESTABILIDAD CON EL ESTADO AL AMPARO DE LAS LEYES SECTORIALES -
LEY NO. 27343“ EN LO QUE CORRESPONDA Y EN LA “LEY DE ACTUALIZACIÓN
EN HIDROCARBUROS — LEY NO. 27377".===============
9.2 LA EXPORTACIÓN DE HIDROCARBUROS PROVENIENTES DEL ÁREA DE
CONTRATO QUE REALICE EL CONTRATISTA ESTÁ EXENTA DE TODO TRIBUTO,
INCLUYENDO AQUELLOS QUE REQUIEREN MENCIÓN EXPRESA.========
9.3 EL PAGO POR CONCEPTO DE CANON, SOBRECANON Y PARTICIPACIÓN EN
LA RENTA SERÁ DE CARGO DE PERUPETRO.=============-=
9.4 EL CONTRATISTA DE CONFORMIDAD CON LOS DISPOSITIVOS LEGALES
VIGENTES, PAGARÁ LOS TRIBUTOS APLICABLES A LAS IMPORTACIONES DE
BIENES E INSUMOS REQUERIDOS POR EL CONTRATISTA PARA LLEVAR A CABO
LAS OPERACIONES, DE ACUERDO A LEY.===============
9.5 DE CONFORMIDAD CON LO DISPUESTO POR EL ARTÍCULO 87% DEL
CÓDIGO TRIBUTARIO, EL CONTRATISTA PODRÁ LLEVAR SU CONTABILIDAD EN
DÓLARES Y POR LO TANTO, LA DETERMINACIÓN DE LA BASE IMPONIBLE DE
LOS TRIBUTOS QUE SEAN DE CARGO SUYO, ASÍ COMO EL MONTO DE DICHOS
TRIBUTOS Y EL PAGO DE LOS MISMOS, SE EFECTUARÁ DE ACUERDO A LEY.=
9.6 SE PRECISA QUE EL CONTRATISTA UTILIZARÁ EL MÉTODO DE
AMORTIZACIÓN LINEAL EN UN PERÍODO DE CINCO (5) EJERCICIOS ANUALES,
CONTADOS A PARTIR DEL EJERCICIO AL QUE CORRESPONDA LA FECHA DE
INICIO DE LA EXTRACCIÓN COMERCIAL.===============
LA REFERIDA AMORTIZACIÓN LINEAL SE APLICARÁ A TODOS LOS GASTOS DE
EXPLORACIÓN Y DESARROLLO Y A TODAS LAS INVERSIONES QUE REALICE EL
CONTRATISTA DESDE LA FECHA DE SUSCRIPCIÓN DEL CONTRATO HASTA LA
FECHA DE INICIO DE LA EXTRACCIÓN COMERCIAL.===========
QUEDA ESTIPULADO QUE EL PLAZO DE AMORTIZACIÓN ANTES REFERIDO SERÁ
EXTENDIDO, SIN EXCEDER EN NINGÚN CASO EL PLAZO DEL CONTRATO, SI
POR RAZONES DE PRECIOS O POR CUALQUIER OTRO FACTOR ACORDADO POR

LAS PARTES Y LUEGO DE APLICAR LA AMORTIZACIÓN LINEAL A QUE SE

REFIERE EL PÁRRAFO ANTERIOR, LOS ESTADOS FINANCIEROS DEL
CONTRATISTA ARROJASE UN RESULTADO NEGATIVO O UNA PÉRDIDA FISCAL,
QUE A CRITERIO DEL CONTRATISTA SE PROYECTE QUE NO VA A PODER SER
COMPENSADA PARA EFECTOS FISCALES DE ACUERDO A LAS NORMAS
TRIBUTARIAS VIGENTES. LA EXTENSIÓN DEL PLAZO DE AMORTIZACIÓN SERÁ
PUESTA EN CONOCIMIENTO PREVIO DE LA SUPERINTENDENCIA NACIONAL DE

ADMINISTRACIÓN TRIBUTARIA.= ==================

CLÁUSULA DÉCIMA.- DERECHOS ADUANEROS= = =
10.1 EL CONTRATISTA ESTÁ AUTORIZADO A IMPORTAR EN FORMA DEFINITIVA
O TEMPORAL, DE CONFORMIDAD CON LOS DISPOSITIVOS LEGALES VIGENTES,

CUALQUIER BIEN NECESARIO PARA LA ECONÓMICA Y EFICIENTE EJECUCIÓN

DE LAS OPERACIONES.
10.2 EL CONTRATISTA PODRÁ IMPORTAR TEMPORALMENTE, POR EL PERÍODO
DE DOS (2) AÑOS, BIENES DESTINADOS A SUS ACTIVIDADES CON
SUSPENSIÓN DE LOS TRIBUTOS A LA IMPORTACIÓN, INCLUYENDO AQUELLOS
QUE REQUIEREN MENCIÓN EXPRESA; Y, EN CASO DE REQUERIRSE PRÓRROGA,
LA SOLICITARÁ A PERUPETRO POR PERÍODOS DE UN (1) AÑO HASTA POR DOS
(2) VECES; QUIEN GESTIONARÁ ANTE LA DIRECCIÓN GENERAL DE
HIDROCARBUROS LA RESOLUCIÓN DIRECTORAL CORRESPONDIENTE. CON LA
DOCUMENTACIÓN SEÑALADA, LA SUPERINTENDENCIA NACIONAL DE
ADMINISTRACIÓN TRIBUTARIA AUTORIZARÁ LA PRÓRROGA DEL RÉGIMEN DE
IMPORTACIÓN TEMPORAL.= ====================
EL PROCEDIMIENTO, LOS REQUISITOS Y GARANTÍAS NECESARIAS PARA LA
APLICACIÓN DEL RÉGIMEN DE IMPORTACIÓN TEMPORAL, SE SUJETARÁN A LAS
NORMAS CONTENIDAS EN LA LEY GENERAL DE ADUANAS Y SUS NORMAS
MODIFICATORIAS Y REGLAMENTARIAS. = == =============
10.3 LA IMPORTACIÓN DE BIENES E INSUMOS REQUERIDOS POR EL
CONTRATISTA EN LA FASE DE EXPLORACIÓN, PARA LAS ACTIVIDADES DE

EXPLORACIÓN, SE ENCUENTRA EXONERADA DE TODO TRIBUTO, INCLUYENDO
AQUELLOS QUE REQUIEREN MENCIÓN EXPRESA, SIEMPRE Y CUANDO SE
ENCUENTREN CONTENIDOS EN LA LISTA DE BIENES SUJETOS AL BENEFICIO,
DE ACUERDO A LO ESTABLECIDO EN EL ARTÍCULO 56% DE LA LEY NO.
26221. EL BENEFICIO SE APLICARÁ POR EL PLAZO QUE DURE DICHA FASE.
10.4 LOS TRIBUTOS QUE GRAVAN LA IMPORTACIÓN DE BIENES E INSUMOS
REQUERIDOS POR EL CONTRATISTA PARA LAS ACTIVIDADES DE EXPLOTACIÓN
Y PARA LAS ACTIVIDADES DE EXPLORACIÓN EN LA FASE DE EXPLOTACIÓN,
SERÁN DE CARGO Y COSTO DEL IMPORTADOR.=============
10.5 PERUPETRO PODRÁ INSPECCIONAR LOS BIENES IMPORTADOS EN FORMA
DEFINITIVA O TEMPORAL BAJO ESTA CLÁUSULA, PARA LAS ACTIVIDADES DE
EXPLORACIÓN DE LA FASE DE EXPLORACIÓN, PARA VERIFICAR SI DICHOS
BIENES HAN SIDO IMPORTADOS EXCLUSIVAMENTE PARA LAS OPERACIONES.= =
10.6 EL CONTRATISTA DEBERÁ INFORMAR PERIÓDICAMENTE A PERUPETRO
SOBRE LOS BIENES E INSUMOS QUE HAYAN SIDO EXONERADOS DE TRIBUTOS,
DE ACUERDO A LO DISPUESTO EN EL ARTÍCULO 56” DE LA LEY NO. 26221.=
EL CONTRATISTA NO PODRÁ REEXPORTAR NI DISPONER PARA OTROS FINES
LOS BIENES E INSUMOS SEÑALADOS EN EL PÁRRAFO ANTERIOR, SIN
AUTORIZACIÓN DE  PERUPETRO. OBTENIDA LA  AUTORIZACIÓN, EL
CONTRATISTA DEBERÁ APLICAR LOS TRIBUTOS QUE CORRESPONDAN, CONFORME

A LO DISPUESTO EN EL ARTÍCULO 57” DE LA LEY NO. 26221.======

CLÁUSULA DÉCIMA PRIMERA.- DERECHOS FINANCIEROS= =
11.1 GARANTÍA DEL ESTADO= ==================
INTERVIENE EN EL CONTRATO EL BANCO CENTRAL DE RESERVA DEL PERÚ, DE
CONFORMIDAD CON LO DISPUESTO EN LA LEY N* 26221 Y POR EL DECRETO
LEGISLATIVO N” 668, PARA OTORGAR POR EL ESTADO AL CONTRATISTA LAS
GARANTÍAS QUE SE INDICA EN LA PRESENTE CLÁUSULA, DE ACUERDO AL
RÉGIMEN LEGAL VIGENTE EN LA FECHA DE SUSCRIPCIÓN.=
LAS GARANTÍAS QUE SE OTORGA EN LA PRESENTE CLÁUSULA SON DE ALCANCE

TAMBIÉN PARA EL CASO DE UNA EVENTUAL CESIÓN, CON SUJECIÓN A LA LEY

DE HIDROCARBUROS Y AL PRESENTE CONTRATO. ============
11.2 RÉGIMEN CAMBIARIO= ===================
EL BANCO CENTRAL DE RESERVA DEL PERÚ, EN REPRESENTACIÓN DEL ESTADO
Y EN CUMPLIMIENTO DE LAS DISPOSICIONES LEGALES VIGENTES A LA FECHA
DE SUSCRIPCIÓN, GARANTIZA QUE EL CONTRATISTA GOZARÁ DEL RÉGIMEN
CAMBIARIO EN VIGOR EN LA FECHA DE SUSCRIPCIÓN Y, EN CONSECUENCIA,
QUE EL CONTRATISTA TENDRÁ EL DERECHO A LA DISPONIBILIDAD, LIBRE
TENENCIA, USO Y DISPOSICIÓN INTERNA Y EXTERNA DE MONEDA
EXTRANJERA, ASÍ COMO LA LIBRE CONVERTIBILIDAD DE MONEDA NACIONAL A
MONEDA EXTRANJERA EN EL MERCADO CAMBIARIO DE OFERTA Y DEMANDA, EN
LOS TÉRMINOS Y CONDICIONES QUE SE INDICA EN LA PRESENTE CLÁUSULA.=
EN ESE SENTIDO, EL BANCO CENTRAL DE RESERVA DEL PERÚ, EN

REPRESENTACIÓN DEL ESTADO, GARANTIZA AL CONTRATISTA DE ACUERDO AL

A) LIBRE DISPOSICIÓN POR EL CONTRATISTA DE HASTA EL CIENTO POR
CIENTO (100%) DE LAS DIVISAS GENERADAS POR SUS EXPORTACIONES DE

LOS HIDROCARBUROS FISCALIZADOS, LAS QUE PODRÁ DISPONER

DIRECTAMENTE EN SUS CUENTAS BANCARIAS, EN EL PAÍS O EN EL

B) LIBRE DISPOSICIÓN Y DERECHO A CONVERTIR LIBREMENTE A DIVISAS
HASTA EL CIENTO POR CIENTO (100%) DE LA MONEDA NACIONAL RESULTANTE
DE SUS VENTAS DE HIDROCARBUROS FISCALIZADOS AL MERCADO NACIONAL Y
DERECHO A DEPOSITAR DIRECTAMENTE EN SUS CUENTAS BANCARIAS, EN EL
PAÍS O EN EL EXTERIOR, TANTO LAS DIVISAS COMO LA MONEDA NACIONAL.=
Cc) DERECHO A MANTENER, CONTROLAR Y OPERAR CUENTAS BANCARIAS EN
CUALQUIER MONEDA, TANTO EN EL PAÍS COMO EN EL EXTERIOR, TENER EL
CONTROL Y LIBRE USO DE TALES CUENTAS Y A MANTENER Y DISPONER
LIBREMENTE EN EL EXTERIOR DE TALES FONDOS DE DICHAS CUENTAS SIN

RESTRICCIÓN ALGUNA.= == === ================

D) SIN PERJUICIO DE TODO LO ANTERIOR, EL DERECHO DEL CONTRATISTA
A DISPONER LIBREMENTE, DISTRIBUIR, REMESAR O RETENER EN EL
EXTERIOR, SIN RESTRICCIÓN ALGUNA, SUS UTILIDADES NETAS ANUALES,
DETERMINADAS (CON ARRECIO A
11.3 DISPONIBILIDAD Y CONVERSIÓN A DIVISAS= == ========
QUEDA CONVENIDO QUE EL CONTRATISTA ACUDIRÁ A LAS ENTIDADES DEL
SISTEMA FINANCIERO ESTABLECIDAS EN EL PAÍS PARA ACCEDER A LA

CONVERSIÓN A DIVISAS, A QUE SE REFIERE EL LITERAL B) DEL ACÁPITE

EN CASO DE QUE LA DISPONIBILIDAD DE DIVISAS A QUE SE REFIERE EL
PÁRRAFO ANTERIOR NO PUEDA SER ATENDIDA TOTAL O PARCIALMENTE POR
LAS ENTIDADES ANTES MENCIONADAS, EL BANCO CENTRAL DE RESERVA DEL
PERÚ GARANTIZA QUE PROPORCIONARÁ LAS DIVISAS NECESARIAS.= === =
PARA EL FIN INDICADO, EL CONTRATISTA DEBERÁ DIRIGIRSE POR ESCRITO
AL BANCO CENTRAL, REMITIÉNDOLE FOTOCOPIA DE COMUNICACIONES
RECIBIDAS DE NO MENOS DE TRES (3) ENTIDADES DEL SISTEMA
FINANCIERO, EN LAS QUE SE LE INFORME LA IMPOSIBILIDAD DE ATENDER,
EN TODO O EN PARTE, SUS REQUERIMIENTOS DE DIVISAS. == ======

LAS COMUNICACIONES DE LAS ENTIDADES DEL SISTEMA FINANCIERO SERÁN

VÁLIDAS POR LOS DOS DÍAS ÚTILES ULTERIORES A LA FECHA DE SU

ANTES DE LAS 11A.M. DEL DÍA ÚTIL SIGUIENTE AL DE LA PRESENTACIÓN
DE LOS DOCUMENTOS PRECEDENTEMENTE INDICADOS, EL BANCO CENTRAL
COMUNICARÁ AL CONTRATISTA EL TIPO DE CAMBIO QUE UTILIZARÁ PARA LA
CONVERSIÓN DEMANDADA, EL QUE REGIRÁ SIEMPRE QUE EL CONTRATISTA
HAGA ENTREGA EL MISMO DÍA DEL CONTRAVALOR EN MONEDA NACIONAL.= = =
SI, POR CUALQUIER CIRCUNSTANCIA, LA ENTREGA DEL CONTRAVALOR NO
FUESE HECHA POR EL CONTRATISTA EN LA OPORTUNIDAD INDICADA, EL

BANCO CENTRAL DE RESERVA DEL PERÚ, LE COMUNICARÁ AL DÍA ÚTIL

SIGUIENTE, CON LA MISMA LIMITACIÓN HORARIA, EL TIPO DE CAMBIO QUE
REGIRÁ PARA LA CONVERSIÓN, DE EFECTUÁRSELA ESE MISMO DÍA.= === =
SIN PERJUICIO DE LO ANTERIOR, EN CASO DE QUE EL BANCO CENTRAL DE
RESERVA DEL PERÚ  COMPROBARA, OPORTUNAMENTE, QUE DICHA
DISPONIBILIDAD NO PUEDE SER ATENDIDA TOTAL O PARCIALMENTE POR LAS
ENTIDADES ANTES MENCIONADAS, NOTIFICARÁ AL CONTRATISTA PARA QUE
ACUDA AL BANCO CENTRAL DE RESERVA DEL PERÚ CON LA MONEDA NACIONAL
CORRESPONDIENTE PARA DAR CUMPLIMIENTO A LA CONVERSIÓN A DIVISAS.=
11,4 MODIFICACIONES AL RÉGIMEN CAMBIARIO= ==========-=
EL BANCO CENTRAL DE RESERVA DEL PERÚ, EN REPRESENTACIÓN DEL
ESTADO, GARANTIZA QUE EL RÉGIMEN CONTENIDO EN ESTA CLÁUSULA
CONTINUARÁ SIENDO DE APLICACIÓN PARA EL CONTRATISTA, DURANTE LA
VIGENCIA DEL CONTRATO.=====================
EN CASO DE QUE POR CUALQUIER CIRCUNSTANCIA EL TIPO DE CAMBIO NO

FUERA DETERMINADO POR LA OFERTA Y DEMANDA, EL TIPO DE CAMBIO

A) SI SE ESTABLECIERA UN TIPO DE CAMBIO OFICIAL ÚNICO, DE IGUAL
VALOR PARA TODAS LAS OPERACIONES EN MONEDA EXTRANJERA O VINCULADAS

A ÉSTA, A PARTIR DE SU FECHA DE VIGENCIA ÉSTE SERÁ EL UTILIZADO

BAJO EL CONTRATO.
B) DE ESTABLECERSE UN RÉGIMEN DE TIPOS DE CAMBIO DIFERENCIADOS,
MÚLTIPLES O SI SE DIERA DIFERENTES VALORES A UN TIPO DE CAMBIO
ÚNICO, EL TIPO DE CAMBIO A SER UTILIZADO PARA TODAS LAS
OPERACIONES DEL CONTRATISTA SERÁ EL MÁS ALTO RESPECTO DE LA MONEDA
EXTRANJERA. === =2======================
11.5 APLICACIÓN DE OTRAS NORMAS LEGALES= ============
LAS GARANTÍAS QUE OTORGA EL BANCO CENTRAL DE RESERVA DEL PERÚ AL
CONTRATISTA SUBSISTIRÁN DURANTE LA VIGENCIA DEL CONTRATO.= = ===

EL CONTRATISTA TENDRÁ DERECHO A ACOGERSE TOTAL O PARCIALMENTE,

]

é Á. Murquia Cavero

tl

CUANDO RESULTE PERTINENTE, A NUEVOS DISPOSITIVOS LEGALES DE CAMBIO
O NORMAS GCAMBIARIAS QUE SE EMITAN DURANTE LA VIGENCIA DEL
CONTRATO, INCLUYENDO AQUÉLLOS QUE TRATEN ASPECTOS CAMBIARIOS NO
CONTEMPLADOS EN LA PRESENTE CLÁUSULA, SIEMPRE QUE TENGAN UN
CARÁCTER GENERAL O SEAN DE APLICACIÓN A LA ACTIVIDAD DE
HIDROCARBUROS. EL ACOGIMIENTO A LOS NUEVOS DISPOSITIVOS O NORMAS
ANTES INDICADOS NO AFECTARÁ LA VIGENCIA DE LAS GARANTÍAS A QUE SE
REFIERE LA PRESENTE CLÁUSULA, NI EL EJERCICIO DE AQUELLAS
GARANTÍAS QUE SE REFIERAN A ASPECTOS DISTINTOS A LOS CONTEMPLADOS
EN LOS NUEVOS DISPOSITIVOS O NORMAS A LOS QUE SE HUBIERE ACOGIDO

EL CONTRATISTA.= === E

QUEDA EXPRESAMENTE CONVENIDO QUE EL CONTRATISTA PODRÁ, EN
CUALQUIER MOMENTO, RETOMAR LAS GARANTÍAS QUE ESCOGIÓ NO UTILIZAR
TRANSITORIAMENTE Y QUE RETOMAR TALES GARANTÍAS NO CREA DERECHOS NI
OBLIGACIONES PARA EL CONTRATISTA RESPECTO DEL PERÍODO EN QUE SE
ACOGIÓ A LOS NUEVOS DISPOSITIVOS O NORMAS ANTES SEÑALADOS.= ===
ASIMISMO, SE PRECISA QUE RETOMAR TALES GARANTÍAS, EN NADA AFECTA A
ÉSTAS O A LAS DEMÁS GARANTÍAS, NI CREA DERECHOS U OBLIGACIONES
ADICIONALES PARA EL CONTRATISTA.= ==============-
EL ACOGIMIENTO POR EL CONTRATISTA A LOS NUEVOS DISPOSITIVOS
LEGALES DE CAMBIO O NORMAS CAMBIARIAS, ASÍ COMO SU DECISIÓN DE
RETOMAR LAS GARANTÍAS QUE ESCOGIÓ NO UTILIZAR TRANSITORIAMENTE,
DEBERÁN SER COMUNICADAS POR ESCRITO AL BANCO CENTRAL DE RESERVA
DEL PERÚ Y A PERUPETRO.= ===================
LO ESTABLECIDO EN ESTE ACÁPITE ES SIN PERJUICIO DE LO DISPUESTO EN
EL PRIMER PÁRRAFO DEL ACÁPITE 11.4,.===============
11.6 INFORMACIÓN ECONÓMICA= =================-=
EL CONTRATISTA REMITIRÁ INFORMACIÓN MENSUAL AL BANCO CENTRAL DE

RESERVA DEL PERÚ RELATIVA A SU ACTIVIDAD ECONÓMICA, DE CONFORMIDAD
CON EL ARTÍCULO 74 DE LA LEY ORGÁNICA DEL BANCO, APROBADA POR

DECRETO LEY NO. 26123.=====================

CLÁUSULA DÉCIMA SEGUNDA.- TRABAJADORES
12.1 LAS PARTES CONVIENEN QUE AL TÉRMINO DEL QUINTO AÑO CONTADO A
PARTIR DE LA FECHA DE INICIO DE LA EXTRACCIÓN COMERCIAL, EL
CONTRATISTA HABRÁ SUSTITUIDO A TODO SU PERSONAL EXTRANJERO POR
PERSONAL PERUANO DE EQUIVALENTES CALIFICACIONES PROFESIONALES. SE
EXCEPTÚA DE LO ANTERIOR A PERSONAL EXTRANJERO PARA CARGOS
GERENCIALES Y AL QUE SEA NECESARIO PARA LA REALIZACIÓN DE TRABAJOS
TÉCNICAMENTE ESPECIALIZADOS, EN RELACIÓN CON LAS OPERACIONES. EL
CONTRATISTA CONVIENE EN CAPACITAR Y ENTRENAR AL PERSONAL PERUANO
EN LA REALIZACIÓN DE TRABAJOS TÉCNICAMENTE ESPECIALIZADOS A FIN
QUE PERSONAL PERUANO PUEDA SUSTITUIR PROGRESIVAMENTE AL PERSONAL
EXTRANJERO EN LA REALIZACIÓN DE DICHOS TRABAJOS.=========
12.2 AL INICIO DE LAS OPERACIONES Y AL VENCIMIENTO DE CADA AÑO
CALENDARIO, EL CONTRATISTA ENTREGARÁ A PERUPETRO UN CUADRO
ESTADÍSTICO DEL PERSONAL A SU SERVICIO PARA LAS OPERACIONES, DE
ACUERDO AL FORMATO QUE PERUPETRO ENTREGUE AL CONTRATISTA.= === =
CLÁUSULA DÉCIMA TERCERA.- PROTECCIÓN AMBIENTAL Y RELACIONES
COMUNITARIAS= ========================
13.1 EL CONTRATISTA SE OBLIGA A CUMPLIR LAS DISPOSICIONES DEL
"REGLAMENTO PARA LA PROTECCIÓN AMBIENTAL EN LAS ACTIVIDADES DE
HIDROCARBUROS" APROBADO POR DECRETO SUPREMO N” 015-2006-EM Y
MODIFICATORIAS, LA LEY N” 28611, LEY GENERAL DEL AMBIENTE Y

MODIFICATORIAS, ASÍ COMO LAS DEMÁS DISPOSICIONES AMBIENTALES

VIGENTES EN LO QUE SEA APLICABLE.
13.2 EL CONTRATISTA CONDUCIRÁ LAS OPERACIONES CEÑIDO A LOS
LINEAMIENTOS DEL DESARROLLO SOSTENIBLE, DE LA CONSERVACIÓN Y

PROTECCIÓN DEL AMBIENTE DE ACUERDO A LAS LEYES Y REGLAMENTOS DE

¿ A. Murgula Cavero!

PROTECCIÓN AMBIENTAL, SOBRE COMUNIDADES NATIVAS Y CAMPESINAS, Y A
LOS CONVENIOS INTERNACIONALES RATIFICADOS POR EL ESTADO PERUANO.
ASIMISMO, DEBERÁ RESPETAR LA CULTURA, USOS, COSTUMBRES, PRINCIPIOS
Y VALORES DE LAS COMUNIDADES, MANTENIENDO UNA ADECUADA ARMONÍA CON
ELAESTADO PERUANO YA LA SOCTEDAD CIVIL == SA as naa oa
13.3 EL CONTRATISTA UTILIZARÁ LAS MEJORES TÉCNICAS DISPONIBLES EN
LAS PRÁCTICAS DE LA INDUSTRIA INTERNACIONAL, CON OBSERVANCIA DE
LAS LEYES Y REGULACIONES AMBIENTALES, SOBRE LA PREVENCIÓN Y
CONTROL DE LA CONTAMINACIÓN AMBIENTAL APLICABLES A LAS
OPERACIONES; ASIMISMO CONDUCIRÁ LAS OPERACIONES CONFORME A LAS
REGULACIONES VIGENTES SOBRE PRESERVACIÓN DE LA DIVERSIDAD
BIOLÓGICA, DE LOS RECURSOS NATURALES Y LA PRESERVACIÓN DE LA
SEGURIDAD Y SALUD DE LA POBLACIÓN Y DE SU PERSONAL.= === ===

CLÁUSULA DÉCIMA CUARTA.- CONSERVACIÓN DE LOS HIDROCARBUROS Y

PREVENCIÓN CONTRA PÉRDIDAS:
14.1 EL CONTRATISTA DEBE ADOPTAR TODA MEDIDA RAZONABLE PARA
PREVENIR LA PÉRDIDA O DESPERDICIO DE LOS HIDROCARBUROS EN LA
SUPERFICIE O EN EL SUBSUELO DE CUALQUIER FORMA, DURANTE LAS
ACTIVIDADES DE EXPLORACIÓN Y EXPLOTACIÓN.============
14.2 EN CASO DE DERRAMES DE HIDROCARBUROS EN LA SUPERFICIE, EN EL
ÁREA DE CONTRATO O FUERA DE ELLA, QUE DEBAN SER INFORMADOS DE
ACUERDO A LAS NORMAS LEGALES VIGENTES, EL CONTRATISTA DEBERÁ
COMUNICAR INMEDIATAMENTE ESTE HECHO A PERUPETRO, INDICÁNDOLE EL
VOLUMEN ESTIMADO DEL DERRAME Y LAS ACCIONES TOMADAS PARA SUBSANAR
LAS CAUSAS DEL MISMO. PERUPETRO TIENE EL DERECHO DE VERIFICAR EL
VOLUMEN DEL DERRAME Y ANALIZAR SUS CAUSAS. ===========
EN CASO DE PÉRDIDAS EN LA SUPERFICIE, EN EL ÁREA DE CONTRATO O
FUERA DE ELLA, ANTES DEL PUNTO DE FISCALIZACIÓN DE LA PRODUCCIÓN,

DEBIDO A NEGLIGENCIA GRAVE O CONDUCTA DOLOSA DEL CONTRATISTA, EL
VOLUMEN PERDIDO SERÁ VALORIZADO DE ACUERDO CON LA CLÁUSULA OCTAVA

E INCLUIDO EN EL CÁLCULO DE LA REGALÍA, SIN PERJUICIO DE LO

ESTIPULADO EN EL ACÁPITE 13.1.
EN CASO DE PÉRDIDAS ANTES DEL PUNTO DE FISCALIZACIÓN DE LA
PRODUCCIÓN EN SITUACIONES DISTINTAS A LAS DESCRITAS EN EL PÁRRAFO
ANTERIOR Y QUE DEN ORIGEN A UNA COMPENSACIÓN AL CONTRATISTA POR
PARTE DE TERCEROS, EL MONTO DE LA COMPENSACIÓN RECIBIDA POR LOS
HIDROCARBUROS PERDIDOS, MULTIPLICADO POR EL FACTOR QUE RESULTE DE
DIVIDIR EL MONTO DE LA REGALÍA PAGADA POR LOS HIDROCARBUROS
FISCALIZADOS EN EL PUNTO DE FISCALIZACIÓN DE LA PRODUCCIÓN AL QUE
CORRESPONDAN LOS HIDROCARBUROS PERDIDOS EN LA “QUINCENA” EN QUE
OCURRIÓ LA PÉRDIDA, ENTRE EL VALOR DE TALES HIDROCARBUROS
FISCALIZADOS, DETERMINADO DE ACUERDO AL ACÁPITE 8.2 EN LA MISMA
QUINCENA, SERÁ EL MONTO QUE EL CONTRATISTA DEBERÁ PAGAR POR
CONCEPTO DE REGALÍA POR LOS HIDROCARBUROS PERDIDOS, A MÁS TARDAR
AL SEGUNDO DÍA ÚTIL DE RECIBIDA DICHA COMPENSACIÓN, SIN PERJUICIO
DE LO ESTIPULADO EN EL ACÁPITE 13.1.==============
CLÁUSULA DÉCIMA QUINTA.- CAPACITACIÓN Y TRANSFERENCIA DE
TECNOLOGÍA= == =======================
15.1 EN CUMPLIMIENTO DE LO ESTABLECIDO POR EL ARTÍCULO 29% DE LA
LEY N” 26221, EL CONTRATISTA SE OBLIGA A PONER A DISPOSICIÓN DE

PERUPETRO, EN CADA AÑO CALENDARIO DURANTE LA VIGENCIA DEL

CONTRATO, LA SIGUIENTE SUMA:= =

LITERAL APORTE

ANUAL (EN

US$)

A) HASTA EL AÑO CALENDARIO EN QUE TENGA|50,000.00

LUGAR LA FECHA DE INICIO DE LA

EXTRACCIÓN COMERCIAL.

B) A PARTIR DEL AÑO CALENDARIO SIGUIENTE
AL DE LA FECHA DE INICIO DE LA

EXTRACCIÓN COMERCIAL.

BARRILES POR DÍA

DE 0 A 30,000 100,000.00
DE 30,001 A 50,000 120,000.00
DE 50,001 A MÁS 180,000.00

EL PRIMER PAGO SE EFECTUARÁ EN LA FECHA DE SUSCRIPCIÓN EN UN MONTO
QUE SE DETERMINARÁ MULTIPLICANDO EL APORTE ANUAL CORRESPONDIENTE
AL LITERAL A), POR LA FRACCIÓN QUE RESULTE DE DIVIDIR EL NÚMERO DE
DÍAS QUE FALTEN PARA COMPLETAR EL AÑO CALENDARIO EN CURSO ENTRE
TRESCIENTOS SESENTA Y CINCO (365). ================
EL APORTE ANUAL DE CAPACITACIÓN EN CASO DEL LITERAL B), SERÁ EL
QUE CORRESPONDA AL TRAMO EN QUE SE ENCUENTRE LA PRODUCCIÓN DIARIA
PROMEDIO DE LOS HIDROCARBUROS FISCALIZADOS EN EL AÑO CALENDARIO
ANTERIOR, LA CUAL SE OBTENDRÁ DIVIDIENDO EL VOLUMEN TOTAL DE LOS
HIDROCARBUROS FISCALIZADOS EN DICHO AÑO ENTRE EL CORRESPONDIENTE
NÚMERO DE DÍAS. ========================-=
PARA DETERMINAR LOS BARRILES / DÍA EN CASO DE PRODUCCIÓN DE GAS
NATURAL FISCALIZADO, SE UTILIZARÁ LA SIGUIENTE EQUIVALENCIA:
BARRILES SERÁN EQUIVALENTES AL VOLUMEN DE GAS NATURAL EXPRESADO EN
PIES CÚBICOS ESTÁNDAR DIVIDIDOS ENTRE EL FACTOR CINCO MIL
SEISCIENTOS VEINTISÉIS (5,626).================
LOS PAGOS PODRÁN HACERSE MEDIANTE TRANSFERENCIA BANCARIA SIGUIENDO
LAS INSTRUCCIONES QUE PERUPETRO PROPORCIONARÁ PARA ESTOS EFECTOS.=
15.2 EL CONTRATISTA CUMPLIRÁ CON LAS OBLIGACIONES ESTABLECIDAS EN
EL ACÁPITE 15.1 DEPOSITANDO EL APORTE EN LA CUENTA QUE PERUPETRO

LE SEÑALE.= =========================

|
|
I
l
|
l
|
|
PERUPETRO ENTREGARÁ AL CONTRATISTA UNA COMUNICACIÓN MANIFESTANDO
LA CONFORMIDAD DEL PAGO, DENTRO DE LOS CINCO (5) DÍAS ÚTILES DE
HABER RECIBIDO EL APORTE.= == === ====>= ======
15.3 LOS PROGRAMAS DE CAPACITACIÓN QUE EL CONTRATISTA ESTABLEZCA
PARA SU PERSONAL, TANTO EN EL PAÍS COMO EN EL EXTRANJERO, SERÁN
PUESTOS EN CONOCIMIENTO DE PERUPETRO. =============
15.4 EL CONTRATISTA SE COMPROMETE, DURANTE LA FASE DE EXPLOTACIÓN
Y DE SER POSIBLE, DURANTE LA FASE DE EXPLORACIÓN, A TENER UN
PROGRAMA PARA ESTUDIANTES UNIVERSITARIOS A FIN QUE REALICEN
PRÁCTICAS CON EL OBJETO QUE ÉSTOS PUEDAN COMPLEMENTAR SU FORMACIÓN
ACADÉMICA. ASIMISMO, EL CONTRATISTA PONDRÁ DICHO PROGRAMA EN
CONOCIMIENTO DE PERUPETRO EN. EL MES DE ENERO DE CADA AÑO. = ===
CLÁUSULA DÉCIMA SEXTA.- CESIÓN Y ASOCIACIÓN= == ======
16.1 EN CASO QUE EL CONTRATISTA LLEGUE A UN ACUERDO PARA CEDER SU
POSICIÓN CONTRACTUAL O ASOCIARSE CON UN TERCERO EN EL CONTRATO,
PROCEDERÁ A NOTIFICAR A PERUPETRO RESPECTO DE DICHO ACUERDO. A LA
NOTIFICACIÓN DEBERÁ ACOMPAÑARSE LA SOLICITUD DE CALIFICACIÓN DEL
CESIONARIO O DEL TERCERO, CORRESPONDIÉNDOLE A ESTOS ÚLTIMOS
CUMPLIR CON ADJUNTAR LA INFORMACIÓN COMPLEMENTARIA QUE RESULTE

NECESARIA PARA SU CALIFICACIÓN COMO EMPRESA PETROLERA, CONFORME A

SI PERUPETRO OTORGA LA CALIFICACIÓN SOLICITADA, LA CESIÓN O
ASOCIACIÓN SE _LLEVARÁ A CABO MEDIANTE LA MODIFICACIÓN DEL
CONTRATO, CONFORME A LEY.=====================
16.2 EL CONTRATISTA, PREVIA NOTIFICACIÓN A PERUPETRO, PODRÁ CEDER

SU POSICIÓN CONTRACTUAL O ASOCIARSE A UNA AFILIADA, CONFORME A

16.3 EL CESIONARIO O EL TERCERO OTORGARÁ TODAS LAS GARANTÍAS Y

ASUMIRÁ TODOS LOS DERECHOS, RESPONSABILIDADES Y OBLIGACIONES

a

A. Hurquia Tavo t

DERIVADAS DEL CONTRATO. =====================
CLÁUSULA DÉCIMA SÉTIMA.- CASO FORTUITO O FUERZA MAYOR ======
17.1 NINGUNA DE LAS PARTES ES IMPUTABLE POR LA INEJECUCIÓN DE UNA
OBLIGACIÓN O SU CUMPLIMIENTO PARCIAL, TARDÍO O DEFECTUOSO, DURANTE
EL TÉRMINO EN QUE DICHA PARTE OBLIGADA SE VEA AFECTADA POR CAUSA
DE CASO FORTUITO O FUERZA MAYOR Y SIEMPRE QUE ACREDITE QUE TAL
CAUSA IMPIDE SU DEBIDO CUMPLIMIENTO. ==============
17.2 LA PARTE AFECTADA POR EL :CASO FORTUITO O FUERZA MAYOR
NOTIFICARÁ POR ESCRITO DENTRO DE LOS CINCO (5) DÍAS SIGUIENTES DE
PRODUCIDA LA CAUSAL A LA OTRA PARTE RESPECTO DE TAL EVENTO Y
ACREDITARÁ LA FORMA EN QUE AFECTA LA EJECUCIÓN DE LA
CORRESPONDIENTE OBLIGACIÓN. LA OTRA PARTE RESPONDERÁ POR ESCRITO
ACEPTANDO O NO LA CAUSAL DENTRO DE LOS QUINCE (15) DÍAS SIGUIENTES
DE RECIBIDA LA NOTIFICACIÓN ANTES MENCIONADA. LA NO RESPUESTA DE
LA PARTE NOTIFICADA EN EL PLAZO SEÑALADO SE ENTENDERÁ COMO
ACEPTACIÓN DE LA CAUSAL INVOCADA. === =============
EN EL CASO DE EJECUCIÓN PARCIAL, TARDÍA O DEFECTUOSA DE LA
OBLIGACIÓN AFECTADA POR CASO FORTUITO O FUERZA MAYOR, LA PARTE
OBLIGADA A SU CUMPLIMIENTO HARÁ SUS MEJORES ESFUERZOS PARA
EJECUTARLA CON ARREGLO A LA COMÚN INTENCIÓN DE LAS PARTES
EXPRESADA EN EL CONTRATO, DEBIENDO LAS PARTES CONTINUAR CON LA
EJECUCIÓN DE LAS OBLIGACIONES CONTRACTUALES NO AFECTADAS EN
CUALQUIER FORMA POR DICHA CAUSA.= ===============
LA PARTE AFECTADA POR LA CAUSA DE CASO FORTUITO O FUERZA MAYOR
DEBERÁ REINICIAR EL CUMPLIMIENTO DE LAS OBLIGACIONES Y CONDICIONES
CONTRACTUALES DENTRO DE UN PERÍODO DE TIEMPO RAZONABLE, LUEGO QUE
DICHA CAUSA O CAUSAS HUBIERAN DESAPARECIDO, PARA LO CUAL DEBERÁ
DAR AVISO A LA OTRA PARTE DENTRO DE LOS CINCO (5) DÍAS SIGUIENTES
DE DESAPARECIDA LA CAUSA. LA PARTE NO AFECTADA COLABORARÁ CON LA

PARTE AFECTADA EN ESTE ESFUERZO. = == =============

|
EN LOS CASOS DE HUELGA, PARO U OTROS SIMILARES, UNA DE LAS PARTES
NO PODRÁ IMPONER A LA OTRA UNA SOLUCIÓN CONTRARIA A SU VOLUNTAD.=
17.3 EL LAPSO DURANTE EL CUAL LOS EFECTOS DE LA CAUSA DE CASO
FORTUITO O FUERZA MAYOR AFECTEN EL CUMPLIMIENTO DE LAS
OBLIGACIONES CONTRACTUALES, SERÁ AGREGADO AL PLAZO PREVISTO PARA
EL CUMPLIMIENTO DE DICHAS OBLIGACIONES, Y SI FUERA EL CASO, AL DE
LA FASE CORRESPONDIENTE DEL CONTRATO Y AL PLAZO DE VIGENCIA DEL
CONTRATO.===========================
a o o a a o o e
DE ALGUNO DE LOS PROGRAMAS MÍNIMOS DE TRABAJO A QUE SE REFIERE EL
ACÁPITE 4.6, LA FIANZA QUE GARANTICE DICHO PROGRAMA SE MANTENDRÁ
VIGENTE Y SIN SER EJECUTADA DURANTE EL LAPSO EN QUE TAL CAUSA
AFECTE LA INDICADA EJECUCIÓN O DURANTE EL LAPSO EN QUE PERUPETRO
Me oo a co o o ss
SE HUBIERA PRODUCIDO ALGUNA DISCREPANCIA RESPECTO A LA EXISTENCIA
DE TAL CAUSAL, MIENTRAS NO SE RESUELVA LA DISCREPANCIA. CON TAL
a a e o a
SEGÚN SEA NECESARIO.= == ===================
ASIMISMO, EN TANTO PERUPETRO NO SE PRONUNCIE SOBRE LA CAUSAL
INVOCADA POR EL CONTRATISTA O MIENTRAS NO SE RESUELVA LA
DISCREPANCIA QUE PUDIERE HABERSE PRODUCIDO SOBRE SU EXISTENCIA,
QUEDARÁ EN SUSPENSO EL CÓMPUTO DEL PLAZO PARA LA EJECUCIÓN DEL
PROGRAMA MÍNIMO DE TRABAJO RESPECTIVO. EN CASO QUE PERUPETRO
ACEPTE LA EXISTENCIA DE LA CAUSAL DE CASO FORTUITO O FUERZA MAYOR
INVOCADA POR EL CONTRATISTA, ÉSTE REANUDARÁ LA EJECUCIÓN DEL
PROGRAMA MÍNIMO DE TRABAJO TAN PRONTO CESEN LOS EFECTOS DE LA
=P. Sf<"PpPrp RR U.u.o.evV
17.4 PERUPETRO HARÁ LOS ESFUERZOS NECESARIOS PARA OBTENER LA AYUDA
Y COOPERACIÓN DE LAS AUTORIDADES CORRESPONDIENTES DEL GOBIERNO A

FIN QUE SE TOMEN LAS MEDIDAS NECESARIAS PARA ASEGURAR UNA

A. Murgula Cavero l

IMPLEMENTACIÓN Y OPERACIÓN CONTINUADA Y SEGURA DE LAS ACTIVIDADES

PREVISTAS BAJO EL CONTRATO.

SE CONVIENE QUE CUANDO CUALQUIERA DE LAS PARTES, A SU SOLO
CRITERIO, CONSIDERE QUE SU PERSONAL O EL DE SUS SUBCONTRATISTAS NO
PUEDAN ACTUAR DENTRO DEL ÁREA DE CONTRATO CON LA SEGURIDAD
NECESARIA EN CUANTO A SU INTEGRIDAD FÍSICA, LA INVOCACIÓN DE ESTA
SITUACIÓN COMO CAUSA DE CASO FORTUITO O FUERZA MAYOR NO SERÁ
DISCUTIDA POR LA OTRA PARTE, == ================
17.5 EN CASO QUE EL CONTRATISTA SE VEA AFECTADO POR CAUSA DE CASO
FORTUITO O FUERZA MAYOR QUE LE IMPIDA COMPLETAR LA EJECUCIÓN DEL
PROGRAMA MÍNIMO DE TRABAJO DEL PERÍODO EN CURSO, VENCIDO EL
TÉRMINO DE DOCE (12) MESES CONSECUTIVOS CONTADOS A PARTIR DEL
MOMENTO EN QUE AQUELLA SE PRODUJO, EL CONTRATISTA PODRÁ RESOLVER
EL CONTRATO, PARA LO CUAL DEBERÁ COMUNICAR SU DECISIÓN A PERUPETRO
CON UNA ANTICIPACIÓN NO MENOR DE TREINTA (30) DÍAS A LA FECHA EN
LA CUAL HARÁ SUELTA DEL ÁREA DE CONTRATO.============
17.6 LAS DISPOSICIONES DE ESTA CLÁUSULA DÉCIMO SÉTIMA NO SON
APLICABLES A OBLIGACIONES DE PAGO DE SUMAS DE DINERO.= == ===

CLÁUSULA DÉCIMA OCTAVA.- CONTABILIDAD

18,1 EL CONTRATISTA DEBERÁ LLEVAR SU CONTABILIDAD, DE ACUERDO CON
LOS PRINCIPIOS Y LAS PRÁCTICAS CONTABLES ESTABLECIDAS Y ACEPTADAS
EN EL PERÚ. ASIMISMO, DEBERÁ LLEVAR Y MANTENER TODOS LOS LIBROS,
REGISTROS DETALLADOS Y DOCUMENTACIÓN QUE SEAN NECESARIOS PARA
CONTABILIZAR Y CONTROLAR LAS ACTIVIDADES QUE REALIZA EN EL PAÍS Y
EN EL EXTRANJERO CON RELACIÓN AL OBJETO DEL CONTRATO, ASÍ COMO
PARA LA ADECUADA SUSTENTACIÓN DE SUS INGRESOS, INVERSIONES,
COSTOS, GASTOS Y TRIBUTOS INCURRIDOS EN CADA EJERCICIO. POR OTRO
LADO, DENTRO DE LOS CIENTO VEINTE (120) DÍAS CONTADOS A PARTIR DE

LA FECHA DE SUSCRIPCIÓN, EL CONTRATISTA PROPORCIONARÁ A PERUPETRO
UNA COPIA EN IDIOMA CASTELLANO DEL “MANUAL DE PROCEDIMIENTOS
CONTABLES” QUE HAYA DECIDIDO PROPONER PARA REGISTRAR SUS
OPERACIONES. = ========================
EL "MANUAL DE PROCEDIMIENTOS CONTABLES" DEBERÁ CONTENER ENTRE
OTROS, LO SIGUIENTE: =======================
A) IDIOMA Y MONEDA EN QUE SE LLEVARÁN LOS REGISTROS CONTABLES;
B) PRINCIPIOS Y PRÁCTICAS CONTABLES APLICABLES; =======
C) ESTRUCTURA Y PLAN DE CUENTAS, DE CONFORMIDAD CON LOS

REQUERIMIENTOS DE LA COMISIÓN NACIONAL SUPERVISORA DE EMPRESAS Y

VALORES (CONASEV);= == ===
D) MECANISMOS DE IDENTIFICACIÓN DE LAS CUENTAS CORRESPONDIENTES

AL CONTRATO Y OTROS CONTRATOS POR HIDROCARBUROS, A LAS ACTIVIDADES

RELACIONADAS Y A LAS OTRAS ACTIVIDADES;
E) MECANISMOS DE IMPUTACIÓN DE LOS INGRESOS, INVERSIONES, COSTOS
Y GASTOS COMUNES, AL CONTRATO, A OTROS CONTRATOS POR
HIDROCARBUROS, A LAS ACTIVIDADES RELACIONADAS Y A LAS OTRAS
ACTIVIDADES; Y, =========================
F) DETERMINACIÓN DE LAS CUENTAS DE INGRESOS Y EGRESOS Y DE LOS
REGISTROS DETALLADOS PARA EFECTOS DEL CÁLCULO DEL FACTOR R, ASÍ

COMO EL DETALLE DE LOS PROCEDIMIENTOS DESCRITOS EN EL ANEXO "E"

DEL CONTRATO, DE SER EL CASO.
18.2 DE HABERSE INCLUIDO EN EL “MANUAL DE PROCEDIMIENTOS
CONTABLES” LO DESCRITO EN EL LITERAL F) PRECEDENTE, PERUPETRO, EN
UN LAPSO NO MAYOR DE TREINTA (30) DÍAS DE HABERLO RECIBIDO
COMUNICARÁ AL CONTRATISTA SU APROBACIÓN RESPECTO DEL PROCEDIMIENTO
CONTABLE DEL FACTOR R A QUE SE CONTRAE DICHO LITERAL O, EN SU
DEFECTO, LAS SUGERENCIAS QUE CONSIDERE PARA MEJORAR Y/O AMPLIAR
DICHO PROCEDIMIENTO. DE NO HABER UN PRONUNCIAMIENTO POR PARTE DE

PERUPETRO DENTRO DEL PLAZO MENCIONADO, EL PROCEDIMIENTO A QUE SE

REFIERE EL LITERAL F) DEL ACÁPITE 18.1 SERÁ CONSIDERADO COMO
APROBADO PARA TODOS SUS EFECTOS. === ==============
DENTRO DEL MISMO TÉRMINO DE TREINTA (30) DÍAS DE RECIBIDO EL
"MANUAL DE PROCEDIMIENTOS CONTABLES", PERUPETRO PODRÁ FORMULAR
SUGERENCIAS Y/U OBSERVACIONES PARA MEJORAR, AMPLIAR O ELIMINAR
ALGUNO O ALGUNOS DE LOS OTROS PROCEDIMIENTOS CONTABLES PROPUESTOS
EN DICHO MANUAL. = == ======================
TODO CAMBIO EN LO QUE RESPECTA AL PROCEDIMIENTO CONTABLE DEL
FACTOR R APROBADO, SERÁ PREVIAMENTE PROPUESTO A PERUPETRO PARA SU
APROBACIÓN, SIGUIÉNDOSE PARA TAL FIN EL PROCEDIMIENTO CONTENIDO EN
EL PRIMER PÁRRAFO DEL PRESENTE ACÁPITE.==============
18.3 LOS LIBROS DE CONTABILIDAD DEL CONTRATISTA, LOS ESTADOS
FINANCIEROS Y LA DOCUMENTACIÓN DE SUSTENTO DE LOS MISMOS, SERÁN
PUESTOS A DISPOSICIÓN DE LOS REPRESENTANTES AUTORIZADOS DE
PERUPETRO PARA SU VERIFICACIÓN, EN LAS OFICINAS DEL DOMICILIO
FISCAL DEL CONTRATISTA, PREVIA NOTIFICACIÓN.===========
18.4 EL CONTRATISTA MANTENDRÁ LOS REGISTROS DE LAS PROPIEDADES
MUEBLES E INMUEBLES, UTILIZADAS EN LAS OPERACIONES DEL CONTRATO,
DE CONFORMIDAD CON LAS NORMAS DE CONTABILIDAD VIGENTES EN EL PERÚ
Y DE ACUERDO A LAS PRÁCTICAS CONTABLES GENERALMENTE ACEPTADAS EN
LA INDUSTRIA PETROLERA INTERNACIONAL.===============
PERUPETRO PODRÁ SOLICITAR AL CONTRATISTA INFORMACIÓN SOBRE SUS

PROPIEDADES CADA VEZ QUE LO CONSIDERE PERTINENTE. ASIMISMO,

PERUPETRO PODRÁ SOLICITAR AL CONTRATISTA SU CRONOGRAMA DE

Y Murguía Co

INVENTARIOS FÍSICOS DE LOS BIENES INHERENTES A LAS OPERACIONES,
CLASIFICÁNDOLOS SEGÚN SEAN DE PROPIEDAD DEL CONTRATISTA O DE

TERCEROS, Y PARTICIPAR EN ÉSTOS SI LO CONSIDERA CONVENIENTE. ===

| 18.5 EL CONTRATISTA DEBERÁ REMITIR, DENTRO DE LOS TREINTA (30)

DÍAS DE HABER SIDO EMITIDOS, COPIA DEL INFORME DE SUS AUDITORES

E)

pS

EXTERNOS SOBRE SUS ESTADOS FINANCIEROS CORRESPONDIENTES AL
EJERCICIO ECONÓMICO ANTERIOR. EN EL CASO QUE EL CONTRATISTA
TUVIESE SUSCRITO CON PERUPETRO MÁS DE UN CONTRATO, O REALIZARA
ACTIVIDADES DISTINTAS A LAS DEL CONTRATO, SE OBLIGA A LLEVAR
CUENTAS SEPARADAS CON EL OBJETO DE FORMULAR ESTADOS FINANCIEROS
PARA CADA CONTRATO Y/O ACTIVIDAD, Y POR LO TANTO, EL INFORME
ELABORADO POR SUS AUDITORES EXTERNOS DEBERÁ INCLUIR TAMBIÉN
ESTADOS FINANCIEROS POR CADA CONTRATO Y/O ACTIVIDAD. ======
18.6 EL CONTRATISTA DEBERÁ REMITIR A PERUPETRO COPIA DE LA
DECLARACIÓN JURADA ANUAL DEL IMPUESTO A LA RENTA PRESENTADA A LA
SUPERINTENDENCIA NACIONAL DE ADMINISTRACIÓN TRIBUTARIA O LA
ENTIDAD QUE LA SUSTITUYA, DENTRO DE LOS 15 DÍAS POSTERIORES A LA
PRESENTACIÓN e A A

CLÁUSULA DÉCIMA NOVENA.- VARIOS

19.1 SI EN UNO O MÁS CASOS, CUALESQUIERA DE LAS PARTES OMITIERA
INVOCAR O INSISTIR EN EL CUMPLIMIENTO DE ALGUNA DE LAS
ESTIPULACIONES DEL CONTRATO O EN EL EJERCICIO DE CUALQUIERA DE LOS
DERECHOS OTORGADOS BAJO EL CONTRATO, ELLO NO SERÁ INTERPRETADO
COMO UNA RENUNCIA A DICHA DISPOSICIÓN O DERECHO.= ========
19.2 EN LA EJECUCIÓN DE LAS OPERACIONES EL CONTRATISTA CUMPLIRÁ
CON TODAS LAS RESOLUCIONES QUE LAS AUTORIDADES COMPETENTES DICTEN
EN USO DE SUS ATRIBUCIONES LEGALES. === ==========
ASIMISMO, EL CONTRATISTA SE OBLIGA A CUMPLIR TODAS LAS
DISPOSICIONES DE LAS AUTORIDADES COMPETENTES EN RELACIÓN CON LOS
ASPECTOS DE DEFENSA Y SEGURIDAD NACIONAL.=============
19.3 EL CONTRATISTA TIENE EL DERECHO AL LIBRE INGRESO Y SALIDA DEL
ÁREA DE CONTRATO.=======================
19.4 EN CONCORDANCIA CON LA LEGISLACIÓN VIGENTE, EL CONTRATISTA
TENDRÁ EL DERECHO DE UTILIZAR, CON EL PROPÓSITO DE LLEVAR A CABO

LAS OPERACIONES, EL AGUA, MADERA, GRAVA Y OTROS MATERIALES DE
CONSTRUCCIÓN UBICADOS DENTRO DEL ÁREA DE CONTRATO, RESPETANDO EL
DERECHO DE TERCEROS, DE SER EL CAS0.= == ===========
19.5 LA LICENCIA DE USO DE INFORMACIÓN TÉCNICA DEL ÁREA DE
CONTRATO U OTRAS ÁREAS, QUE EL CONTRATISTA DESEE ADQUIRIR DE
PERUPETRO, SE SUMINISTRARÁ DE ACUERDO A LA POLÍTICA PARA MANEJO DE
INFORMACIÓN TÉCNICA DE EXPLORACIÓN PRODUCCIÓN DE PERUPETRO, PARA
CUYO EFECTO LAS PARTES SUSCRIBIRÁN UNA "CARTA-CONVENIO".= == ==
19.6 EN EL CASO QUE ALGUNA DE LAS PARTES NO CUMPLA CON PAGAR EN EL
PLAZO ACORDADO, EL MONTO MATERIA DEL PAGO ESTARÁ AFECTO A PARTIR

DEL DÍA SIGUIENTE DE LA FECHA EN QUE DEBIÓ PAGARSE, A LAS TASAS DE

A) PARA CUENTAS QUE SEAN EXPRESADAS Y PAGADERAS EN MONEDA
NACIONAL, LA TASA APLICABLE SERÁ LA TASA ACTIVA EN MONEDA NACIONAL
(TAMN) PARA CRÉDITOS DE HASTA TRESCIENTOS SESENTA (360) DÍAS DE
PLAZO, PUBLICADA POR LA SUPERINTENDENCIA DE BANCA Y SEGUROS, O LA
QUE LA SUSTITUYA, APLICABLE AL PERÍODO TRANSCURRIDO ENTRE LA FECHA
DE VENCIMIENTO Y LA FECHA EFECTIVA DE PAGO; Y,==== == ===
B) PARA CUENTAS QUE SEAN EXPRESADAS EN DÓLARES, Y PAGADERAS EN
MONEDA NACIONAL O EN DÓLARES, LA TASA APLICABLE SERÁ LA TASA DE
INTERÉS PREFERENCIAL (U.S. PRIME RATE) MÁS TRES (3) PUNTOS
PORCENTUALES, PUBLICADA POR LA RESERVA FEDERAL DE LOS ESTADOS
UNIDOS DE NORTEAMÉRICA, APLICADA AL PERÍODO TRANSCURRIDO ENTRE LA
FECHA DE VENCIMIENTO Y LA FECHA EFECTIVA DE PAGO, A FALTA DE ÉSTA,
LAS PARTES ACORDARÁN OTRA QUE LA SUSTITUYA ADECUADAMENTE. = ===
19.7 LAS DISPOSICIONES DEL ACÁPITE 19.6 SERÁN DE APLICACIÓN A
TODAS LAS CUENTAS ENTRE LAS PARTES QUE SURJAN BAJO EL CONTRATO O
DE CUALQUIER OTRO ACUERDO O TRANSACCIÓN ENTRE LAS PARTES. POR
ACUERDO ESCRITO ENTRE LAS PARTES SE PODRÁ ESTABLECER UNA

ESTIPULACIÓN DIFERENTE PARA EL PAGO DE INTERESES. LAS
DISPOSICIONES AQUÍ CONTENIDAS PARA LA APLICACIÓN DE INTERESES NO
MODIFICARÁN DE NINGÚN MODO LOS DERECHOS Y RECURSOS LEGALES DE LAS
PARTES PARA HACER CUMPLIR EL PAGO DE LOS MONTOS ADEUDADOS. ===
19.8 EN CASO DE EMERGENCIA NACIONAL DECLARADA POR LEY, EN VIRTUD
DE LA CUAL EL ESTADO DEBA ADQUIRIR HIDROCARBUROS DE PRODUCTORES
LOCALES, ÉSTA SE EFECTUARÁ A LOS PRECIOS QUE RESULTEN DE APLICAR
LOS MECANISMOS DE VALORIZACIÓN ESTABLECIDOS EN LA CLÁUSULA OCTAVA
Y SERÁN PAGADOS EN DÓLARES A LOS TREINTA (30) DÍAS SIGUIENTES DE
EFECTUADA LA ENTREGA. === ====================
19.9 EL ESTADO, A TRAVÉS DEL MINISTERIO DE DEFENSA Y DEL
MINISTERIO DEL INTERIOR, BRINDARÁ AL CONTRATISTA EN LAS
OPERACIONES Y EN CUANTO LE SEA POSIBLE, LAS MEDIDAS DE SEGURIDAD

NECESARIAS.

19.10 EL CONTRATISTA LIBERARÁ Y EN SU CASO INDEMNIZARÁ A PERUPETRO
Y AL ESTADO, SEGÚN CORRESPONDA, DE CUALQUIER RECLAMO, ACCIÓN LEGAL
U OTRAS CARGAS O GRAVÁMENES DE TERCEROS QUE PUDIERAN RESULTAR COMO
CONSECUENCIA DE LAS OPERACIONES Y RELACIONES LLEVADAS A CABO AL
AMPARO DEL CONTRATO, PROVENIENTES DE CUALQUIER RELACIÓN
CONTRACTUAL O EXTRA CONTRACTUAL, SALVO AQUELLAS QUE SE ORIGINEN
POR ACCIONES DEL PROPIO PERUPETRO O DEL ESTADO. == =======
19.11EL CONTRATISTA TENDRÁ LA LIBRE DISPONIBILIDAD DE LOS
HIDROCARBUROS QUE LE CORRESPONDA CONFORME AL CONTRATO.= === ==
CLÁUSULA VIGÉSIMA.- NOTIFICACIONES Y COMUNICACIONES= == === =
20.1 TODA NOTIFICACIÓN O COMUNICACIÓN, RELATIVA AL CONTRATO, SERÁ
CONSIDERADA COMO VÁLIDAMENTE CURSADA SI ES POR ESCRITO Y ENTREGADA
CON CARGO O RECIBIDA POR INTERMEDIO DE CORREO CERTIFICADO O
FACSÍMIL O POR OTROS MEDIOS QUE LAS PARTES ACUERDEN, SUSCRITA POR
EL REPRESENTANTE LEGAL, O POR AQUEL A QUIEN ÉSTE HAYA DELEGADO SUS

FACULTADES, LO CUAL DEBERÁ SER COMUNICADO PREVIAMENTE, Y DIRIGIDA

AL DESTINATARIO EN UN DÍA ÚTIL A LAS SIGUIENTES DIRECCIONES: == =
PERUPETRO:= =========================
DESTINATARIO= ========================
PERUPETRO S.A.========================
GERENCIA GENERAL ======================
DIRECCIÓN= =========================
AV. LUIS ALDANA N* 320======================-=
IMA di pero O o RR

FAX: 617180l1===========================

HYDROCARBON EXPLORATION PLC, SUCURSAL DEL PERÚ= =========

GERENCIA GENERAL =

MALECÓN 28 DE JULIO 349, DPTO. 1201================
MIRAFLORES= === ========================

LIMA 18 - PERÚ

TELEFAX: 4450116=========================
GARANTE CORPORATIVO := == ====================
EHYDROCARBON EXPLORATION PLC====================
CALLE CORONEL INCLÁN 691, OF. 30 Y 3Zl===============

MIRAFLORES = = =

LIMA 18 - PERÚ= = === =

TELEFAX: 4479147
20.2CUALQUIERA DE LAS PARTES TENDRÁ EL DERECHO DE CAMBIAR SU
DIRECCIÓN O EL NÚMERO DE FACSÍMIL A LOS EFECTOS DE LAS
NOTIFICACIONES Y COMUNICACIONES, MEDIANTE COMUNICACIÓN A LA OTRA
PARTE, CON POR LO MENOS CINCO (5) DÍAS ÚTILES DE ANTICIPACIÓN A LA
FECHA EFECTIVA DE DICHO CAMBIO. = == ===============
LO ESTABLECIDO EN EL PRIMER PÁRRAFO DE ESTE ACÁPITE ES DE

APLICACIÓN AL GARANTE CORPORATIVO.================

CLÁUSULA VIGÉSIMA PRIMERA.- SOMETIMIENTO A LA LEY PERUANA Y
SOLUCIÓN DE CONTROVERSIAS ====================
21.1 SOMETIMIENTO A LA LEY PERUANAS ===============
EL CONTRATO SE HA NEGOCIADO, REDACTADO Y SUSCRITO CON ARREGLO A
LAS NORMAS LEGALES DEL PERÚ Y SU CONTENIDO, EJECUCIÓN Y DEMÁS

CONSECUENCIAS QUE DE ÉL SE ORIGINEN SE REGIRÁN POR LAS NORMAS

LEGALES DE DERECHO INTERNO DE LA REPÚBLICA DEL PERÚ. ==
21.2 COMITÉ TÉCNICO DE CONCILIACIÓN= ===============
EL COMITÉ TÉCNICO DE CONCILIACIÓN SERÁ FORMADO DENTRO DE LOS
QUINCE (15) DÍAS ÚTILES SIGUIENTES A SU CONVOCATORIA POR
CUALQUIERA DE LAS PARTES Y ESTARÁ COMPUESTO POR TRES (3) MIEMBROS
CALIFICADOS EN LA MATERIA DE QUE SE TRATE. CADA UNA DE LAS PARTES
SELECCIONARÁ A UN (1) MIEMBRO Y EL TERCERO SERÁ DETERMINADO POR
LOS MIEMBROS DESIGNADOS POR LAS PARTES. SI CUALQUIERA DE LAS
PARTES NO DESIGNARA A SU MIEMBRO REPRESENTANTE DENTRO DEL PLAZO
ESTIPULADO O SI LOS MIEMBROS DESIGNADOS POR ELLAS NO PUDIERAN
PONERSE DE ACUERDO PARA DETERMINAR AL TERCER MIEMBRO DENTRO DEL
PLAZO ESTIPULADO, O SI EL COMITÉ TÉCNICO DE CONCILIACIÓN NO
EMITIERA OPINIÓN DENTRO DEL PLAZO ESTIPULADO, CUALQUIERA DE LAS
PARTES PODRÁ SOMETER LA DISCREPANCIA PARA QUE SEA RESUELTA DE
ACUERDO A LO PREVISTO EN EL ACÁPITE 21.3 DEL CONTRATO. == ===
LAS PARTES, DENTRO DE LOS SESENTA (60) DÍAS CONTADOS A PARTIR DE

LA FECHA DE SUSCRIPCIÓN, ACORDARÁN EL PROCEDIMIENTO QUE REGIRÁ A

ESTE COMITÉ.
LAS RESOLUCIONES DEL COMITÉ TÉCNICO DE CONCILIACIÓN DEBERÁN SER
EMITIDAS DENTRO DE LOS TREINTA (30) DÍAS DE SU INSTALACIÓN Y
TENDRÁN CARÁCTER OBLIGATORIO, EN TANTO UN LAUDO ARBITRAL, DE SER
EL CASO, NO RESUELVA EL DIFERENDO EN FORMA DEFINITIVA. SIN
PERJUICIO DEL CUMPLIMIENTO DE LA RESOLUCIÓN EMITIDA POR EL COMITÉ

TÉCNICO DE CONCILIACIÓN, CUALQUIERA DE LAS PARTES PODRÁ RECURRIR A

ARBITRAJE CONFORME AL ACÁPITE 21.3, DENTRO DE LOS SESENTA (60)
DÍAS SIGUIENTES A LA FECHA DE RECEPCIÓN DE LA NOTIFICACIÓN DE LA

RESOLUCIÓN REFERIDA.= == ==================-=-=

21.3 CONVENIO ARBITRAL===========
CUALQUIER LITIGIO, CONTROVERSIA, DIFERENCIA O RECLAMO RESULTANTE
DEL CONTRATO O RELATIVO AL CONTRATO, TALES COMO su
INTERPRETACIÓN, CUMPLIMIENTO, RESOLUCIÓN, TERMINACIÓN, EFICACIA O
VALIDEZ, QUE SURJA ENTRE EL CONTRATISTA Y PERUPETRO Y QUE NO PUEDA
SER RESUELTO DE MUTUO ACUERDO ENTRE LAS PARTES DEBERÁ SER RESUELTO

POR MEDIO DE ARBITRAJE INTERNACIONAL DE DERECHO, DE ACUERDO CON LO

DISPUESTO EN EL ARTÍCULO 68” DE LA LEY NO. 26221. =
LAS PARTES SE OBLIGAN A REALIZAR TODOS AQUELLOS ACTOS QUE SEAN
NECESARIOS PARA EL DESARROLLO DEL PROCEDIMIENTO ARBITRAL HASTA SU
CULMINACIÓN Y EJECUCIÓN.= ====================
EL ARBITRAJE SERÁ ADMINISTRADO POR EL CENTRO INTERNACIONAL DE
ARREGLO DE DIFERENCIAS RELATIVAS A INVERSIONES, EN ADELANTE CIADI.
EN TODO LO NO PREVISTO EN ESTA CLÁUSULA, EL ARBITRAJE SE
ORGANIZARÁ Y DESARROLLARÁ DE ACUERDO CON LAS REGLAS DE ARBITRAJE
DEL CIADI, VIGENTES EN LA FECHA DE SUSCRIPCIÓN. =========
LOS ÁRBITROS SERÁN TRES (3), CADA PARTE DESIGNARÁ A UNO Y EL
TERCERO SERÁ NOMBRADO POR LOS ÁRBITROS DESIGNADOS POR LAS PARTES.
PARA LA SOLUCIÓN DE FONDO DEL LITIGIO, CONTROVERSIA, DIFERENCIA O
RECLAMO SOMETIDO A ARBITRAJE, LOS ÁRBITROS APLICARÁN EL DERECHO
INTERNO DE LA REPÚBLICA DEL PERÚ.=================
EL ARBITRAJE PODRÁ TRAMITARSE EN LA SEDE DE LA CORTE PERMANENTE DE
ARBITRAJE O EN LA DE CUALQUIER OTRA INSTITUCIÓN APROPIADA, PÚBLICA
O PRIVADA, CON LA QUE EL CENTRO HUBIERE LLEGADO A UN ACUERDO A TAL
EFECTO O EN CUALQUIER OTRO LUGAR QUE LA COMISIÓN O TRIBUNAL
APRUEBE, PREVIA CONSULTA CON EL SECRETARIO GENERAL. ======

DURANTE EL DESARROLLO DEL ARBITRAJE LAS PARTES CONTINUARÁN CON LA
EJECUCIÓN DE SUS OBLIGACIONES CONTRACTUALES, EN LA MEDIDA EN QUE
SEA POSIBLE, INCLUSIVE AQUÉLLAS MATERIA DEL ARBITRAJE. == ===
SIN PERJUICIO DE LO ANTERIOR, SI LA MATERIA DE ARBITRAJE FUERA EL
CUMPLIMIENTO DE LAS OBLIGACIONES CONTRACTUALES GARANTIZADAS CON
LAS FIANZAS A QUE SE REFIERE EL ACÁPITE 3.10 QUEDARÁ EN SUSPENSO
EL CÓMPUTO DEL PLAZO RESPECTIVO Y TALES FIANZAS NO PODRÁN SER
EJECUTADAS, DEBIENDO SER  MANTENIDAS VIGENTES DURANTE EL
PROCEDIMIENTO ARBITRAL. CON TAL FIN, EL CONTRATISTA DEBERÁ
PRORROGAR O SUSTITUIR DICHAS FIANZAS, SEGÚN SEA NECESARIO. ===
EL LAUDO ES OBLIGATORIO PARA LAS PARTES Y NO PODRÁ SER OBJETO DE
APELACIÓN NI DE CUALQUIER OTRO RECURSO, EXCEPTO LOS PREVISTOS EN
EL CONVENIO SOBRE ARREGLO DE DIFERENCIAS RELATIVAS A INVERSIONES
ENTRE ESTADOS Y NACIONALES DE OTROS ESTADOS, EN ADELANTE EL
CONVENTOS ooo osas]
EL LAUDO DICTADO CONFORME AL CONVENIO SE EJECUTARÁ DENTRO DEL
TERRITORIO PERUANO, DE ACUERDO A LAS NORMAS VIGENTES SOBRE
EJECUCIÓN DE SENTENCIAS. ====================
LAS PARTES RENUNCIAN A CUALQUIER RECLAMACIÓN DIPLOMÁTICA. ===
21.4 ESTE CONTRATO SE REDACTA E INTERPRETA EN EL IDIOMA
CASTELLANO, POR LO QUE LAS PARTES CONVIENEN EN QUE ESTA VERSIÓN ES

LA ÚNICA Y LA OFICIAL.======================

22.1 LA TERMINACIÓN DEL CONTRATO SE RIGE POR LO ESTIPULADO EN ÉL,
Y SUPLETORIAMENTE POR LAS NORMAS DE LA LEY N* 26221; Y, EN CUANTO

A LO QUE NO ESTÉ PREVISTO EN ELLA, POR LAS NORMAS DEL CÓDIGO

SALVO LOS CASOS PREVISTOS EN EL ACÁPITE 22.3, CUANDO UNA DE LAS
PARTES INCURRA EN INCUMPLIMIENTO DE CUALQUIERA DE LAS
OBLIGACIONES ESTIPULADAS EN EL CONTRATO POR CAUSAS QUE NO FUERAN

DE CASO FORTUITO O FUERZA MAYOR U OTRAS CAUSAS NO IMPUTABLES, LA
OTRA PARTE PODRÁ NOTIFICAR A DICHA PARTE, COMUNICÁNDOLE EL
INCUMPLIMIENTO Y SU INTENCIÓN DE DAR POR TERMINADO EL CONTRATO AL
TÉRMINO DEL PLAZO DE SESENTA (60) DÍAS, A NO SER QUE DENTRO DE
ESTE PLAZO DICHA PARTE SUBSANE EL REFERIDO INCUMPLIMIENTO O
DEMUESTRE A LA OTRA PARTE QUE ESTÁ EN VÍA DE SUBSANACIÓN. ===
SI LA PARTE QUE RECIBE UNA NOTIFICACIÓN DE INCUMPLIMIENTO
CUESTIONA O NIEGA LA EXISTENCIA DE ÉSTE, DICHA PARTE PUEDE REFERIR
EL ASUNTO A ARBITRAJE CONFORME A LO DISPUESTO EN LA CLÁUSULA
VIGÉSIMO PRIMERA, DENTRO DE LOS TREINTA (30) DÍAS SIGUIENTES A LA
NOTIFICACIÓN. EN TAL CASO, EL CÓMPUTO DEL PLAZO DE SESENTA (60)
DÍAS QUEDARÁ EN SUSPENSO HASTA QUE EL LAUDO ARBITRAL SEA
NOTIFICADO A LAS PARTES, Y EL CONTRATO TERMINARÁ SI HABIENDO SIDO
CONFIRMADO EL INCUMPLIMIENTO, DICHA PARTE NO SUBSANA EL

INCUMPLIMIENTO O NO DEMUESTRA A LA OTRA PARTE QUE ESTÁ EN VÍA DE

SUBSANACIÓN, DENTRO DE DICHO PLAZO.=========

EL CONTRATO PUEDE TERMINAR CON ANTERIORIDAD AL PLAZO DE VIGENCIA
DEL CONTRATO, POR ACUERDO EXPRESO DE LAS PARTES. ===== ===
22.2 A LA TERMINACIÓN DEL CONTRATO CESARÁN TOTALMENTE TODOS LOS
DERECHOS Y OBLIGACIONES DE LAS PARTES, ESPECIFICADOS EN EL
CONTRATO Y SE TENDRÁ EN CONSIDERACIÓN :==============
A) QUE LOS DERECHOS Y LAS OBLIGACIONES DE LAS PARTES DERIVADOS
DE ESTE CONTRATO CON ANTERIORIDAD A DICHA TERMINACIÓN SEAN
RESPETADOS; INCLUYENDO, ENTRE OTROS, EL DERECHO DEL CONTRATISTA A
LoS HIDROCARBUROS EXTRAÍDOS Y A LAS GARANTÍAS ESTIPULADAS EN EL

CONTRATO; Y,

B) QUE EN CASO DE INCUMPLIMIENTO INCURRIDO POR CUALQUIERA DE LAS
PARTES EN FECHA ANTERIOR A LA TERMINACIÓN, DE CUALQUIERA DE LAS
OBLIGACIONES ESTIPULADAS EN EL CONTRATO, ÉSTOS SEAN SUBSANADOS POR
LA PARTE INFRACTORA, SALVO LAS OBLIGACIONES QUE POR SU NATURALEZA

SE EXTINGUEN CON LA TERMINACIÓN DEL MISMO.============
22.3 EL CONTRATO SE RESOLVERÁ DE PLENO DERECHO Y SIN PREVIO

22.3.1 EN CASO QUE EL CONTRATISTA HAYA INCUMPLIDO CON LA
EJECUCIÓN DEL PROGRAMA MÍNIMO DE TRABAJO DE CUALQUIER PERÍODO DE
LA FASE DE EXPLORACIÓN, LUEGO DE HABER HECHO USO DE LAS PRÓRROGAS
CONTEMPLADAS EN EL ACÁPITE 3.4 DE SER EL CASO, Y SIN RAZONES
SATISFACTORIAS A PERUPETRO, SALVO QUE SE CUMPLA LO PREVISTO EN LOS
ACÁPITES 4.7 Y 4.13.==============<=========
22.3.2 EN CASO QUE AL VENCIMIENTO DE LA FASE DE EXPLORACIÓN O
DEL PERÍODO DE RETENCIÓN, LO ÚLTIMO QUE SUCEDA, NO SE EFECTUARA

NINGUNA DECLARACIÓN DE DESCUBRIMIENTO COMERCIAL DE HIDROCARBUROS.

22.3.3 EN LOS CASOS ESPECÍFICOS SEÑALADOS EN LOS ACÁPITES 3.10,
4.2Y 17.5============================
22.3.4 EN CASO QUE EL CONTRATISTA HAYA SIDO DECLARADO EN

INSOLVENCIA, DISOLUCIÓN, LIQUIDACIÓN O QUIEBRA Y EL CONTRATISTA NO
CURSE LA NOTIFICACIÓN DESCRITA EN EL ACÁPITE 16.1, EN UN PLAZO DE
QUINCE (15) DÍAS ÚTILES, IDENTIFICANDO AL TERCERO QUE ASUMIRÁ SU
POSICIÓN CONTRACTUAL. ======================
22.3.5 EN CASO DE NO ENCONTRARSE VIGENTE LA GARANTÍA
CORPORATIVA A QUE SE REFIERE EL ACÁPITE 3.11 Y EL CONTRATISTA NO
CUMPLA CON SUSTITUIRLA EN UN PLAZO MÁXIMO DE QUINCE (15) DÍAS
ÚTILES SIGUIENTES A LA RECEPCIÓN POR EL CONTRATISTA DE LA
NOTIFICACIÓN DE PERUPETRO REQUIRIENDO LA SUSTITUCIÓN, O EN CASO DE
HABER SIDO DECLARADA LA INSOLVENCIA, DISOLUCIÓN, LIQUIDACIÓN O
QUIEBRA DE LA ENTIDAD QUE HAYA OTORGADO LA GARANTÍA A QUE SE
REFIERE EL ACÁPITE 3.11 Y EL CONTRATISTA NO CUMPLA CON NOTIFICAR A
PERUPETRO EN UN PLAZO MÁXIMO DE QUINCE (15) DÍAS ÚTILES SIGUIENTES
AL REQUERIMIENTO DE PERUPETRO, IDENTIFICANDO AL TERCERO QUE
ASUMIRÁ LA GARANTÍA CORPORATIVA, PREVIA CALIFICACIÓN Y ACEPTACIÓN

POR PERUPETRO.==========2===============

le ps A, Murguia Caer

22.3.6 POR MANDATO DE UN LAUDO ARBITRAL QUE DECLARE, EN LOS
CASOS DEL ACÁPITE 22.1, UN INCUMPLIMIENTO Y ÉSTE NO SEA SUBSANADO
CONFORME A LO DISPUESTO EN EL REFERIDO ACÁPITE; O POR MANDATO DE
UN LAUDO ARBITRAL QUE DECLARE LA TERMINACIÓN DEL CONTRATO. ===
22.4 DE ACUERDO A LO ESTABLECIDO POR EL ARTÍCULO 87% DE LA LEY N*
26221, EN CASO DE INCUMPLIMIENTO POR EL CONTRATISTA DE LAS
DISPOSICIONES SOBRE EL MEDIO AMBIENTE, OSINERGMIN IMPONDRÁ LAS
SANCIONES PERTINENTES, PUDIENDO EL MINISTERIO DE ENERGÍA Y MINAS
LLEGAR HASTA LA TERMINACIÓN DEL CONTRATO, PREVIO INFORME AL
OSINERGMIN.= =========================
22.5 EN CASO QUE EL CONTRATISTA, O LA ENTIDAD QUE HAYA OTORGADO LA
GARANTÍA A QUE SE REFIERE EL ACÁPITE 3.11, SOLICITE PROTECCIÓN
CONTRA LAS ACCIONES DE ACREEDORES, PERUPETRO PODRÁ RESOLVER EL
CONTRATO EN CASO ESTIME QUE SUS DERECHOS BAJO EL CONTRATO NO SE
ENCUENTREN DEBIDAMENTE PROTEGIDOS.= =

22.6 A LA TERMINACIÓN DEL CONTRATO, EL CONTRATISTA ENTREGARÁ EN
PROPIEDAD AL ESTADO, A TRAVÉS DE PERUPETRO, A MENOS QUE ÉSTE NO
LOS REQUIERA, SIN CARGO NI COSTO ALGUNO PARA ÉSTE, EN BUEN ESTADO
DE CONSERVACIÓN, MANTENIMIENTO Y FUNCIONAMIENTO, Y TENIENDO EN
CUENTA EL DESGASTE NORMAL PRODUCIDO POR EL USO, LOS INMUEBLES,
INSTALACIONES DE ENERGÍA, CAMPAMENTOS, MEDIOS DE COMUNICACIÓN,
DUCTOS Y DEMÁS BIENES DE PRODUCCIÓN E INSTALACIONES DE PROPIEDAD
DEL CONTRATISTA QUE PERMITAN LA CONTINUACIÓN DE LAS OPERACIONES.
EN CASO DE HABER EXPLOTACIÓN CONJUNTA DE PETRÓLEO, GAS NATURAL NO
ASOCIADO Y/O GAS NATURAL NO ASOCIADO Y CONDENSADOS, AL TÉRMINO DEL
PLAZO ESTABLECIDO EN EL ACÁPITE 3.1 PARA LA FASE DE EXPLOTACIÓN DE
PETRÓLEO, EL CONTRATISTA ENTREGARÁ EN PROPIEDAD AL ESTADO, A
TRAVÉS DE PERUPETRO, A MENOS QUE ÉSTE NO LOS REQUIERA, SIN CARGO
NI COSTO ALGUNO PARA ÉSTE, EN BUEN ESTADO DE CONSERVACIÓN,

MANTENIMIENTO Y FUNCIONAMIENTO Y TENIENDO EN CUENTA EL DESGASTE

NORMAL PRODUCIDO POR EL USO, LOS BIENES E INSTALACIONES PROPIOS DE
LA EXPLOTACIÓN DE PETRÓLEO, QUE NO SEAN NECESARIOS PARA LA
EXPLOTACIÓN DE GAS NATURAL NO ASOCIADO Y/O GAS NATURAL NO ASOCIADO
vi CONDENSADOS == ==. ro sao non... 2. .
LOS BIENES E INSTALACIONES QUE CONSERVE EL CONTRATISTA PARA LA
EXPLOTACIÓN DEL GAS NATURAL NO ASOCIADO Y/O GAS NATURAL NO
ASOCIADO Y CONDENSADOS, QUE HAYAN ESTADO SIENDO UTILIZADOS TAMBIÉN
EN LA EXPLOTACIÓN DE PETRÓLEO, AÚN CUANDO CONTINUARAN EN PROPIEDAD
DEL CONTRATISTA, SERÁN APLICADOS A SERVIR AMBAS EXPLOTACIONES,
CELEBRÁNDOSE AL EFECTO UN CONVENIO ENTRE LAS PARTES. =======
EN CASO QUE EL CONTRATISTA HAYA ESTADO USANDO LOS BIENES E
INSTALACIONES DESCRITOS EN EL PRIMER PÁRRAFO DEL PRESENTE ACÁPITE
PERO QUE NO SEAN CONEXOS O ACCESORIOS EXCLUSIVAMENTE A LAS
OPERACIONES, ESTO ES, QUE TAMBIÉN HAYAN ESTADO SIENDO USADOS PARA
SUS OPERACIONES EN OTRAS ÁREAS CON CONTRATO VIGENTE PARA LA
EXPLORACIÓN O EXPLOTACIÓN DE HIDROCARBUROS EN EL PAÍS, EL
CONTRATISTA CONTINUARÁ CON LA PROPIEDAD DE DICHOS BIENES, HACIENDO

USO DE ELLOS, DEBIENDO SUSCRIBIR UN CONVENIO ENTRE LAS PARTES PARA

22.7 A EFECTOS DE LO DISPUESTO EN EL ACÁPITE 22.6, DURANTE EL
ÚLTIMO AÑO DE VIGENCIA DEL CONTRATO, EL CONTRATISTA DARÁ LAS
FACILIDADES Y COLABORARÁ CON PERUPETRO EN TODO LO NECESARIO PARA
QUE, SIN INTERFERIR CON LAS OPERACIONES, PERUPETRO PUEDA REALIZAR
TODOS LOS ACTOS Y CELEBRAR TODOS LOS CONVENIOS QUE PERMITAN UNA
TRANSICIÓN ORDENADA Y NO INTERRUMPIDA DE LAS OPERACIONES QUE SE
VENGAN REALIZANDO A LA FECHA DE TERMINACIÓN DEL CONTRATO. == ==
ANEXO "A'===========================
DESCRIPCIÓN DEL LOTE 183====================

UBICACIÓN ===========================

EL LOTE 183 SE ENCUENTRA UBICADO ENTRE LAS PROVINCIAS DE UCAYALI Y
REQUENA DE LA REGIÓN LORETO, SAN MARTÍN DE LA REGIÓN SAN MARTÍN Y

ESTÁ DELIMITADO TAL COMO SE MUESTRA EN EL ANEXO “B” CONFORME A LA

PUNTO DE REFERENCIAS ============<===========
EL PUNTO DE REFERENCIA (PR) ES LA ESTACIÓN TARAPOTO, UBICADO EN EL

AEROPUERTO DEL DISTRITO DE TARAPOTO, PROVINCIA Y REGIÓN SAN

DESDE EL PUNTO DE REFERENCIA (PR) SE MIDE 9,615.519 M HACIA EL
NORTE Y LUEGO 51,172.892 M HACIA EL ESTE HASTA ENCONTRAR EL PUNTO
(10) QUE ES EL PUNTO DE PARTIDA (PP) DEL PERÍMETRO DEL LOTE. ==
CONFORMACIÓN DEL LOTE =====================
DESDE EL PUNTO (10) O (PP) SE MIDE 40,028.621 M ESTE EN LÍNEA
RECTA CON AZIMUT DE 90%00'00” HASTA LLEGAR AL PUNTO (13). ===
DESDE EL PUNTO (13) SE MIDE 25,620.051 M NORTE EN LÍNEA RECTA CON
AZIMUT DE 360%00'00” HASTA LLEGAR AL PUNTO (1).== ======
DESDE EL PUNTO (1) SE MIDE 35,819.172 M ESTE EN LÍNEA RECTA CON
AZIMUT DE 90”00'00” HASTA LLEGAR AL PUNTO (3). =========
DESDE EL PUNTO (3) SE MIDE 69,485.819 M SUR EN LÍNEA RECTA CON
AZIMUT DE 180%00'00” HASTA LLEGAR AL PUNTO (32). ========
DESDE EL PUNTO (32) SE MIDE 39,181.356 M ESTE EN LÍNEA RECTA CON
AZIMUT DE 90%00'00” HASTA LLEGAR AL PUNTO (34). ========
DESDE EL PUNTO (34) SE MIDE 16,967.001 M SUR EN LÍNEA RECTA CON
AZIMUT DE 180%00'00” HASTA LLEGAR AL PUNTO (42). ========
DESDE EL PUNTO (42) SE MIDE 28,114.583 M OESTE EN LÍNEA RECTA CON
AZIMUT DE 270%00'00” HASTA LLEGAR AL PUNTO (40). ========
DESDE EL PUNTO (40) SE MIDE 2,839.726 M SUR EN LÍNEA RECTA CON
AZIMUT DE 180%00'00” HASTA LLEGAR AL PUNTO (45). ========

DESDE EL PUNTO (45) SE MIDE 24,922.465 M OESTE EN LÍNEA RECTA CON

AZIMUT DE 270*%00'00” HASTA LLEGAR AL PUNTO (43). ========
DESDE EL PUNTO (43) SE MIDE 16,178.561 M NORTE EN LÍNEA RECTA CON
AZIMUT DE 360%00'00” HASTA LLEGAR AL PUNTO (35). ========
DESDE EL PUNTO (35) SE MIDE 78,094.137 M NOR OESTE EN LÍNEA RECTA
CON AZIMUT DE 307*%27'24”36 HASTA LLEGAR AL PUNTO (10) O PUNTO DE
PARTIDA (PP) CERRANDO ASÍ EL PERÍMETRO DEL LOTE. ========
DEFINICIÓN DE LAS PARCELAS====================
PARCELA 1 RODEADA POR LOS PUNTOS DE ESQUINA 1,2,5Y 4 ======
PARCELA 2 RODEADA POR LOS PUNTOS DE ESQUINA 2,3,6 Y 5======
PARCELA 3 RODEADA POR LOS PUNTOS DE ESQUINA 4,5,8 Y 7 =====

PARCELA 4 RODEADA POR LOS PUNTOS DE ESQUINA 5,6,9 Y 8=

PARCELA 5 RODEADA POR LOS PUNTOS DE ESQUINA 7,8,15,14,12 Y 13= = =
PARCELA 6 RODEADA POR LOS PUNTOS DE ESQUINA 8,9,16 Y 1l5= == ==
PARCELA 7 RODEADA POR LOS PUNTOS DE ESQUINA 10,11,17 Y 22= === =

PARCELA 8 RODEADA POR LOS PUNTOS DE ESQUINA 11,12,14,18 Y 17=

PARCELA 9 RODEADA POR LOS PUNTOS DE ESQUINA 14,15,20,19 Y 18=

PARCELA 10 RODEADA POR LOS PUNTOS DE ESQUINA 15,16,21 Y 20= == =

PARCELA 11 RODEADA POR LOS PUNTOS DE ESQUINA 17,18,19,23,26 Y 22=

PARCELA 12 RODEADA POR LOS PUNTOS DE ESQUINA 19,20,24 Y 23
PARCELA 13 RODEADA POR LOS PUNTOS DE ESQUINA 20,21,25 Y 24 ===
PARCELA 14 RODEADA POR LOS PUNTOS DE ESQUINA 23,24,28,27 Y 26 ==
PARCELA 15 RODEADA POR LOS PUNTOS DE ESQUINA 24,25,30,29 Y 28 = =
PARCELA 16 RODEADA POR LOS PUNTOS DE ESQUINA 27,28,29,31 Y 35= =
PARCELA 17 RODEADA POR LOS PUNTOS DE ESQUINA 29,30,32 Y 31 = ==
PARCELA 18 RODEADA POR LOS PUNTOS DE ESQUINA 31,32,37,36 Y 35 = =

PARCELA 19 RODEADA POR LOS PUNTOS DE ESQUINA 32,33,38 Y 37 ===

PARCELA 20 RODEADA POR LOS PUNTOS DE ESQUINA 33,34,39 Y 38 =

8"
1
1

PARCELA 21 RODEADA POR LOS PUNTOS DE ESQUINA 36,37,44 Y 43 =

PARCELA 22 RODEADA POR LOS PUNTOS DE ESQUINA 37,38,41,40,45 Y 44
PARCELA 23 RODEADA POR LOS PUNTOS DE ESQUINA 38,39,42 Y 41 ===

RELACION DE COORDENADAS DE LAS ESQUINAS DEL LOTE ========

COORDENADAS PLANAS U.T.M. COORDENADAS  GEOGRAFICAS
LONGITUD
PUNTO METROS ESTE METROS NORTE LATITUD SUR
OESTE

EST. TARAPOTO (PR) |348,644.311 |9'279,865.978 [06"30'47"310 [|76”22'07”84(

10 O (PP) 399,817.203 9'289,481.497 [06%25'37"962 75%54121%37: '
13 439,845.824 9'289,481.497 [06%25'39"808 75*32' 3832! |
1 439,845.824 9'315,101.548 [06*11'45%493 75%32'37"45£

3 475,664.996 9'315,101.548 [|06*11'46%332 75%13'11"88€ |
32 475,664.996 9'245,615.729 [06"49'29"199 75%13'12"87; |
34 514,846.352 9'245,615.729 [06*49'29"314 74%51'56"282 |
42 514,846.352 9'228,648.728 [|06"58'41"852 74*%51'56"12€ |
40 486,731.769 9'228,648.728 |06"58'41"866 75%07'12"44(

07%00'147343

45 486,731.769 9'225,809.002 RO pcs |
43 461,809.304 9'225,809.002 [|07”00'13“940 TE 20 AT
35 461,809.304 9'241,987.563 [06*51'27"086 75*20'44"39% |

RELACION DE COORDENADAS DE LAS ESQUINAS DE LAS PARCELAS

PUNTO COORDENADAS PLANAS U.T.M.

1 439,845.824 ME [|9'315,101.548 MN

2 455,664.996 ME [9'315,101.548 MN

3 475,664.996 ME |9'315,101.548 MN |
4 439,845.824 ME |9'305,101.548 MN |
5 455,664.996 ME [|9'305,101.548 MN |
6 475,664.996 ME [9'305,101.548 MN

7 439,845.824 ME |9'295,101.548 MN |
8 455,664.996 ME [9'295,101.548 MN |

9 475,664.996 M 9'295,101.548 M
10 399,817.203 M 9' 289, 481.497 M
11 420,664.996 M 9' 289,481.497 M
12 435,664.996 M 9'289,481.497 M
13 439,845.824 M 9'289,481.497 M
14 435,664.996 M 9'285,101.548 M
15 455,664.996 M 9'285,101.548 M
16 475,664.996 M 9'285,101.548 M
17 420,664.996 M 9'277,481.497 M
18 435,664.996 M 9'277,481.497 M
HO] 435,664.996 M 9'275,101.548 M
20 455,664.996 M 9'275,101.548 M
21 475,664.996 M 9'275,101.548 M
22 420,664.996 M 9'273,509.402 M
23 435,664.996 M 9'265,101.548 M
24 455,664.996 M 9'265,101.548 M
25 475,664.996 M 9'265,101.548 M
26 435,664.996 M 9'262,017.470 M
2 444,692.097 M 9'255,101.548 M
28 455,664.996 M 9'255,101.548 M
29 461,809.304 M 9'255,101.548 M
30 475,664.996 M 9/255,101.548 M
31 461,809.304 M 9'245,615.729 M
32 475,664.996 M 9'245,615.729 M
33 495,664.996 M 9'245,615.729 M
34 514,846.352 M 9'245,615.729 M
35 461,809.304 M 9'241,987.563 M
36 461,809.304 M 9'235,615.729 M
37 475,664.996 M 9/235,615.729 M

38 495,664.996 M 9'235,615.729
39 514,846.352 M 9'235,615.729
40 486,731.769 M 9'228,648.728
41 495,664.996 M 9'228,648.728
42 514,846.352 M 9'228,648.728
43 461,809.304 M 9'225,809.002
44 475,664.996 M 9/225,809.002
45 486,731.769 M 9'225,809.002

EXTENSIÓN (ÁREA P

OR PARCELAS)

PARCELA | AREA

1 15,819.172 HA
2 20,000,000 HA
E 15,819,172 HA
4 20,000.000 HA
5 17,650.353 HA
6 20,000.000 HA
il 16,649.146 HA
8 18,000.000 HA
9 20,000.000 HA
10 20,000.000 HA
11 14,577.091 HA
12 20,000.000 HA
13 20,000.000 HA
14 16,878.463 HA
15 20,000.000 HA
16 11,223.739 HA
17 13,143.259 HA
18 13,855.692 HA

19 20,000.000 HA

20 19,181.356 HA
21 13,587.899 HA
22 17,076.662 HA
13,363.653
23
HA

TOTAL =|396,825.657 HA

09 PARCELAS REGULARES DE 20,000.000 HA
180,000.000 HA
c/u =

02 PARCELAS REGULARES DE 15,819.172 HA
31,638.344 HA
c/u =

12 PARCELAS IRREGULARES DE ÁREAS
185,187.313 HA

DIVERSAS

396,825.657 HA
TOTAL 23 PARCELAS

nl

LAS COORDENADAS, DISTANCIAS, ÁREAS Y AZIMUTS MENCIONADOS EN ESTE
ANEXO SE REFIEREN AL SISTEMA DE PROYECCIÓN UNIVERSAL TRANSVERSAL
MERCATOR (U.T.M.), ESFEROIDE INTERNACIONAL, ZONA 18 (MERIDIANO

CENTRAL 75*00'00”).

REFERIDO AL DATUM GEODÉSICO MUNDIAL WGS 84. ==========
EN CASO DE DISCREPANCIA DE LAS COORDENADAS U.T.M. CON LAS

COORDENADAS GEOGRÁFICAS O CON LAS DISTANCIAS, ÁREAS Y AZIMUTS, LAS

COORDENADAS U.T.M. SERÁN CONSIDERADAS CORRECTAS.= == ======

_ARLA DA CONTRATO OR LICENCIA
PARA EXPLOBACION Y EXPLOTACION DS
HIDROCARBUROS ENTAZ PERUPETRO MA,

Y
EYDROGARBDH EXPLORATION PLE,
reno

UCLA DE

ANEXO "C- l."===========================
CARTA FIANZA PARA EL PRIMER PERIODO DEL PROGRAMA MÍNIMO DE TRABAJO

CARTA FIANZA N“= =======================

SEÑORES= ========================-=

PERUPETRO S.A.==========================
CIUDAD. ===========================

DE NUESTRA CONSIDERACIÓN:
POR LA PRESENTE, NOSOTROS.... (ENTIDAD DEL SISTEMA FINANCIERO)...
NOS CONSTITUIMOS EN FIADORES SOLIDARIOS DE HYDROCARBON EXPLORATION
PLC, SUCURSAL DEL PERÚ, EN ADELANTE LLAMADO EL CONTRATISTA, ANTE
PERUPETRO S.A., EN ADELANTE LLAMADA PERUPETRO, POR EL IMPORTE DE

SETENTA Y DOS MIL Y 00/100 DÓLARES (US$ 72,000.00) A FIN DE
GARANTIZAR EL FIEL CUMPLIMIENTO DE LAS OBLIGACIONES DEL
CONTRATISTA BAJO EL PROGRAMA MÍNIMO DE TRABAJO DEL PRIMER
PERÍODO DE LA FASE DE EXPLORACIÓN, CONTENIDAS EN LA CLÁUSULA
CUARTA DEL CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN
DE HIDROCARBUROS EN EL LOTE 183, SUSCRITO CON PERUPETRO (EN
ADELANTE LLAMADO CONTRATO) .= == ===============
LA OBLIGACIÓN QUE ASUME ....(ENTIDAD DEL SISTEMA FINANCIERO)
bo0oDo BAJO LA PRESENTE FIANZA SE LIMITA A PAGAR A PERUPETRO LA
SUMA DE SETENTA Y DOS MIL Y 00/100 DÓLARES (US$ 72,000.00)
REQUERIDA EN SU SOLICITUD DE PAGO.= == ============
1. ESTA FIANZA ES SOLIDARIA, SIN BENEFICIO DE EXCUSIÓN,
IRREVOCABLE, INCONDICIONAL Y DE REALIZACIÓN AUTOMÁTICA, PAGADERA A
LA PRESENTACIÓN DENTRO DEL PLAZO DE VIGENCIA DE LA MISMA, DE UNA
CARTA NOTARIAL DIRIGIDA POR PERUPETRO A .... (ENTIDAD DEL SISTEMA
FINANCIERO) .... SOLICITANDO EL PAGO DE SETENTA Y pos MIL Y 00/100
DÓLARES (US$ 72,000.00), DECLARANDO QUE EL CONTRATISTA NO HA
CUMPLIDO CON TODO O PARTE DE LA OBLIGACIÓN ANTES REFERIDA Y
ACOMPAÑANDO A DICHA CARTA, COMO ÚNICO RECAUDO Y JUSTIFICACIÓN, UNA
COPIA CERTIFICADA DE LA CARTA NOTARIAL DIRIGIDA POR PERUPETRO AL
CONTRATISTA EXIGIÉNDOLE EL CUMPLIMIENTO DE LA OBLIGACIÓN ANTES
REFERIDA Y NOTIFICÁNDOLE SU INTENCIÓN DE HACER EFECTIVA LA
FIANZA; DICHA CARTA NOTARIAL DE PERUPETRO AL CONTRATISTA DEBERÁ
HABER SIDO ENTREGADA A ÉSTE POR LO MENOS VEINTE (20) DÍAS
CALENDARIO ANTES DE LA FECHA EN QUE PERUPETRO PRESENTE LA
RECLAMACIÓN DE PAGO A .... (ENTIDAD DEL SISTEMA FINANCIERO).....

2. LA PRESENTE FIANZA EXPIRARÁ A MÁS TARDAR EL ..... A MENOS QUE
CON ANTERIORIDAD A ESA FECHA  ... (ENTIDAD DEL SISTEMA
FINANCIERO)... RECIBA UNA CARTA DE  PERUPETRO LIBERANDO A
«. «+. (ENTIDAD DEL SISTEMA FINANCIERO).... Y AL CONTRATISTA DE TODA

RESPONSABILIDAD BAJO LA PRESENTE FIANZA, EN CUYO CASO LA PRESENTE

rgula Cave

es A, Mu

3. TODA DEMORA POR NUESTRA PARTE PARA HONRAR LA PRESENTE FIANZA A
FAVOR DE USTEDES, DEVENGARÁ UN INTERÉS EQUIVALENTE A LA TASA
ACTIVA EN MONEDA EXTRANJERA (TAMEX) DE LAS INSTITUCIONES DEL
SISTEMA FINANCIERO QUE PUBLICA LA SUPERINTENDENCIA DE BANCA Y
SEGUROS APLICABLE DURANTE EL PERÍODO DE RETRASO O LA TASA QUE LA
SUSTITUYA. LOS INTERESES SERÁN CALCULADOS A PARTIR DE LA FECHA DE
LA RECEPCIÓN DE LA CARTA NOTARIAL DIRIGIDA POR PERUPETRO A

(ENTIDAD DEL SISTEMA FINANCIERO)...================

ATENTAMENTE,

(ENTIDAD DEL SISTEMA FINANCIERO)= == ==============
ANEXO" "C- 3,"===========================

CARTA FIANZA PARA EL TERCER PERIODO DEL PROGRAMA MÍNIMO DE TRABAJO

CARTA FIANZA N*

CIUDAD. === ========================

DE NUESTRA CONSIDERACIÓN := == ================
POR LA PRESENTE, NOSOTROS.... (ENTIDAD DEL SISTEMA FINANCIERO)...
NOS CONSTITUIMOS EN FIADORES SOLIDARIOS DE HYDROCARBON EXPLORATION
PLC, SUCURSAL DEL PERÚ, EN ADELANTE LLAMADO EL CONTRATISTA, ANTE
PERUPETRO S.A., EN ADELANTE LLAMADA PERUPETRO, POR EL IMPORTE DE
SEISCIENTOS DOCE MIL Y 00/100 DÓLARES (US$ 612,000.00) A FIN DE
GARANTIZAR EL FIEL CUMPLIMIENTO DE LAS OBLIGACIONES DEL
CONTRATISTA BAJO EL PROGRAMA MÍNIMO DE TRABAJO DEL TERCER PERÍODO
DE LA FASE DE EXPLORACIÓN, CONTENIDAS EN LA CLÁUSULA CUARTA DEL
CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE

HIDROCARBUROS EN EL LOTE 183, SUSCRITO CON PERUPETRO (EN ADELANTE

LLAMADO CONTRATO).

LA OBLIGACIÓN QUE ASUME ....(ENTIDAD DEL SISTEMA FINANCIERO)
no... BAJO LA PRESENTE FIANZA SE LIMITA A PAGAR A PERUPETRO LA
SUMA DE SEISCIENTOS DOCE MIL Y 00/100 DÓLARES (US$ 612,000.00)
REQUERIDA EN SU SOLICITUD DE PAG0.===============
1. ESTA FIANZA ES SOLIDARIA, SIN BENEFICIO DE EXCUSIÓN,
IRREVOCABLE, INCONDICIONAL Y DE REALIZACIÓN AUTOMÁTICA, PAGADERA A
LA PRESENTACIÓN DENTRO DEL PLAZO DE VIGENCIA DE LA MISMA, DE UNA
CARTA NOTARIAL DIRIGIDA POR PERUPETRO A .... (ENTIDAD DEL SISTEMA
FINANCIERO) .... SOLICITANDO EL PAGO DE SEISCIENTOS DOCE MIL Y
00/100 DÓLARES (US$ 612,000.00), DECLARANDO QUE EL CONTRATISTA NO
HA CUMPLIDO CON TODO O PARTE DE LA OBLIGACIÓN ANTES REFERIDA Y
ACOMPAÑANDO A DICHA CARTA, COMO ÚNICO RECAUDO Y JUSTIFICACIÓN, UNA
COPIA CERTIFICADA DE LA CARTA NOTARIAL DIRIGIDA POR PERUPETRO AL
CONTRATISTA EXIGIÉNDOLE EL CUMPLIMIENTO DE LA OBLIGACIÓN ANTES
REFERIDA Y NOTIFICÁNDOLE SU INTENCIÓN DE HACER EFECTIVA LA
FIANZA; DICHA CARTA NOTARIAL DE PERUPETRO AL CONTRATISTA DEBERÁ
HABER SIDO ENTREGADA A ÉSTE POR LO MENOS VEINTE (20) DÍAS
CALENDARIO ANTES DE LA FECHA EN QUE PERUPETRO PRESENTE LA
RECLAMACIÓN DE PAGO A ....(ENTIDAD DEL SISTEMA FINANCIERO) .....

2. LA PRESENTE FIANZA EXPIRARÁ A MÁS TARDAR EL ..... A MENOS QUE
CON ANTERIORIDAD A ESA FECHA  ... (ENTIDAD DEL SISTEMA
FINANCIERO)... RECIBA UNA CARTA DE PERUPETRO LIBERANDO A
«+... (ENTIDAD DEL SISTEMA FINANCIERO).... Y AL CONTRATISTA DE TODA
RESPONSABILIDAD BAJO LA PRESENTE FIANZA, EN CUYO CASO LA PRESENTE
FIANZA SERÁ CANCELADA EN LA FECHA DE RECEPCIÓN DE LA MENCIONADA
CARTA DE PERUPETRO. ========2===============
3. TODA DEMORA POR NUESTRA PARTE PARA HONRAR LA PRESENTE FIANZA A
FAVOR DE USTEDES, DEVENGARÁ UN INTERÉS EQUIVALENTE A LA TASA
ACTIVA EN MONEDA EXTRANJERA (TAMEX) DE LAS INSTITUCIONES DEL

SISTEMA FINANCIERO QUE PUBLICA LA SUPERINTENDENCIA DE BANCA Y

li
|
|
|
|
|
|
|
j
|
SEGUROS APLICABLE DURANTE EL PERÍODO DE RETRASO O LA TASA QUE LA
SUSTITUYA. LOS INTERESES SERÁN CALCULADOS A PARTIR DE LA FECHA DE
LA RECEPCIÓN DE LA CARTA NOTARIAL DIRIGIDA POR PERUPETRO A

(ENTIDAD DEL SISTEMA FINANCIERO)... ==============

ATENTAMENTE, = =========================

CARTA FIANZA PARA EL CUARTO PERIODO DEL PROGRAMA MÍNIMO DE TRABAJO

CARTA FIANZA N'==========================

POR LA PRESENTE, NOSOTROS.... (ENTIDAD DEL SISTEMA FINANCIERO)...

NOS CONSTITUIMOS EN FIADORES SOLIDARIOS DE HYDROCARBON EXPLORATION
PLC, SUCURSAL DEL PERÚ, EN ADELANTE LLAMADO EL CONTRATISTA, ANTE
PERUPETRO S.A., EN ADELANTE LLAMADA PERUPETRO, POR EL IMPORTE DE
SEISCIENTOS DOCE MIL Y 00/100 DÓLARES (US$ 612,000.00) A FIN DE
GARANTIZAR EL FIEL CUMPLIMIENTO DE LAS OBLIGACIONES DEL
CONTRATISTA BAJO EL PROGRAMA MÍNIMO DE TRABAJO DEL CUARTO PERÍODO
DE LA FASE DE EXPLORACIÓN, CONTENIDAS EN LA CLÁUSULA CUARTA DEL
CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE

HIDROCARBUROS EN EL LOTE 183, SUSCRITO CON PERUPETRO (EN ADELANTE

LLAMADO CONTRATO) .= =
LA OBLIGACIÓN QUE ASUME ....(ENTIDAD DEL SISTEMA FINANCIERO)
Ocd0oo BAJO LA PRESENTE FIANZA SE LIMITA A PAGAR A PERUPETRO LA
SUMA DE SEISCIENTOS DOCE MIL Y 00/100 DÓLARES (US$ 612,000.00)

REQUERIDA EN SU SOLICITUD DE PAGO.================

1. ESTA FIANZA ES SOLIDARIA, SIN BENEFICIO DE EXCUSIÓN,
IRREVOCABLE, INCONDICIONAL Y DE REALIZACIÓN AUTOMÁTICA, PAGADERA A
LA PRESENTACIÓN DENTRO DEL PLAZO DE VIGENCIA DE LA MISMA, DE UNA
CARTA NOTARIAL DIRIGIDA POR PERUPETRO A .... (ENTIDAD DEL SISTEMA
FINANCIERO) .... SOLICITANDO EL PAGO DE SEISCIENTOS DOCE MIL Y
00/100 DÓLARES (US$ 612,000.00), DECLARANDO QUE EL CONTRATISTA NO
HA CUMPLIDO CON TODO O PARTE DE LA OBLIGACIÓN ANTES REFERIDA Y
ACOMPAÑANDO A DICHA CARTA, COMO ÚNICO RECAUDO Y JUSTIFICACIÓN, UNA
COPIA CERTIFICADA DE LA CARTA NOTARIAL DIRIGIDA POR PERUPETRO AL
CONTRATISTA EXIGIÉNDOLE EL CUMPLIMIENTO DE LA OBLIGACIÓN ANTES
REFERIDA Y NOTIFICÁNDOLE SU INTENCIÓN DE HACER EFECTIVA LA
FIANZA; DICHA CARTA NOTARIAL DE PERUPETRO AL CONTRATISTA DEBERÁ
HABER SIDO ENTREGADA A ÉSTE POR LO MENOS VEINTE (20) DÍAS
CALENDARIO ANTES DE LA FECHA EN QUE PERUPETRO PRESENTE LA
RECLAMACIÓN DE PAGO A ....(ENTIDAD DEL SISTEMA FINANCIERO) .....
2. LA PRESENTE FIANZA EXPIRARÁ A MÁS TARDAR EL ..... A MENOS QUE
CON ANTERIORIDAD A ESA FECHA... (ENTIDAD DEL SISTEMA
FINANCIERO)... RECIBA UNA CARTA DE  PERUPETRO LIBERANDO A
« «++. (ENTIDAD DEL SISTEMA FINANCIERO).... Y AL CONTRATISTA DE TODA
RESPONSABILIDAD BAJO LA PRESENTE FIANZA, EN CUYO CASO LA PRESENTE
FIANZA SERÁ CANCELADA EN LA FECHA DE RECEPCIÓN DE LA MENCIONADA
CARTA DE PERUPETRO.= === === === ==============
3. TODA DEMORA POR NUESTRA PARTE PARA HONRAR LA PRESENTE FIANZA A
FAVOR DE USTEDES, DEVENGARÁ UN INTERÉS EQUIVALENTE A LA TASA
ACTIVA EN MONEDA EXTRANJERA (TAMEX) DE LAS INSTITUCIONES DEL
SISTEMA FINANCIERO QUE PUBLICA LA SUPERINTENDENCIA DE BANCA Y
SEGUROS APLICABLE DURANTE EL PERÍODO DE RETRASO O LA TASA QUE LA
SUSTITUYA. LOS INTERESES SERÁN CALCULADOS A PARTIR DE LA FECHA DE
LA RECEPCIÓN DE LA CARTA NOTARIAL DIRIGIDA POR PERUPETRO A

(ENTIDAD DEL SISTEMA FINANCIERO)...

CARTA FIANZA PARA EL QUINTO PERIODO DEL PROGRAMA MÍNIMO DE TRABAJO

CARTA FIANZA N%= == =====================

PERUPETRO S.A. ========================
CIUDAD. === ========================
DE NUESTRA CONSIDERACIÓN: ==================
POR LA PRESENTE, NOSOTROS.... (ENTIDAD DEL SISTEMA FINANCIERO)...
NOS CONSTITUIMOS EN FIADORES SOLIDARIOS DE HYDROCARBON EXPLORATION
PLC, SUCURSAL DEL PERÚ, EN ADELANTE LLAMADO EL CONTRATISTA, ANTE
PERUPETRO S.A., EN ADELANTE LLAMADA PERUPETRO, POR EL IMPORTE DE
SEISCIENTOS DOCE MIL Y 00/100 DÓLARES (US$ 612,000.00) A FIN DE
GARANTIZAR EL FIEL CUMPLIMIENTO DE LAS OBLIGACIONES DEL
CONTRATISTA BAJO EL PROGRAMA MÍNIMO DE TRABAJO DEL QUINTO PERÍODO
DE LA FASE DE EXPLORACIÓN, CONTENIDAS EN LA CLÁUSULA CUARTA DEL
CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE
HIDROCARBUROS EN EL LOTE 183, SUSCRITO CON PERUPETRO (EN ADELANTE
LLAMADO CONTRATO). === =====================
LA OBLIGACIÓN QUE ASUME ....(ENTIDAD DEL SISTEMA FINANCIERO)
A BAJO LA PRESENTE FIANZA SE LIMITA A PAGAR A PERUPETRO LA
SUMA DE SEISCIENTOS DOCE MIL Y 00/100 DÓLARES (US$ 612,000.00)
REQUERIDA EN SU SOLICITUD DE PAGO.================
l. ESTA FIANZA ES SOLIDARIA, SIN BENEFICIO DE EXCUSIÓN,
IRREVOCABLE, INCONDICIONAL Y DE REALIZACIÓN AUTOMÁTICA, PAGADERA A

LA PRESENTACIÓN DENTRO DEL PLAZO DE VIGENCIA DE LA MISMA, DE UNA

CARTA NOTARIAL DIRIGIDA POR PERUPETRO A .... (ENTIDAD DEL SISTEMA
FINANCIERO).... SOLICITANDO EL PAGO DE SEISCIENTOS DOCE MIL Y
00/100 DÓLARES (US$ 612,000.00), DECLARANDO QUE EL CONTRATISTA NO
HA CUMPLIDO CON TODO O PARTE DE LA OBLIGACIÓN ANTES REFERIDA Y
ACOMPAÑANDO A DICHA CARTA, COMO ÚNICO RECAUDO Y JUSTIFICACIÓN, UNA
COPIA CERTIFICADA DE LA CARTA NOTARIAL DIRIGIDA POR PERUPETRO AL
CONTRATISTA EXIGIÉNDOLE EL CUMPLIMIENTO DE LA OBLIGACIÓN ANTES
REFERIDA Y NOTIFICÁNDOLE SU INTENCIÓN DE HACER EFECTIVA LA
FIANZA; DICHA CARTA NOTARIAL DE PERUPETRO AL CONTRATISTA DEBERÁ
HABER SIDO ENTREGADA A ÉSTE POR LO MENOS VEINTE (20) DÍAS
CALENDARIO ANTES DE LA FECHA EN' QUE PERUPETRO PRESENTE LA
RECLAMACIÓN DE PAGO A ....(ENTIDAD DEL SISTEMA FINANCIERO).....
2. LA PRESENTE FIANZA EXPIRARÁ A MÁS TARDAR EL ..... A MENOS QUE
CON ANTERIORIDAD A ESA FECHA  ... (ENTIDAD DEL SISTEMA
FINANCIERO)... RECIBA UNA CARTA DE  PERUPETRO LIBERANDO A
«+... (ENTIDAD DEL SISTEMA FINANCIERO).... Y AL CONTRATISTA DE TODA
RESPONSABILIDAD BAJO LA PRESENTE FIANZA, EN CUYO CASO LA PRESENTE
FIANZA SERÁ CANCELADA EN LA FECHA DE RECEPCIÓN DE LA MENCIONADA
CARTA DE PERUPETRO.= =======================
3. TODA DEMORA POR NUESTRA PARTE PARA HONRAR LA PRESENTE FIANZA A
FAVOR DE USTEDES, DEVENGARÁ UN INTERÉS EQUIVALENTE A LA TASA
ACTIVA EN MONEDA EXTRANJERA (TAMEX) DE LAS INSTITUCIONES DEL
SISTEMA FINANCIERO QUE PUBLICA LA SUPERINTENDENCIA DE BANCA Y
SEGUROS APLICABLE DURANTE EL PERÍODO DE RETRASO O LA TASA QUE LA
SUSTITUYA. LOS INTERESES SERÁN CALCULADOS A PARTIR DE LA FECHA DE
LA RECEPCIÓN DE LA CARTA NOTARIAL DIRIGIDA POR PERUPETRO A
(ENTIDAD DEL SISTEMA FINANCIERO)...================

ATENTAMENTE, === ========================

3%
¡due

ute E

¿A seg

ANEXO "D

GARANTÍA CORPORATIVA= =

SEÑORES==============================

PERUPETRO S.A.= = =

AV. LUIS ALDANA 320======================

POR EL PRESENTE DOCUMENTO HYDROCARBON EXPLORATION PLC, DE
CONFORMIDAD CON EL ACÁPITE 3.11 DEL CONTRATO DE LICENCIA PARA LA
EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS EN EL LOTE 183 A SER
SUSCRITO POR PERUPETRO S.A. ("PERUPETRO") Y  HYDROCARBON
EXPLORATION PLC, SUCURSAL DEL PERÚ, GARANTIZA SOLIDARIAMENTE ANTE
PERUPETRO EL CUMPLIMIENTO POR HYDROCARBON EXPLORATION PLC,
SUCURSAL DEL PERÚ, DE TODAS LAS OBLIGACIONES QUE ÉSTA ASUMA EN EL
PROGRAMA MÍNIMO DE TRABAJO DESCRITO EN EL ACÁPITE 4.6 DEL
CONTRATO, ASÍ COMO LA EJECUCIÓN POR HYDROCARBON EXPLORATION PLC,
SUCURSAL DEL PERÚ, DE CADA UNO DE LOS PROGRAMAS ANUALES DE
EXPLOTACIÓN, TAL COMO PUEDAN SER REAJUSTADOS O CAMBIADOS, QUE ÉSTA
PRESENTE A PERUPETRO EN CUMPLIMIENTO DEL ACÁPITE 5.3 DEL CONTRATO.
ESTA GARANTÍA SUBSISTIRÁ MIENTRAS SEAN EXIGIBLES LAS OBLIGACIONES
DE HYDROCARBON EXPLORATION PLC, SUCURSAL DEL PERÚ, DERIVADAS DEL
CONTRATO. PARA LOS EFECTOS DE ESTA GARANTÍA HYDROCARBON
EXPLORATION PLC, SE SOMETE A LAS LEYES DE LA REPÚBLICA DEL PERÚ,
RENUNCIA EXPRESAMENTE A TODA RECLAMACIÓN DIPLOMÁTICA Y SE SOMETE
AL PROCEDIMIENTO ARBITRAL PARA SOLUCIÓN DE CONTROVERSIAS

ESTABLECIDO EN LA CLÁUSULA VIGÉSIMO PRIMERA DEL CONTRATO.= == ==

ATENTAMENTE, = == ======================

(PERSONA LEGALMENTE AUTORIZADA)==================
ANEXO "E'=============================
PROCEDIMIENTO CONTABLE= =====================
de DISPOSICIONES GENERALES= === ===============
1.1 PROPÓSITOS =========================
EL PROPÓSITO DEL PRESENTE ANEXO ES EL DE ESTABLECER NORMAS Y
PROCEDIMIENTOS DE CONTABILIDAD QUE PERMITAN DETERMINAR LOS
INGRESOS, INVERSIONES, GASTOS Y COSTOS OPERATIVOS DEL CONTRATISTA
PARA EFECTOS DEL CÁLCULO DEL FACTOR R A QUE SE REFIERE LA CLÁUSULA

OCTAVA DEL CONTRATO.= == === ====*=============

1.2 ' DEFINICIONES= == ===
LOS TÉRMINOS UTILIZADOS EN EL PRESENTE ANEXO QUE HAN SIDO
DEFINIDOS EN LA CLÁUSULA PRIMERA DEL CONTRATO, TENDRÁN EL
SIGNIFICADO QUE SE LES OTORGA EN DICHA CLÁUSULA. LOS TÉRMINOS
CONTABLES INCLUIDOS EN EL PRESENTE ANEXO, TENDRÁN EL SIGNIFICADO
QUE LES OTORGAN LAS NORMAS Y PRÁCTICAS CONTABLES ACEPTADAS EN EL
PERÚ Y EN LA INDUSTRIA PETROLERA INTERNACIONAL.==========
MS NORMAS DE CONTABILIDAD === >... nana
A) EL CONTRATISTA LLEVARÁ SU CONTABILIDAD DE CONFORMIDAD CON LAS
NORMAS LEGALES VIGENTES, CON LOS PRINCIPIOS Y PRÁCTICAS CONTABLES
ESTABLECIDOS Y ACEPTADOS EN EL PERÚ Y EN LA INDUSTRIA PETROLERA

INTERNACIONAL, Y DE ACUERDO CON LO DISPUESTO EN EL PRESENTE

PROCEDIMIENTO CONTABLE.
B) EL "MANUAL DE PROCEDIMIENTOS CONTABLES" AL QUE SE REFIERE EL
ACÁPITE 18.1 DEL CONTRATO, DEBERÁ CONSIDERAR LAS ESTIPULACIONES
CONTENIDAS EN EL PRESENTE ANEXO.= == ==============
2. REGISTROS CONTABLES, INSPECCIÓN Y AJUSTES= =========
2.1 SISTEMAS DE CUENTAS= ====================
PARA EFECTOS DE LA DETERMINACIÓN DEL FACTOR R, EL CONTRATISTA

LLEVARÁ UN SISTEMA ESPECIAL DE CUENTAS PARA REGISTRAR EN ELLAS, EN

DÓLARES, LOS INGRESOS PERCIBIDOS Y EGRESOS EFECTUADOS, CON
RELACIÓN A LAS OPERACIONES DEL CONTRATO. ESTE SISTEMA CONSTARÁ DE

DOS CUENTAS PRINCIPALES; LA CUENTA DE INGRESOS DEL FACTOR R, Y LA

CUENTA DE EGRESOS DEL FACTOR R.===============
2.2 TIPO DE CAMBIO=======================-=
LAS TRANSACCIONES EFECTUADAS EN MONEDA NACIONAL, SERÁN REGISTRADAS
AL TIPO DE CAMBIO VENTA VIGENTE EN EL DÍA EN QUE SE EFECTUÓ EL
DESEMBOLSO O SE PERCIBIÓ EL INGRESO. LAS TRANSACCIONES EFECTUADAS
EN DÓLARES Y LA VALORIZACIÓN DE LA PRODUCCIÓN, SE REGISTRARÁN DE
CONFORMIDAD CON LO ESTIPULADO EN EL PUNTO 3.3 DEL PRESENTE ANEXO.
2.3 DOCUMENTACIÓN DE SUSTENTO= ===============-=
EL CONTRATISTA MANTENDRÁ EN SUS ARCHIVOS LA DOCUMENTACIÓN ORIGINAL
DE SUSTENTO DE LOS CARGOS EFECTUADOS A LAS CUENTAS DEL FACTOR R.=
2.4 ESTADO DE CUENTAS DEL FACTOR R==============
EL CONTRATISTA PRESENTARÁ A PERUPETRO, DENTRO DE LOS TREINTA (30)
DÍAS SIGUIENTES A LA FECHA DE DECLARACIÓN DE DESCUBRIMIENTO
COMERCIAL DE HIDROCARBUROS, UN ESTADO MES A MES DE LAS CUENTAS DE
INGRESOS Y EGRESOS DEL FACTOR R CORRESPONDIENTE AL PERÍODO
TRANSCURRIDO ENTRE LA FECHA DE SUSCRIPCIÓN Y EL SEMESTRE ANTERIOR
A LA FECHA DE DECLARACIÓN DE DESCUBRIMIENTO COMERCIAL DE
HIDROCARBUROS, ENTENDIÉNDOSE PARA TODO EFECTO EN ESTE ACÁPITE, UN
SEMESTRE DE ENERO A JUNIO Y EL OTRO DE JULIO A DICIEMBRE.== ===
EN ADELANTE, EL CONTRATISTA PRESENTARÁ A PERUPETRO, DENTRO DE LOS
QUINCE (15) DÍAS SIGUIENTES A LA TERMINACIÓN DEL MES DE ENERO Y
JULIO DE CADA AÑO CALENDARIO, UN ESTADO MES A MES DE LAS CUENTAS
DE INGRESOS Y EGRESOS DEL FACTOR R CORRESPONDIENTE AL SEMESTRE
ANTERIOR. == ========================
A) ESTADO DE LA CUENTA DE INGRESOS DEL FACTOR R ========
EL ESTADO MES A MES DE LA CUENTA DE INGRESOS INCLUYE LA

VALORIZACIÓN DE LA PRODUCCIÓN FISCALIZADA CORRESPONDIENTE AL
SEMESTRE REPORTADO. ASIMISMO, CONTENDRÁ EN FORMA DETALLADA, Y
CLASIFICADAS POR NATURALEZA, TODAS LAS TRANSACCIONES POR LAS QUE
EL CONTRATISTA HA PERCIBIDO INGRESOS, INCLUYENDO LA FECHA EN QUE
ÉSTE SE PERCIBIÓ EFECTIVAMENTE, ASÍ COMO UNA DESCRIPCIÓN CORTA DE
LA TRANSACCIÓN, NÚMERO DEL COMPROBANTE CONTABLE, MONTO EN DÓLARES,
O EN MONEDA NACIONAL Y EN DÓLARES SI EL INGRESO SE PERCIBIÓ EN

MONEDA NACIONAL, Y EL TIPO DE CAMBIO CORRESPONDIENTE. =====

B) ESTADO DE LA CUENTA DE EGRESOS DEL FACTOR R a
EL ESTADO MES A MES DE LA CUENTA DE EGRESOS CONTENDRÁ EN FORMA
DETALLADA Y CLASIFICADAS POR NATURALEZA, TODAS LAS TRANSACCIONES
POR LAS QUE EL CONTRATISTA HA EFECTUADO DESEMBOLSOS, INCLUYENDO LA
FECHA EN QUE ÉSTE SE REALIZÓ EFECTIVAMENTE, ASÍ COMO UNA
DESCRIPCIÓN CORTA DE LA TRANSACCIÓN, NÚMERO DEL COMPROBANTE
CONTABLE, MONTO EN DÓLARES, O EN MONEDA NACIONAL Y EN DÓLARES SI

EL DESEMBOLSO SE REALIZÓ EN MONEDA NACIONAL, INDICANDO EL TIPO DE

CAMBIO CORRESPONDIENTE.
2.5 INSPECCIÓN CONTABLE Y AJUSTES================
A) LOS LIBROS DE CONTABILIDAD Y LA DOCUMENTACIÓN ORIGINAL DE
SUSTENTO DE LAS TRANSACCIONES INCLUIDAS EN CADA ESTADO DE CUENTA
SERÁN PUESTOS A DISPOSICIÓN, EN HORAS DE OFICINA, DE LOS
REPRESENTANTES AUTORIZADOS DE PERUPETRO PARA SU INSPECCIÓN, CUANDO
ÉSTOS LO REQUIERAN. ========================
LA INSPECCIÓN DE LOS LIBROS DE CONTABILIDAD Y DE LA DOCUMENTACIÓN
DE SUSTENTO, SE REALIZARÁ DE CONFORMIDAD CON LAS NORMAS DE
AUDITORÍA GENERALMENTE ACEPTADAS, INCLUYENDO PROCEDIMIENTOS DE
MUESTREO, CUANDO EL CASO LO REQUIERA. = === ========= =
B) LOS ESTADOS DE CUENTAS DEL FACTOR R SE CONSIDERARÁN
ACEPTADOS, SI PERUPETRO NO LOS OBJETARA, POR ESCRITO, EN EL PLAZO
MÁXIMO DE VEINTICUATRO (24) MESES COMPUTADOS A PARTIR DE LA FECHA

DE SU PRESENTACIÓN A PERUPETRO.= ===============

|
da Casero

y A. Murga

EL CONTRATISTA DEBERÁ RESPONDER DOCUMENTADAMENTE LAS OBSERVACIONES
FORMULADAS POR PERUPETRO DENTRO DE LOS TRES (3) MESES SIGUIENTES A
LA RECEPCIÓN DE LA COMUNICACIÓN CON LA QUE PERUPETRO FORMULÓ LAS
OBSERVACIONES. SI EL CONTRATISTA NO CUMPLIERA CON EL PLAZO ANTES
REFERIDO, LAS OBSERVACIONES DE PERUPETRO SE TENDRÁN POR ACEPTADAS.
Cc) TODA DISCREPANCIA DERIVADA DE UNA INSPECCIÓN CONTABLE DEBERÁ
SER RESUELTA POR LAS PARTES EN EL PLAZO MÁXIMO DE TRES (3) MESES,
COMPUTADOS A PARTIR DE LA FECHA EN QUE PERUPETRO RECIBIÓ LA
RESPUESTA DEL CONTRATISTA. VENCIDO EL REFERIDO PLAZO, LA
DISCREPANCIA SERÁ PUESTA A CONSIDERACIÓN DEL COMITÉ DE
SUPERVISIÓN, PARA QUE PROCEDA SEGÚN LO ESTIPULADO EN EL ACÁPITE
7.4 DEL CONTRATO. DE PERSISTIR LA DISCREPANCIA LAS PARTES PODRÁN
ACORDAR QUE DICHA DISCREPANCIA SEA REVISADA POR UNA FIRMA DE
AUDITORÍA EXTERNA PREVIAMENTE ACEPTADA POR PERUPETRO, O QUE SE
PROCEDA DE CONFORMIDAD CON LO ESTIPULADO EN EL ACÁPITE 21.3 DEL
CONTRATO. EL FALLO ARBITRAL O EL DICTAMEN DE LOS AUDITORES

EXTERNOS, SERÁN CONSIDERADOS COMO DEFINITIVOS.==========

D) SI COMO RESULTADO DE LA INSPECCIÓN CONTABLE SE ESTABLECIERA
QUE EN UN DETERMINADO PERÍODO DEBIÓ APLICARSE UN FACTOR R DISTINTO
AL QUE SE APLICÓ, SE PROCEDERÁ A REALIZAR LOS AJUSTES
CORRESPONDIENTES. TODO AJUSTE DEVENGARÁ INTERESES DE ACUERDO A LO
ESTABLECIDO EN EL ACÁPITE 8.5 DEL CONTRATO.===========

3. INGRESOS Y EGRESOS EN LAS CUENTAS DEL FACTOR R=======

3.1 INGRESOS

SE RECONOCERÁN COMO INGRESOS Y SE REGISTRARÁN EN LA CUENTA DE
INGRESOS DEL FACTOR R, LOS SIGUIENTES:============-=
A) LA VALORIZACIÓN DE LA PRODUCCIÓN FISCALIZADA DE
HIDROCARBUROS, SEGÚN LO ESTIPULADO EN LA CLÁUSULA OCTAVA DEL

CONTRATO. === =======================
B) ENAJENACIÓN DE ACTIVOS QUE FUERON ADQUIRIDOS POR EL
o os ol o a oo o
REGISTRADO EN LA CUENTA DE EGRESOS DEL FACTOR R. ========
c) SERVICIOS PRESTADOS A TERCEROS EN LOS QUE PARTICIPA PERSONAL
CUYAS REMUNERACIONES Y BENEFICIOS SON REGISTRADOS A LA CUENTA DE
EGRESOS DEL FACTOR R, Y/O EN LOS QUE SE UTILIZA BIENES CUYO COSTO
DE ADQUISICIÓN HA SIDO REGISTRADO EN LA CUENTA DE EGRESOS DEL
FACTOR Re=s============================
D) ALQUILER DE BIENES DE PROPIEDAD DEL CONTRATISTA CUYO COSTO DE
ADQUISICIÓN FUE REGISTRADO EN LA CUENTA DE EGRESOS DEL FACTOR R, O

SUBARRIENDO DE BIENES CUYO ALQUILER ES CARGADO EN LA CUENTA DE

EGRESOS DEL FACTOR R. a
E) INDEMNIZACIONES OBTENIDAS DE SEGUROS TOMADOS CON RELACIÓN A
o o a o o co o
LAS INDEMNIZACIONES DE SEGUROS POR LUCRO CESANTE. NO ESTÁN
CONSIDERADOS LOS INGRESOS OBTENIDOS COMO RESULTADO DE CONTRATOS DE
COBERTURA DE PRECIOS O “HEDGING".=================
F) OTROS INGRESOS QUE REPRESENTAN CRÉDITOS APLICABLES A CARGOS
EFECTUADOS A LA CUENTA DE EGRESOS DEL FACTOR R. ==== ====
3.2 EGRESOS===========================
A PARTIR DE LA FECHA DE SUSCRIPCIÓN, SE RECONOCERÁN TODAS LAS
INVERSIONES, GASTOS Y COSTOS OPERATIVOS QUE SE ENCUENTREN
DEBIDAMENTE SUSTENTADOS CON EL COMPROBANTE DE PAGO

CORRESPONDIENTE. SIN EMBARGO, ESTE RECONOCIMIENTO ESTARÁ SUJETO A

A) EN CUANTO AL PERSONAL:= == ===============
LAS REMUNERACIONES Y BENEFICIOS OTORGADOS AL PERSONAL DEL
CONTRATISTA ASIGNADO PERMANENTE O TEMPORALMENTE A LAS OPERACIONES.
PARA ELLO, EL CONTRATISTA DEBERÁ PONER A DISPOSICIÓN DE PERUPETRO

S.A., EN EL MOMENTO QUE ÉSTE LO REQUIERA, LA PLANILLA Y LA

POLÍTICA DE PERSONAL DE LA EMPRESA.= ==============
SE REGISTRARÁN EN GENERAL TODAS LAS REMUNERACIONES Y BENEFICIOS
DEL PERSONAL OPERATIVO Y ADMINISTRATIVO DEL CONTRATISTA INCURRIDOS
EN LA EJECUCIÓN DE LAS OPERACIONES, CLASIFICÁNDOLOS SEGÚN SU
NATURALEZA. = ============= =5========2==
EN CASO QUE EL CONTRATISTA DESARROLLARA OTRAS ACTIVIDADES
DIFERENTES A LAS DEL CONTRATO, LOS COSTOS DEL PERSONAL ASIGNADO
TEMPORAL O PARCIALMENTE A LAS OPERACIONES, SE CARGARÁN A LA CUENTA

DE EGRESOS DE CONFORMIDAD CON LO ESTIPULADO EN EL LITERAL H) DE

ESTE PUNTO 3.2.
B) EN CUANTO A SERVICIOS DE AFILIADAS: ========== ==
EN LOS SERVICIOS RECIBIDOS DE AFILIADAS, LOS COBROS SERÁN
COMPETITIVOS CON AQUELLOS EN LOS CUALES EL SERVICIO PUDIERA SER
PRESTADO POR OTRAS COMPAÑÍAS. ==================
Cc) EN CUANTO A LOS MATERIALES Y EQUIPOS :============
LOS MATERIALES Y EQUIPOS QUE ADQUIERA EL CONTRATISTA, SERÁN

REGISTRADOS EN LA CUENTA DE EGRESOS DEL FACTOR R DE ACUERDO CON LO

> MATERIALES Y EQUIPOS NUEVOS (CONDICIÓN "A")========
COMO CONDICIÓN "A" SERÁN CONSIDERADOS AQUELLOS MATERIALES Y
EQUIPOS NUEVOS, QUE ESTÁN EN CONDICIÓN DE SER UTILIZADOS SIN
REACONDICIONAMIENTO ALGUNO, Y SE REGISTRARÁN AL PRECIO DE LA
CORRESPONDIENTE FACTURA COMERCIAL MÁS AQUELLOS COSTOS GENERALMENTE
ACEPTADOS POR LA PRÁCTICA CONTABLE, INCLUYENDO LOS COSTOS
ADICIONALES DE IMPORTACIÓN SI FUERA EL CAS0.===========
Sl MATERIALES Y EQUIPOS USADOS (CONDICIÓN "B")========
COMO CONDICIÓN "B" SERÁN CONSIDERADOS AQUELLOS MATERIALES Y
EQUIPOS QUE NO SIENDO NUEVOS ESTÁN EN CONDICIÓN DE SER UTILIZADOS

SIN REACONDICIONAMIENTO ALGUNO, Y SE REGISTRARÁN AL SETENTA Y

CINCO POR CIENTO (75%) DEL PRECIO AL QUE SE COTIZAN EN ESE MOMENTO
LOS MATERIALES Y EQUIPOS NUEVOS, O AL PRECIO DE COMPRA SEGÚN LA
CORRESPONDIENTE FACTURA COMERCIAL, LO QUE RESULTARE MENOR.= = = =
> MATERIALES Y EQUIPOS (CONDICIÓN "C")============
COMO CONDICIÓN "C" SERÁN CONSIDERADOS AQUELLOS MATERIALES Y
EQUIPOS QUE PUEDEN SER UTILIZADOS PARA SU FUNCIÓN ORIGINAL DESPUÉS
DE UN ADECUADO REACONDICIONAMIENTO, Y SE REGISTRARÁN AL CINCUENTA
POR CIENTO (50%) DEL PRECIO AL QUE SE COTIZAN EN ESE MOMENTO LOS
MATERIALES Y EQUIPOS NUEVOS, O AL PRECIO DE COMPRA SEGÚN LA
CORRESPONDIENTE FACTURA COMERCIAL, LO QUE RESULTARE MENOR.= = = =
D) EN CUANTO A FLETES Y GASTOS DE TRANSPORTE: SS > >P>5575
SÓLO SE RECONOCERÁ LOS GASTOS DE VIAJE DEL PERSONAL DEL
CONTRATISTA Y DE SUS FAMILIARES, ASÍ COMO LOS GASTOS DE TRANSPORTE

DE EFECTOS PERSONALES Y MENAJE DE CASA, DE ACUERDO A LA POLÍTICA

INTERNA DE LA EMPRESA.
EN EL TRANSPORTE DE EQUIPOS, MATERIALES Y SUMINISTROS NECESARIOS
PARA LAS OPERACIONES, EL CONTRATISTA EVITARÁ EL PAGO DE "FALSOS

FLETES". DE DARSE EL CASO, EL RECONOCIMIENTO DE TALES DESEMBOLSOS

ESTARÁ SUPEDITADO A LA EXPRESA ACEPTACIÓN POR ESCRITO DE

E) EN CUANTO A LOS SEGUROS:= == ==============
LAS PRIMAS Y COSTOS NETOS DE LOS SEGUROS COLOCADOS TOTAL O
PARCIALMENTE EN AFILIADAS DEL CONTRATISTA, SERÁN RECONOCIDOS
ÚNICAMENTE EN LA MEDIDA EN QUE ÉSTOS SE COBREN EN FORMA
COMPETITIVA RESPECTO A COMPAÑÍAS DE SEGUROS QUE NO TENGAN RELACIÓN
¡CON FEE CONTRATISTA Saa sao aaa
NO SE DEBE CONSIDERAR LOS PAGOS EFECTUADOS COMO RESULTADO DE
CONTRATOS DE COBERTURA DE PRECIOS “HEDGING”".= ==========

F) EN CUANTO A LOS TRIBUTOS:= ================

A. Murgula Cavero

SÓLO SE  RECONOCERÁN LOS TRIBUTOS PAGADOS CON RELACIÓN A
ACTIVIDADES INHERENTES AL CONTRATO.= ==============
G) EN CUANTO A GASTOS DE INVESTIGACIÓN: =
LOS GASTOS DE INVESTIGACIÓN PARA EL DESARROLLO DE NUEVOS EQUIPOS,
MATERIALES, PROCEDIMIENTOS Y TÉCNICAS A UTILIZARSE EN LA BÚSQUEDA,
DESARROLLO Y PRODUCCIÓN DE HIDROCARBUROS, ASÍ COMO GASTOS DE
PERFECCIONAMIENTO DE LOS MISMOS, SERÁN RECONOCIDOS PREVIA
APROBACIÓN POR ESCRITO DE PERUPETRO.= ============-=
E) EN CUANTO A LA ASIGNACIÓN PROPORCIONAL DE GASTOS EN GENERAL:=
SI EL CONTRATISTA DESARROLLARA OTRAS ACTIVIDADES ADEMÁS DE LAS DEL
CONTRATO, O TUVIESE SUSCRITO CON PERUPETRO MÁS DE UN CONTRATO, LOS
COSTOS DEL PERSONAL TÉCNICO Y ADMINISTRATIVO, LOS GASTOS DE
MANTENIMIENTO DE OFICINAS ADMINISTRATIVAS, LOS GASTOS Y COSTOS DE
OPERACIÓN DE ALMACENES, ASÍ COMO OTROS GASTOS Y COSTOS INDIRECTOS,
SE CARGARÁN A LA CUENTA DE EGRESOS DEL FACTOR R SOBRE UNA BASE DE
ASIGNACIÓN PROPORCIONAL DE GASTOS QUE OBEDECERÁ A UNA POLÍTICA
PREVIAMENTE PROPUESTA POR EL CONTRATISTA Y ACEPTADA POR PERUPETRO.
3.3 OPORTUNIDAD DEL REGISTRO= == ==============
A) LOS INGRESOS CORRESPONDIENTES A LA VALORIZACIÓN DE LA
PRODUCCIÓN FISCALIZADA DE HIDROCARBUROS DE UN DETERMINADO MES
CALENDARIO, SE REGISTRARÁN COMO INGRESOS DEL MES CALENDARIO EN EL
QUE LOS HIDROCARBUROS FUERON FISCALIZADOS.===========
B) LOS INGRESOS A QUE SE REFIEREN LOS LITERALES B), C), D), E) Y
F) DEL PUNTO 3.1 DEL PRESENTE ANEXO, SE CARGARÁN A LA CUENTA DE

INGRESOS EN EL MOMENTO EN QUE EFECTIVAMENTE SE PERCIBIERON.= = =

Cc) LOS EGRESOS SE REGISTRARÁN EN EL MOMENTO EN QUE SE EFECTUÓ EL
PAGO CORRESPONDIENTE. == ===================
4. INGRESOS Y EGRESOS NO RECONOCIDOS= =============

4.1 INGRESOS NO RECONOCIDOS= ==================

|
|

PARA EFECTOS DEL CÁLCULO DEL FACTOR R, NO SE RECONOCERÁN COMO
INGRESOS, LOS SIGUIENTES:===================
A) INGRESOS FINANCIEROS EN GENERAL.========= ====
B) INGRESOS PERCIBIDOS POR LA PRESTACIÓN DE SERVICIOS O
ENAJENACIÓN DE BIENES DE PROPIEDAD DEL CONTRATISTA, EFECTUADAS
ANTES DE LA FECHA DE SUSCRIPCIÓN DEL CONTRATO. =========
Cc) INGRESOS PERCIBIDOS POR ACTIVIDADES NO RELACIONADAS CON LAS
OPERACIONES DEL CONTRATO.=====================
4.2 EGRESOS NO RECONOCIDOS= ===================
PARA EFECTOS DEL CÁLCULO DEL FACTOR R, NO SE RECONOCERÁN COMO
EGRESOS LOS DESEMBOLSOS EFECTUADOS POR LOS SIGUIENTES CONCEPTOS:
A) LAS INVERSIONES, GASTOS Y COSTOS INCURRIDOS POR EL
CONTRATISTA ANTES DE LA FECHA DE SUSCRIPCIÓN DEL CONTRATO. ===
B) LOS GASTOS DE INTERESES SOBRE PRÉSTAMOS, INCLUYENDO LOS
INTERESES SOBRE CRÉDITOS DE LOS PROVEEDORES.===========
c) LOS GASTOS FINANCIEROS EN GENERAL.==============
D) LOS COSTOS INCURRIDOS POR LA TOMA DE INVENTARIOS EN CASO DE
EFECTUARSE ALGUNA CESIÓN DE DERECHOS DEL CONTRATISTA EN VIRTUD DEL
CONTRATO.=============================
E) DEPRECIACIÓN Y AMORTIZACIÓN DE ACTIVOS.= == ========
F) MONTOS QUE SE PAGUEN COMO CONSECUENCIA DEL INCUMPLIMIENTO DE
OBLIGACIONES DEL CONTRATO, ASÍ COMO LAS MULTAS, SANCIONES E
INDEMNIZACIONES IMPUESTAS POR LAS AUTORIDADES, INCLUSIVE LAS
IMPUESTAS COMO RESULTADOS DE JUICIOS.===============
G) MULTAS, RECARGOS Y REAJUSTES DERIVADOS DEL INCUMPLIMIENTO EN
EL PAGO OPORTUNO DE TRIBUTOS VIGENTES EN EL PAÍS. ===== ==

E) IMPUESTO A LA RENTA APLICABLE AL CONTRATISTA Y EL IMPUESTO
APLICABLE A LAS UTILIDADES DISPONIBLES PARA EL TITULAR DEL

EXTERIOR, SI FUERA EL CASO.====================

1) IMPUESTO GENERAL A LAS VENTAS Y DE PROMOCIÓN MUNICIPAL,
EXCEPTO CUANDO CONSTITUYA GASTO DE ACUERDO A LA LEY DEL IMPUESTO A
LA RENTA. == =================oc=<====2====
3) LAS DONACIONES EN GENERAL, EXCEPTO AQUELLAS PREVIAMENTE
APROBADAS POR PERUPETRO. ===============
K) GASTOS DE PUBLICIDAD, EXCEPTO AQUELLOS PREVIAMENTE APROBADOS
POR PERUPETRO.= =========================
1) LOS COSTOS Y GASTOS DE TRANSPORTE Y COMERCIALIZACIÓN DE LOS
HIDROCARBUROS MÁS ALLÁ DEL PUNTO DE FISCALIZACIÓN DE LA
PRODUCCIÓN. = === ========================
LL) LAS INVERSIONES EN INSTALACIONES PARA EL TRANSPORTE Y
ALMACENAMIENTO DE LOS HIDROCARBUROS PRODUCIDOS EN EL ÁREA DE
CONTRATO, DESPUÉS DEL PUNTO DE FISCALIZACIÓN DE LA PRODUCCIÓN. =
M) OTROS GASTOS E INVERSIONES NO VINCULADOS CON LAS OPERACIONES
DEL CONTRATO.= ==========================
5. REVISIÓN DEL PROCEDIMIENTO CONTABLE=============
LAS DISPOSICIONES DEL PRESENTE PROCEDIMIENTO CONTABLE PODRÁN SER
MODIFICADAS POR ACUERDO DE LAS PARTES, CON LA INDICACIÓN DE LA
FECHA A PARTIR DE LA CUAL EMPEZARÁ A REGIR. ===========
ANEXO "F"=============================
UNIDADES DE TRABAJO EXPLORATORIO= == ==============

TABLA DE EQUIVALENCIAS= === ==================

TABLA DE EQUIVALENCIA DE UNIDADES DE TRABAJO

EXPLORATORIO - UTE

ACTIVIDAD UTE - |UTE- NOROESTE Y

SELVA OTROS

GEOFÍSICA

SÍSMICA 2D — KM 1,00 0,50

SÍSMICA 3D -— KM 3,00 1,30

REPROCESAMIENTO 2D - KM 0,02 0,02
GRAVIMETRÍA - KM 0,02 0,02
MAGNETOMETRÍA - KM 0,02 0,02
ESTUDIOS POR PERÍODO 20 20

POZOS EXPLORATORIOS

PROFUNDIDAD - M

0 - 1000 0,10 X M |0,045XM
1001 - 2000 0,13 X M 0, 050XM
2001 - 3000 0,18 X M 0, 055XM
3001 - 4000 0,22 X M [|0,065XM
4001 A MÁS 0,25 X M 0,075XM

NOTA.- PARA EFECTO DE VALORIZACIÓN DE LAS FIANZAS ESTABLECIDAS EN
EL ACÁPITE 3.10, SE DEBE USAR LA SIGUIENTE EQUIVALENCIA: 1 UTE =
US$ 3,000=============================
USTED, SEÑOR NOTARIO, SE SERVIRÁ AGREGAR LOS INSERTOS QUE SE
MENCIONAN Y DEMÁS CLÁUSULAS DE LEY Y ELEVAR A ESCRITURA PUBLICA LA
PRESENTE MINUTA, CUIDANDO DE PASAR LOS PARTES CORRESPONDIENTES AL

REGISTRO PUBLICO DE HIDROCARBUROS. = =

LIMA, 28 DE SETIEMBRE DE 2011.==================

FIRMADO:
FIRMADO: HYDROCARBON EXPLORATION PLC, SUCURSAL DEL PERU.- MAURICIO
GONZALEZ SFEIR.= === === ===================
FIRMADO: HYDROCARBON EXPLORATION PLC.- OSCAR EDUARDO ARRIETA
RUEDA A aaa aa ao oo nao...
FIRMADO: BANCO CENTRAL DE RESERVA DEL PERU.- RENZO GUILLERMO
ROSSINI MIÑAN.- MANUEL MONTEAGUDO VALDEZ.=============

AUTORIZA LA PRESENTE MINUTA EL DR. OSCAR ARRIETA ORJEDA,

ABOGADO CON REGISTRO DEL COLEGIO DE ABOGADOS DE LIMA NUMERO

INSERTO NÚMERO UNO: DIGITALIZACIÓN DE DECRETO SUPREMO No:

2011-EM PARA LA FORMALIZACION DEL PRESENTE INSTRUMENTO:

AATABA » NORMAS LEGALES: Vr is 17 ple a
Aptueban Contrato: de Licencia para:|— DECRETA:
la- Exploración y Explotación de Ariícuio12. Dal tote objeto del contrato
en ellLote:183 e momecidn: asenaln, delíición y
'nomenciatura: dal drea:inicial:el Lote-163, ublaado-entre.
DÉGRETO SUPREMO: | las provincias de Ucayall y Requena de-la Región Loreto.
N? 046-2011-EM: 4 ze Martin de ía: ñ Martín, aj nolo a.
. E 'ERUPETRO:S.A. y deciarár «materia de suscripción
ELPRESIDENTE.DELA REPÚBLICA: E t cl coria al mapeo la encarna den Lote:
párto int y Supremo.
CONSIDERANDO: | tm UE dsfg

> De la aprobación del contrato:

= Articulo 2.
[Aprobar al Contato di Licarcia para la Explotación y:

Explotación de: Hidrocarburos env el Lote-183, que consta.
auna 01) Clurula Prelirinar einidós (22) Cyan y
¡diez (10) Añexva a: oalabrarse ontre PERUPETRO SA e:
HYDROCARBON EXPLORATION PLC, SUCURSAL DEL
PERÚ; con intervención del: Banco Cantral: de- Reserva:

del: Peru, para: garantizar. a; la; empresa: Contratista lo:
Í- stabieióo en

los artículos: 63*-y-88* del! Texto: Único
Loy Orgánica de Hidrocarburos; aprobado:

Ordenado de:

| por Decreto Supramo N*042:2005-EM.

de fuchia:13:de: mayo: “aprobaron
el: Proceso: de. Selección: N*: PERUPETRO-001:2010,
“destinado. a-seleccioriar: empresas: que suscriban futirós.. |
Contratos: de Licencia para la: Exploración y Explotación.
"de Hlérocarburos;

como: resultado: del Proceso: de Selección: N”- |

PERUPETRO-001-2010, la. Comisión encargada, de. |

otorgó la Buena Pro de la Convocafora;
'tavor do HYDROCARBON EXRLORATÍON PLC:
Único Ordenado: de la:

«de Hidrocarburos; dispone que la:axtensión:
y del área inicial de: Contrato se delerminará: |
en cada Cal anni el polen! nou

zona geográfica, programa de trabajo minimo garantizado
* y área en que slectivamente se.rualizarán las actividades

“0. explotación de-Hidrocarburos-o-ambas- |
- Que, al: am facillados- soñaladas,. |
PERÚPETRO SÁ: t

IYDROCARBON EXPLORATION
PLC; SUCURSAL DEL. PERÚ rubricaron: el Proyecto; de:

provincias de-
Ucaval y Requena dea Región Loreto y San Martel
Reg!

'Que; mediante Acuerdo: de: Directorio: N'- 173-2010.
de; fecha: 21. de: diciembre. de: 2010; al Directorio.
PERUPETRO S.A, aprobó el Proyecio de Contrato: de

Licencia parala Exploración y Explotación de Hidrocarburos
«en.olLole:183, elevándolo al Poder: Ejecutivo. para ¡su

señaladas por positivos:
De conformidad con lo dispuesto an los numerales: 8) y
24) dolariculo-118*de la Constitución Poltica del Perú y al
Texto Único Oruénado de la Ley Orgánica de Hidrocarburos.
aprobado por Decieto Supremo N* 042-2005-EM;

|. recta.con azimut de 380"00'00" hasta Begar.

* Articulo -3*- De: la: autorización. para -suecribir: el.
“contrato.
Autorizar a: PERUPETRO S.A. a. suscribir: con:

.HYDROCARBON: EXPLORATION: PLC... SUCURSAL:
<DEL PERÚ: el Contrato de: Licencia: para: la:

Ú Exploración
y Explotación de- Hidrocarburos en el Lote:163;-aprobado

1 porel presenta Decreto Supremo.

presente, Decreto: Supremo : verá. refrendado: por:
Finanzas y por. el Ministro: de

Dado.nta Casa de Gobierno, en Lima, alos veintisiete.

+ dlas del mes de julio det-año.dos mil once.

ALAN GARCÍA PÉREZ”

Presidente Constitucional de la República:
ISMAEL BENAVIDES FERREYROS
Ministro de Economís y Finanzas: -
PEDRO: SÁNCHEZ GAMARRA:
Ministro de Energia y Minas

0 ANEXO MA"
DESCRIPCIÓN DEL LOTE 183

UBICACIÓN:

ElLote183.28 encuentra ubicado entre las Provincias
de Ucayal:y Requena: de:la: Región: Lorato,, San Marín
de la Región San Marin y está delmiado tal como se
'muestra en el Anexo 'B” (Mapa) contorme: a:la siguiente
descripción:

PUNTO DE REFERENCIA:

EliPunto de Referencia:.(PR) es la Estación Tarapoto,
ubicado enel aeropuerto del Distrito de Tarapoto. Provincia

> 3 Región San Martin,

PUNTO DE PARTIDA -

Desde.el Punto de Referencia (PR) se: mide 9.615.519
m hacia el Norte y luego 51,172:892 m hacia el Este hasta
encontrar el: Punto (10) que-es:el Punto de: Partida. (PP)
del perimatio. del Lole..

-CONFORMACIÓN:DEL LOTE.

Desde. el Punto: (10):0' (PP) se mide-40.028:821:m
Este:an lnea recta:con-azimut-de: 90*00'00* hasta Negar
alPunto (13).

Desde el Punto (13) se mide 25.820.051 m Norte-en lnea.

alpano

Desde sl Punto (1) se mido 35,819.372 m Este anlinea
recta con azimut de 90*00'90" hasta lagar al Punto.(3).

Desde: el: Punto: (3)'se: mide-69.485.819. m. Sr en
línea recta.con azímut de 180*00'00* hasta llegar al Punto:

- (32).

046-
robo 7 dep doi MENORMAS LEGALES 447485

Desde el Punto (32) te mide 30.181.358 m Esto en Ina,
recta con aii de hasta legar el Punt (24):

Desde al Punta (34) e mide
rociacon aximut de 180'00/00* haaia egar al Punto (42):

Dedo el Purto (42) »e mide 28.114.583 m Oeste en Ino:
ro ln azar A7O 0000 tia logue lPurs O)

Desde: el Punto:(40) se mida: 2,839,728 m.Sur.en na |

recta:con azimut de-180'00100* hasia hogar al Punto (45)
Desde:el Punlo (45) 2a:mida:24,922.485 m.Osto.en.
«con azimul de 2700000 hasta legar al Punto -

Desde el Punto (43)'se: mida: 18,178,581.
nea recta:con azimt de: 3600000" hasta ll

(95) ve mida 78,094:137 m Nor Oeste
sn. Inan:recia con: azimut de:307"27:24'38: hasta: egos
al: Punto.(10). 0: Punto: de Partida: (PP), cerrando -ae( al
porimetro delióte,. E

DEFINICIÓN DELAS PARCELAS ==

'Norte:en-
“al Punto:

“+ Parcela $ rodada por los purdos e esquina 09,16 415:.:

Paria 14 rodeada porlos puros de esquina 2324287 y 26
Parea 15 rodemáa poros puntos de esquina 24253029 y 28
Paria 18 rodomda poro puros de saquna 2728/31 y 35
Pareto 17 rodeada poros putos de esquina 299,32 y 31
Parla 18 rodeada poro puros de esquina 3112237 38 35
Paria 1 rodeada poros puros de esq 32-398 y 37:
Parcela 20 rodeada poro puntos de esque 33,349 y 38:
Parla 21 rodada poro puntos de sequia 36.37.44 y 43
Parla 22 rodada por os puros de esquiña 37.30. 41:4045 y 44
Parla 23 eta po os ptos e eso 383042 y 41

¡orfEEACION: DE: COORDENADAS: DE LAS ESCUIÑAS DEL.

+ PE E
tonta m7
Na perra
Doa | INTA | 082537982 |
E reas
a Sas
A Seas
175 804 906 EXP]
ETA MA8397 EXT

EVA 245997 920448728 [08'50 41987]
7178 11204872 aero
IAB [wrorizo,
ao rei ro

EEE

* RELACION DE COORDENADAS DE LAS ESQUINAS:DE LAS:
PARCELAS. y
ina 1 Coondaradís Pines UTM]
SAME
RARE
150 MN
mé ETT
EA E AT
EA AE
E AE TA
nt ani
EE AED
ZO E—..928,
ad
GER

PORTA
SAITO
BRE | POBIATAN

MAT
mi
m7.
NETA
má

USGIETA mk
sera ma
FUI
TEEAETO mo
ALEMETA ma
SENTI
OSAMA
GRAMOS a
FEAS TO:

EL
El
ri
md

EXTENSIÓN (Área por Parcelas)

Parona: Aa
+ 1SM1T2
z 2 20.00.00 he
3 Mio 172 ha
4 200000 da
$ ATAIES he
$ 2000000 a
To 1OBlQGna z
3 18500000
H e
10 ODO ha
se ASTON ha
12 200000
y 20200000 pa
7 TA
15 200 ha
3 MZA Th
4 BG20
se MASSO92ha
49 00000
EIA
a SITIO ha
Eon OTE 682
a 13303683 ha
Tao 0905.57 ha E

00 Parcelas replres 2000.00 kh = ABOG OO da
08 Parets rue de 119.172 9 ILSIA3UA da
12 Parets boga de des grenas + MASAS
Toni Z3 Peral 1 JOUR de

Proyecel or (U.
Esferolde. Intemacional;: Zona: -18- (Meridiano. Central
75'90'00*

A
Roforido al Datum Geodósico Mundial WGS 84,

En caso: de discrepancia de Ins Coord
¿oh las: Coordenadas: Geográficas 0 con ll
Áreas. y: Atimuts; las. Coordenadas U.
consideradas: correctas.

28.11.2010 /W: Matos-S;

DEL PRESENTE INSTRUMENTO:= =

INSERTO NÚMERO DOS: DIGITALIZACIÓN DE MAPA PARA LA FORMALIZACIÓN

so
1

A. Murguia Cave

Lina reci 7 de» a2011

INSERTO NÚMERO TRES: DIGITALIZACIÓN DE TRANSCRIPCIÓN DE APROBACIÓN
DE PROYECTO PARA LA FORMALIZACIÓN DEL PRESENTE INSTRUMENTO: = ==
/

Z E ! O ELO, 200
TRANSCRIPCIÓN [r ECIBIDOÍ

Pongo en su conocimiento.que en: la:Sesión de Directorio No: 289-2010, realizada
eldía:21 de Diciembre del 2010; el Directorio: adoptó el Acuerdo siguiente:

APRUEBAN. PROYECTO: DE CONTRATO: DE LICENGI 4
EXPLORACIÓN Y:EXPLOTACIÓN DE HIDROCARBUROS EN El: OTI

¡ACUERDO DE DIRECTORIO No. 173-2010:
SafiBorja, 21: de-Diciembre del 2010

Visto:elMemorando:No.: EECN-0119-2010, de-17 de Diciembre: del 2010, por el
que: se: solicita. la: aprobación: del' Proyecto' de- Contrato: de- Licencia: para: la.
Exploración y Explotación-de Hidrocarburos:en el Lote:183; y;

Considerando:

Que, el'Artículo: 11* del- Texto. Único Ordenado de la Ley No: 26221; Ley: Orgánica
de: Hidrocarburos, aprobado por: Decreto. Supremo: No.. 042:2005-EM; establece
que:los:Contratos podrán celebrarse, a criterio del Contratante, previa:negociación
directa o. por convocatoria: y. que- los. Contratos: se: aprobarán: por. Decreto:
Supremo:refrendado: por: los Ministros: de Economia y-Finanzas y de Energla: y
Minas. en: un: plazo: no mayor. de: 60: (sesenta): dias de: iniciado: el- trámite- de:
aprobación ante el:Ministerio de Energia:y Minas por la: Entidad Contratante;

Que; mediante: Acuerdo dé: Directorio: No: 065-2010, de-13de-Mayo-del:2010, se:
aprobaron las: Bases del: Proceso: de: Selección No. PERUPETRO-001-2010, para
la Selección de Empresas para. futura suscripción de Contratos: de: Licencia: para
la Exploración y Explotación: de Hidrocarburos, en las:áreas concursadas;.

Que, coma resultado: del mencionado: Proceso: de: Sélacción No: PERUPETRO-
004-2010; con fecha-14: de Octubre:dal 2010, la:Comisión encargada: del: referido:
Proceso, otorgó: la Buena: Pro; de: la Convocatoria, a. HYDROCARBÓN
EXPLORATION PLC; por el'Lote-183; z

Que, el Artículo:15* del Texto Único Ordenado de lá Ley No. 26221, Ley-Orgánica

- dé.Hidrocarburos, aprobada por Decreto: Supremo: No. 042-2005-EM, establece:

que” las:empresas extranjeras, para celebrar. Contratos al amparo: de dicha Ley;
deberán: establecer. sucursal o. constituir una.sociedad:conforme a:la.Ley General
de- Sociedades. fijar: domicilio en: la- capital: de: la: República: del: Perú y: nombrar
Mandatario de nacionalidad peruana;

Qué, las. Comisiones. del ¡Proceso! de Selección: de: PERUPETRO 5.4. y

HYDROCARBON EXPLORATION: PLC, SUCURSAL DEL PERÚ, rubricaran: el.

Proyecto: de: Contrato de: Licencia. para la: Exploración y: Explotación: de
Hidrocarburos: en:el Loté:183, de conformidad: con'lo establecido :en:las Bases. del:
citado Proceso de: Selección:

Que; enel Informe Técnico - Legal - Económico-No.-035-2010, se concluye que-el
Proyecto. de Contrato: de: Licencia para. la Exploración y- Explotación de
Hidrocarburos en el' Lote: 183 se: ajusta: al Modelo de: Contrato Incluida: como.
Anexo*C", en:las Bases del Proceso.de Selección No, PERUPETRO-001-2010; y,
cumple con:las disposiciones del Texto Único Ordenado de la Ley No. 26221, Ley
INSERTO NÚMERO CUATRO: = =

SUNARP=

ACUERDO DE DIREGTORIO Página:2.do 68
No; 173-2010

Orgánica de- Hidrocarburos; aprobado:pór. Decreto. Supremo: No. '042-2005-EM, y
sus: Reglamentos; y sé- eleva: a: la: Gerencia. General: para- los: trámites que
correspondan conforme a:Lay;

De cónformidad:con el Artículo: 44* del Estatuto Social de PERUPETRO 5:A:;
El Directorio, por unanimidad;

ACORDÓ:

:. Aprobar:el Proyecto: de: Contrato de Licencia.para:la Exploración y Explotación
de Hidrocarburos. en-el' Lote 183, a: suscribirse: entre PERUPETRO"S:A. y
HYDROCARBON: EXPLORATION PLC, SUCURSAL DEL: PERÚ; así como,-el
Proyecto de Decreto. Supremo que:aprobariael mencionado Contrato, los: que.
'conjuntamente-con el. Informe: Técnico:- Legal - Económico No. 035-2010,:se
adjuntan al presente Acuerdo y forman parte integrante:del mismo.

2: Elevar:.al; señor: Ministro. de: Energía: y: Minas:-los Proyectos: de. Decreto:
Supremo: yde: Contrato de Licencia, referidos: en el:numeral. 1. precedente,.
para: su- correspondiente trámite. de: aprobación: por. Decreto: Supremo; de
conformidad: con: el: Alticulo:11* del Texto: Única: Ordenado: de la: Ley: No.
26221, Ley Orgánica de: Hidrocarburos; aprobado: por: Decreto.Supremo: No:
042-2005-EM.

3.- Autorizar a la:Gerente Generalde: PERUPETRO S:A., a:suscribir-el Contrato
indicado:en el numeral 1. que antecede, una vez que:se haya: expedido el
correspondiente Decreto Supremo.

4: Exonerar el presente Acuerdo del trámite de lectura y aprobación: de Acta.

Lo:quetranscribo:a:usted para su:conocimiento y: demás fines.

San Borja. 21 de Diciembre del2010

mn DE REA.

PERUPETRO: S.A.

SUPERINTENDENCIA NACIONAL DE LOS REGISTROS PÚBLICOS= =

ZONA REGISTRAL N” IX. SEDE LIMA===========

OFICINA REGISTRAL LIMA===================
N? PARTIDA: 00259837 ===================
INSCRIPCIÓN DE SOCIEDADES ANONIMAS == ===========
PERUPETRO S.A.=======================
REGISTRO DE PERSONAS JURIDICAS ===============
RUBRO: NOMBRAMIENTO DE MANDATARIOS= === === ==== ===
C000060= =========================

POR SESIÓN DE DIRECTORIO DEL 25/02/2010 SE ACORDÓ POR UNANIMIDAD:=
1. ACEPTAR LA RENUNCIA FORMULADA POR EL SEÑOR MILTON UBALDO
RODRÍGUEZ CORNEJO A LA ENCARGATURA DE LA GERENCIA GENERAL DE
PERUPETRO S.A.== ======================
2. ENCARGAR LA GERENCIA GENERAL DE PERUPETRO S.A. A LA SEÑORA
ISABEL MERCEDES TAFUR MARIN (D.N.I. N” 08203459) A PARTIR DEL
26/02/2010. ========================
LA SEÑORA ISABEL MERCEDES TAFUR MARÍN, CONTINUARÁ EJERCIENDO LAS
FUNCIONES DE SECRETARÍA GENERAL, MIENTRAS SE DESIGNE AL
PROFESIONAL QUE SE ENCARGARÁ DEL MENCIONADO PUESTO. ==== ==
3. ENCARGAR LA JEFATURA DE LA DIVISIÓN DE RECURSOS HUMANOS Y
DESARROLLO DE PERSONAL, AL INGENIERO FERNANDO ALEJANDRO CARRANZA

RUIZ (D.N.I. N” 08236395), A PARTIR DE FEBRERO DE 2010.= == =
ASÍ CONSTA EN COPIA CERTIFICADA DEL 16/4/2010 OTORGADA ANTE
NOTARIO RICARDO FERNANDINI BARREDA EN LA CIUDAD DE LIMA. LA

PRESENTE CORRE EXTENDIDA EN EL LIBRO DE ACTAS DE DIRECTORIO (FS.
115 AL 260), LEGALIZADO EL 07/01/2010, ANTE EL MISMO NOTARIO, BAJO
REGISTRO N*”_63281.====================

EL TÍTULO FUE PRESENTADO EL 19/04/2010 A LAS 02:08:04 PM HORAS,
BAJO EL N* 2010-00280537 DEL TOMO DIARIO 0492. DERECHOS COBRADOS
s/. 62.00 NUEVOS SOLES CON RECIBO(S) NÚMERO(S) 00014200-35
00015627-33.- LIMA, 06 DE MAYO DE 2010.= === ========
FIRMADO POR MIGUEL ANGEL DELGADO VILLANUEVA= === ======
REGISTRADOR PÚBLICO ====================
ZONA REGISTRAL N*IX - SEDE LIMA= === ===========
INSERTO NÚMERO CINCO: DIGITALIZACIÓN DE CARTA No. 020-2011-BCRP

PARA LA FORMALIZACION DEL PRESENTE INSTRUMENTO:
>

A. Murguía Gave

BANCO CENTRAL DE RESERVA: DEL PERU

«5 A
Perúsgypetro
RE--15:0ON
20374
CARTA No. 020: -2011-BCRP 11 MR:Z1 15:00

Lima; 18:de marzo de 2011 .

REE

Señora 2 s
Isabel Tafur:Marín 22M di
Gerente General:(9) Ea
PERUPETRO S.A.

Ciudad.

Tengo el, agrado: de-ditigirme:a usted con: relación: a las: cartas: que; con fecha: 8
de marzo:de 2011, hemos: recibido: para: aprobación: de la cláusula: de derechos
- financieros; de: los. proyectos: de: contratos. de: licencia: para: la: exploración: y:
explotación: de: hidrocarburos que: acompañan: dichas: comunicaciones: y que a
continuación:se detalla: :

-- | Carta: GGRL-EECN-82-2011: referida: al proyecto: de-contrato: de: licencia
para: la: exploración y. explotación: de- hidrocarburos: en: el: Lote -174,
acordado con:la empresa TECPETROL LOTE 174:S.A:C.

- Carta: GGRL-EECN-83-2011 referida-al. proyecto de: contrato: de: licencia
para: la: exploración y explotación: de- hidrocarburos: 'en: el Lote: 179,'
acordado:con- la:empresa ECOPETROL DEL'PERÚ S.A.

- |. Carta GGRL-EECN-84-2011 referida. al: proyecto: de: contrato: dé: licencia
para. la exploración: y explotación. de. hidrocarburos. 'én-el: Lote:: 183,
acordado. con. la empresa: HYDROCARBON "EXPLORATION: PLC,
SUCURSALDEL PERÚ...

-- Carta! GGRL-EECN-85-2011 referida al: proyecto de contrato: de' licenció
para 1á- exploración: y: explotación. de hidrocarburos: en- el: Lote: 188;
acordado con. la: empresa HYDROCARBON  EXPLORATION. PLC,
SUCURSAL DEL PERÚ.

> Carta: GGRL-EECN-86-2011.referida:al: proyecto de: contrato: de- licencia:

para: la: exploración: y: explotación de- hidrocarburos: en: el: Lote- 176,
* :, + acordado: contas. empresas ECOPETROL DEL PERÚ: S.A:;: REPSOL
: EXPLORACIÓN PERÚ. SUCURSAL DEL PERÚ'e YPF S.A.C:

- > Canta: GGRL-EECN-87-2011. referida: al: proyecto. de contrato de- licencia
paraa: exploración y! explotación. de- hidrocarburos: en..el: Lote: 180,
acordado: con: las: empresas: ECOPETROL DEL. PERÚ: S.A::: REPSOL
EXPLORACIÓN.PERÚ: SUCURSAL DEL PERÚ'e YPF S:A.C.

- Carta: GGRL-EECN-88-2011. referida: al. proyecto: de contrato de: licencia
para la exploración y explotación de hidrocarburos en el Lote 182,
acordado con las empresas ECOPETROL DEL PERÚ: S.A., REPSOL
EXPLORACIÓN PERÚ, SUCURSAL DEL PERÚ e YPF S.A.C.

<A Miro Querada 401 Lima Y + Peri * > Flelano (SH) 613 2822:"" Puesimil(5un eta 2507

BANCO CENTRAL DE RESERVA DEL PERÚ= == ======

CARTA N*

LIMA, 30 DE ENERO DE 2008=

BANCO: CENTRAL DE RESERVA: DEL PERU

- Carta: GGRL-EECN-89-2011 referida al proyecto de contrato de: licencia:
para: la exploración y explotación de: hidrocarburos: en: el Lote 184,
acordado con las: empresas: ECOPETROL DEL PERÚ: S.A::: REPSOL:
EXPLORACIÓN PERÚ, SUCURSAL DEL PERÚ e YPF S:A.

- Carta: GGRL-EECN-80-2011. referida al proyecto de contrato: de licencia:
para la: exploración: y: explotación: de: hidrocarburos enel: Lote XXVIII;
acordado con la empresa:PITKIN PETROLEUM PERU XXVIII-S.A.C..

Al respecto, debo: manifastare: que este: Banco. Central: ha: aprobado" su:

intervención en: los. referidos. contratos. teniendo-en:cuenta que: los textos: de:la
cláusula: dé: derechos: financieros;:.de: los: proyectos: de: contrato: remitidos; son:
iguales: a: los; modelos: aprobados: por: nuestro: Directori con fechas: 18: de
noviembre: de: 1993. (licencia: individual) y 9: de: mayo: de- 1996; (licencia: de:
consorcios):

Asimismo, debo informario que para la suscripción de-dichos contratos. han sido
designados. el. que: suscribe, como: Gerente: General del Banco. Central y; el
Gerente Juridico, doctor Manuel: Monteagudo Valdez: 'En:caso de impedimento
de-alguno de-nosotros, lo: harán el: doctor Héctor: Rolando: Herrera Soares: o el
doctor Javier Martin Quinteros Zarzoza.

Una: vez. suscritas: las Escrituras Públicas: de: los referidos: contratos: por: las.
partes, agradeceré se: efectúen: las. coordinaciones: necesarias: a fin de: que-los.
contratistas: cumplan: con: hacernos: llegar, en su oportunidad, un- ejemplar para
su registro correspondiente.

Hago uso de la ocasión para reiterarle la seguridad de mi mayor consideración:

u

de A Káro Quesada 441 Lima Y oPero "> Taelo1810) 693/2872" Facua 18109 A12:9507.

INSERTO NÚMERO SEIS: =======================

0003-2008-ESTS00=

A. Murguta Cave

PERUPETRO S.A.=
CIUDAD.==========================

NOS DIRIGIMOS A USTED CON RELACIÓN AL ACUERDO DEL DIRECTORIO DE
ESTE BANCO CENTRAL REFERIDO A LA DESIGNACIÓN DE LOS FUNCIONARIOS
AUTORIZADOS A SUSCRIBIR LOS CONTRATOS A QUE SE REFIERE LA LEY N”
26221, LEY GENERAL DE HIDROCARBUROS.= == ==========
AL RESPECTO, ADJUNTO LE REMITIMOS LA CERTIFICACIÓN DEL ACTA N*
4250, POR LA QUE SE FACULTA AL GERENTE GENERAL , AL GERENTE
JURÍDICO Y, EN CASO DE IMPEDIMENTO DE UNO DE ELLOS, AL SUBGERENTE
DE ASESORÍA LEGAL EN ASUNTOS CONTENCIOSOS Y ADMINISTRATIVOS O AL
SUPERVISOR DEL ÁREA LEGAL FINANCIERA, A SUSCRIBIR DICHOS
CONTRATOS. == =======================-=
HACEMOS USO DE LA OCASIÓN PARA EXPRESARLE LAS SEGURIDADES DE
NUESTRA MAYOR CONSIDERACIÓN. == ===============
ATENTAMENTE, = =======================

FIRMA MAURICIO DE LA CUBA R.-SUB GERENCIA DE ECONOMÍA
INTERNACIONAL (1) =====================

FIRMA GUSTAVO AMPUERO ELESPURU- JEFE, DEPARTAMENTO DE CONVENIOS
INTERNACIONALES= == ===================-=
UN SELLO QUE DICE: BANCO CENTRAL DE RESERVA DEL PERÚ-SUBGERENCIA
DE ECONOMÍA INTERNACIONAL= == ===============

INSERTO NÚMERO SIETE: ===================

BANCO CENTRAL DE RESERVA DEL PERÚ= =============

SECRETARÍA GENERAL= === ============== =
DEHERA BRUCE MITRANI, SECRETARIA GENERAL DEL BANCO CENTRAL DE
RESERVA DEL PERÚ, EN USO DE LA FACULTAD QUE LE CONFIERE EL
ARTÍCULO 31” DE LA LEY ORGÁNICA DE LA INSTITUCIÓN, = ======
CERTIFICA QUE: EN EL ACTA N* 4126, CORRESPONDIENTE A LA SESIÓN DE

DIRECTORIO CELEBRADA EL 15 DE DICIEMBRE DEL AÑO 2005, CON
ASISTENCIA DE LOS DIRECTORES SEÑORES OSCAR DANCOURT MASÍAS
(VICEPRESIDENTE EN EJERCICIO DE LA PRESIDENCIA), KURT BURNEO
FARFÁN, GONZALO GARCÍA NÚÑEZ, EDUARDO IRIARTE JIMÉNEZ Y DANIEL
SCHYDLOWSKY ROSENBERG Y LA AUSENCIA DEL SEÑOR LUIS CARRANZA UGARTE
POR ENCONTRARSE DE LICENCIA, SE ACORDÓ APROBAR CON VIGENCIA A
PARTIR DEL 1 DE ENERO DE 2006, EL MANUAL DE ORGANIZACIÓN Y
FUNCIONES DEL BANCO CENTRAL DE RESERVA DEL PERÚ, EN EL QUE SE
DENOMINÓ A LA OFICINA LEGAL COMO GERENCIA JURÍDICA, Y EN EL ACTA
N? 4128, CORRESPONDIENTE A LA SESIÓN DE DIRECTORIO CELEBRADA EL 22
DE DICIEMBRE DEL AÑO 2005, CON ASISTENCIA DE LOS DIRECTORES
SEÑORES OSCAR DANCOURT MASÍAS (VICEPRESIDENTE EN EJERCICIO DE LA
PRESIDENCIA), KURT BURNEO FARFÁN, EDUARDO IRIARTE JIMÉNEZ Y DANIEL
SCHYDLOWSKY ROSENBERG Y LA AUSENCIA DE LOS SEÑORES LUIS CARRANZA
UGARTE Y GONZALO GARCÍA NÚÑEZ POR ENCONTRARSE DE LICENCIA, SE
ACORDÓ APROBAR CON VIGENCIA A PARTIR DEL 1 DE ENERO DE 2006, LA
ASIGNACIÓN DEL DOCTOR MANUEL MONTEAGUDO VALDEZ AL PUESTO DE
GERENTE JURÍDICO.== === ==================
ASIMISMO, CERTIFICO QUE EL DOCTOR MANUEL MONTEAGUDO VALDEZ SE
DESEMPEÑABA COMO JEFE DE LA OFICINA LEGAL HASTA EL 31 DE
DICIEMBRE DE 2005 Y, DE CONFORMIDAD CON LOS ACUERDOS ANTERIORES, A

PARTIR DEL 1 DE ENERO DE 2006 COMO GERENTE JURÍDICO.
LIMA, 9 DE AGOSTO DE 2006 ===================

INSERTO NÚMERO OCHO:= == == =========2========

BANCO CENTRAL DE RESERVA DEL PERÚ= == =============

SECRETARÍA GENERAL:
DEHERA BRUCE MITRANI, SECRETARIA GENERAL DEL BANCO CENTRAL DE
RESERVA DEL PERÚ, EN USO DE LA FACULTAD QUE LE CONFIERE EL
ARTÍCULO 31% DE LA LEY ORGÁNICA DE LA INSTITUCIÓN, CERTIFICA:= =
QUE EN EL ACTA N* 4059, CORRESPONDIENTE A LA SESIÓN DE DIRECTORIO
CELEBRADA EL 14 DE OCTUBRE DE 2004, CON ASISTENCIA DE LOS
DIRECTORES SEÑORES JAVIER SILVA RUETE (PRESIDENTE), KURT BURNEO
FARFÁN, LUIS CARRANZA UGARTE, OSCAR DANCOURT MASÍAS Y DANIEL
A

eÁ. Hurguta Caver

SCHYDLOWSKY ROSENBERG, FIGURA UN ACUERDO DEL TENOR LITERAL

"NOMBRAMIENTO DE GERENTE GENERAL (VERBAL) .-...=========
.. «EL DIRECTORIO ACORDÓ NOMBRAR AL SEÑOR RENZO ROSSINI MIÑAN COMO
GERENTE GENERAL.=======================
LIMA, 22 DE DICIEMBRE DE 2004.= ===============

SUNARP ==========================
SUPERINTENDENCIA NACIONAL DE LOS REGISTROS PÚBLICOS== === =

ZONA REGISTRAL N* IX SEDE LIMA================
OFICINA REGISTRAL LIMA= == ================

N* PARTIDA: 11014549 ===================

INSCRIPCION DE SOCIEDADES ANONIMAS==============
BANCO CENTRAL DE RESERVA DEL PERU==============

REGISTRO DE PERSONAS JURIDICAS RUBRO: NOMBRAMIENTO DE MANDATARIOS
CO005%= ===========================
EN EL ACTA N* 4250, CORRESPONDIENTE A LA SESIÓN. DE DIRECTORIO DEL
TO PS SS 7.7" OOOO
FOMENTO A LA INVERSIÓN EN PETRÓLEO, MINERÍA Y GAS NATURAL, EN LOS
QUE INTERVIENE EL BANCO CENTRAL DE CONFORMIDAD CON LAS LEYES DE
LA MATERIA, LA EFECTÚAN EL GERENTE GENERAL RENZO GUILLERMO
ROSSINI MIÑAN (D.N.I. N* 08727483) Y EL GERENTE JURÍDICO MANUEL
MONTEAGUDO VALDEZ (D.N.I N” 10275927) Y, EN CASO DE IMPEDIMENTO DE
ALGUNO DE ELLOS, LO SUSTITUYAN EL SUBGERENTE DE ASESORÍA LEGAL EN
ASUNTOS CONTENCIOSOS Y ADMINISTRATIVOS HECTOR ROLANDO HERRERA
SOARES (D.N.I. N% 07937105) O JAVIER MARTIN QUINTEROS ZARZOZA
(D.N.I. N* 08638533), SUPERVISOR DEL ÁREA LEGAL FINANCIERA, AMBOS
DE LA GERENCIA JURÍDICA.- ASÍ CONSTA DE LA CERTIFICACIÓN EXPEDIDA
POR DEHERA BRUCE MITRANI, SECRETARIA GENERAL DEL BANCO CENTRAL DE
RESERVA DE PERÚ, CON FECHA 15/01/2008.- EL TÍTULO FUE PRESENTADO
EL 17/01/2008, A LAS 01:31:54 PM HORAS, BAJO EL N* 2008-00036652
DEL TOMO DIARIO 0492. DERECHOS S/. 84.00 CON RECIBO(S) NUMERO (S)
00000325-14 Y 00000494-17, LIMA, 24 DE ENERO DE 2008.= === ==
FIRMADO POR MARIA YOLANDA ZAPLANA BRICEÑO= ==========
REGISTRADOR PÚBLICO= == ==================
ZONA REGISTRAL N* IX- SEDE LIMA.= ==============
CONC LUS IO N.= FORMALIZADO EL INSTRUMENTO, SE ADVIRTIÓ A
LOS OTORGANTES SOBRE SUS EFECTOS LEGALES Y SE INSTRUYERON DE SU
OBJETO POR LA LECTURA QUE DE TODO EL HICIERON, AFIRMANDOSE Y
RATIFICANDOSE EN EL CONTENIDO DEL MISMO SIN MODIFICACIÓN ALGUNA.=
LA PRESENTE ESCRITURA PUBLICA SE INICIA EN LA FOJA CON NUMERO DE
SERIE 1442515 Y TERMINA EN LA FOJA CON NUMERO DE SERIE 1442573, DE
LO QUE DOY FE.- SE DEJA CONSTANCIA QUE LA FECHA DE FIRMA DE LOS
COMPARECIENTES Y LA DE CONCLUSIÓN DEL PROCESO DE FIRMAS ES LA QUE
CONSTA DEBAJO DE SUS NOMBRES Y FECHA DE LA FIRMA DEL ÚLTIMO
COMPARECIENTE. - FIRMADO: ISABEL MERCEDES TAFUR MARIN IMPRESIÓN
DACTILAR, FIRMA HOY: VEINTIOCHO DIAS DEL MES DE SETIEMBRE DEL AÑO
DOS MIL TRES.- MAURICIO GONZALEZ SFEIR IMPRESIÓN DACTILAR, FIRMA
HOY: VEINTIOCHO DIAS DEL MES DE SETIEMBRE DEL AÑO DOS MIL TRES.-
OSCAR EDUARDO ARRIETA ORJEDA IMPRESIÓN DACTILAR, FIRMA HOY:
VEINTIOCHO DIAS DEL MES DE SETIEMBRE DEL AÑO DOS MIL TRES.-
MANHUEL MONTEAGUDO VALDEZ IMPRESIÓN DACTILAR, FIRMA HOY: DOS DIAS
DEL MES DE NOVIEMBRE DEL AÑO DOS MIL TRES.- RENZO GUILLERMO
ROSSINI MIÑAN IMPRESIÓN DACTILAR, FIRMA HOY: DOS DIAS DEL MES DE
NOVIEMBRE DEL AÑO DOS MIL TRES.- FIRMADO: DR. JAIME ALEJANDRO
MURGUIA CAVERO, ABOGADO NOTARIO DE LIMA. FIRMA HOY: DOS DE
NOVIEMBRE DEL AÑO DOS MIL ONCE.==================
INSCRIPCION: REGISTRADO EL CONTRATO DE LICENCIA EN EL ASIENTO A-
0001 EN LA PARTIDA No. 12752960 DEL REGISTRO DE PERSONAS JURIDICAS
DE LIMA.- LIMA, 16/11/2011.

CONCUERDA

EL ORIGINAL DE SU REFERENCIA, EXPIDIENDO ESTE PRIMER TESTIMONIO DE
CONFORMIDAD CON EL DECRETO LEGISLATIVO NUMERO MIL CUARENTA Y

NUEVE.
LIMA, DIECISIETE DE NOVIEMBRE DEL DOS MIL ONCE.
Verificar=///C0CG//00033741//CTRL:1361239738// en: www.notariamurquia.com ——

La

SUNARP xo

SUPERINTENDENCIA NACIONAL
DELLOS REGISTROS PUBLICOS

ZONA REGISTRAL N? IX. SEDE LIMA
OFICINA REGISTRAL LIMA

TITULO N* E 2011-00951074
Fecha de Presentación B 10/11/2011

Se deja constancia que se ha registrado lo siguiente :

ACTO PARTIDA N? ASIENTO
CONTRATOS DE LICENCIA 12752960 A0001

Se informa que han sido incorporados al Indice de Mandatarios la(s) siguiente(s)
persona(s):

Derechos pagados : S/.1,440.00 nuevos soles, derechos cobrados : S/.1,440.00
nuevos soles y Derechos por devolver : S/.0.00 nuevos soles.
Sd Número(s) 00038256-34 00042556-33. LIMA, 16 de Noviembre de

Zona Reg

Sub Gerencia de Diario y
ZONA REGISTRAL N' IX. SEDE LIMA!

q SUNARP OFICINA REGISTRAL LIMA|

SUPLRINTENDENCIA NACIONAL N" Partida: 12752960
PB LOS REGISTROS PUBLICOS

INSCRIPCION DE ACTOS , CONTRATOS Y DERECHOS PETROLEROS
CONTRATO DE LICENCIA PARA EXPLORACION Y EXPLOTACION DE HIDROCARBUROS

EN EL LOTE 183

REGISTRO DE PERSONAS JURIDICAS
RUBRO : CONSTITUCION

A00001

CONTRATO DE LICENCIA:

Por ESCRITURA PÚBLICA del 28/09/2011 otorgada ante NOTARIO JAIME

ALEJANDRO MURGUIA CAVERO en la ciudad de LIMA comparecen:

+ PERUPETRO S.A. representada por Isabel Mercedes Tafur Marin en calidad de
Gerente General (as. C-00060 de la partida 259837 Registro de Personas Jurídicas
de la Z.R. N* IX - Sede Lima)

+ HYDROCARBON EXPLORATION PLC SUCURSAL PERUANA representada
por Mauricio Gonzalez Sfeir en calidad de Representante Legal (as. A-00001 de la
partida 12647440 Registro de Personas Jurídicas de la Z.R. N*IX - Sede Lima)

+ HYDROCARBON EXPLORATION PLC representada por Oscar Eduardo Arrieta
Orjeda en calidad de Apoderado (as. A-00001 de la partida 12647440 Registro de
Personas Jurídicas de la Z.R. N” IX - Sede Lima)

+ BCR representada por Renzo Guillermo Rossini Miñan y Manuel Monteagudo
Valdez en calidad de Apoderados (as. C-00059 de la partida 11014549 Registro de
Personas Jurídicas de la Z.R. N* IX - Sede Lima)

para suscribir un contrato de licencia para la exploración y explotación de

hidrocarburos en el Lote 183 (entre las provincias de Ucayali y Requena de la Región

Loreto, departamento de San Martin) en los términos y condiciones en que fuera

aprobado mediante D.S. 046-2011-EM. El título fue presentado el 10/11/2011 a las

03:39:15 PM horas, bajo el N* 2011-00951074 del Tomo Diario 0492. Derechos cobrados

5/.1,440.00 nuevos soles con Recibo(s) Número(s) 00038256-34  00042356-33.-LIMA,16 de

Noviembre de 2011

Zona Registral N2 IX - Sede Lima

Página Número 1

Resolución del Superintendente Nacional de los Registros Públicos N* 124-97-SUNARP

